
QuickLinks -- Click here to rapidly navigate through this document



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


Exhibit 10.45


Distribution and Development Agreement
for Ciclesonide in the USA

By and between

         Nycomed GmbH
(formerly known as ALTANA Pharma AG)
Byk Gulden-Strasse 2
78467 Konstanz
Federal Republic of Germany

and

Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752
USA

--------------------------------------------------------------------------------



Table of Contents

 
   
  Page

--------------------------------------------------------------------------------


Recitals
 
 
 
3
Article 1
 
Definitions
 
3
Article 2
 
Grant of Rights
 
19
Article 3
 
Consideration
 
22
Article 4
 
Governance
 
24
Article 5
 
Regulatory Affairs
 
30
Article 6
 
Development and Financial Terms of Development
 
33
Article 7
 
Intellectual Property
 
37
Article 8
 
Trademarks
 
45
Article 9
 
Commercialization
 
47
Article 10
 
Manufacturing and Supply
 
54
Article 11
 
Financial Terms of Commercialization
 
62
Article 12
 
Compliance with Law, Insurance and Product Recall
 
67
Article 13
 
Representations and Warranties
 
70
Article 14
 
Indemnification and Liability
 
72
Article 15
 
Reports, Records and Audits
 
74
Article 16
 
Confidentiality; Publications
 
77
Article 17
 
Competition
 
79
Article 18
 
Term and Termination
 
79
Article 19
 
Rights and Duties upon Termination
 
83
Article 20
 
Governing Law, Dispute Resolution and Arbitration
 
86
Article 21
 
Force Majeure
 
87
Article 22
 
Coming into Force and Antitrust Clearance Requirements
 
88
Article 23
 
Miscellaneous
 
89

 

List of Schedules   92
Schedule 1.1 (Compound Specifications)
 
93 Schedule 1.2 (Detail Cost)   94 Schedule 1.3 (Nycomed Drug Master File)   95
Schedule 1.4 (Manufacturing Cost)   96 Schedule 1.5 (Sepracor Patents)   98
Schedule 1.6 (Nycomed Patents)   99 Schedule 1.7 (Product Specifications)   100
Schedule 1.8 (Trademarks)   101 Schedule 1.9 (3M Development Agreement)   102
Schedule 1.10 (3M Supply Agreement)   103 Schedule 9.6.1.1 (Minimum Marketing
Investment Obligations)   104 Schedule 9.6.2.1 (Minimum Sales Obligations)   105
Schedule 10.2.4 (Quality Agreement)   106 Schedule 10.3.2 (Format of Rolling
Monthly Net Requirements Plan)   107 Schedule 10.3.3 (Minimum Batch Sizes)   108
Schedule 12.4 (Ciclesonide Pre- and Post Marketing Surveillance {SOP})   109

--------------------------------------------------------------------------------



        This Distribution and Development Agreement relating to the
pharmaceutical compound ciclesonide, dated this January 25th, 2008 is being
entered into by and between Nycomed GmbH (formerly known as ALTANA Pharma AG), a
corporation organized and existing under the laws of Germany and having its
principal office at Byk-Gulden-Strasse 2, 78467 Konstanz, Federal Republic of
Germany ("Nycomed"), and Sepracor Inc., a corporation organized and existing
under the laws of the state of Delaware and having its principal office at 84
Waterford Drive, Marlborough, MA 01752, USA ("Sepracor"). Each or both of
Nycomed and Sepracor are hereinafter referred to as "Party" or "Parties", as
intended in the given context.

WITNESSETH

        WHEREAS, Nycomed and its Affiliates Control certain Nycomed Technology
relating to its proprietary Compound (INN) and certain products incorporating
such Compound including, without limitation, the Alvesco® MDI Product, an
innovative inhaled corticosteroid (ICS) providing asthma control in all patient
groups regardless of asthma severity, and the Omnaris® AQ Product, an innovative
intranasal steroid formulation exhibiting significant therapeutic effects in
seasonal as well as perennial allergic rhinitis (SAR/PAR);

        WHEREAS, Sepracor and its Affiliates have material capabilities,
resources and experience in the development and commercialization of
pharmaceutical products in the Territory including, without limitation, the
facilities, personnel and expertise to Distribute, Commercialize and Develop
Products incorporating the Compound in the Territory and in the Field;

        WHEREAS, Nycomed wishes to grant Sepracor Exclusive rights under the
Nycomed Technology and the Nycomed Trademarks to Distribute, Commercialize and
Develop Products incorporating the Compound in the Territory and in the Field in
accordance with all terms and conditions of this Agreement;

        WHEREAS, Nycomed wishes to exclusively supply Sepracor with its
requirements of the Original Products and Compound, as may be applicable,
subject to the terms and conditions of this Agreement and, subject to further
agreement, when appropriate, Sepracor's requirements of Additional Products;

        WHEREAS, Sepracor wishes to accept such rights, and to exclusively
purchase its requirements of the Original Products or Compound, as the case may
be, and, subject to further agreement, when appropriate, Sepracor's requirements
of Additional Products, from Nycomed or its appointee for such purpose, in
accordance with all terms and conditions of this Agreement;

        NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties to this Agreement
mutually agree as follows:

Article 1
Definitions

        For the purposes of this Agreement, the following terms, whether used in
the singular or plural, shall be ascribed the following meaning:

        "Act" means the Federal Food, Drug and Cosmetic Act of the United
States, and all regulations promulgated thereunder, each as amended from time to
time.

        "Actual Manufacturing Costs" shall have the meaning set forth in
Section 11.1.1.2.

        "Actual Supply Price of Clinical Samples" shall have the meaning set
forth in Section 11.1.4.3.

        "Actual Supply Price of Commercial Product" shall have the meaning set
forth in Section 11.1.2.3.

        "Actual Supply Price of Compound" shall have the meaning set forth in
Section 11.1.5.3.

3

--------------------------------------------------------------------------------



        "Actual Supply Price of Promotional Samples" shall have the meaning set
forth in Section 11.1.3.3.

        "Additional Product" means any Line Extensions of any of the Original
Products or any Improved Product, collectively.

        "Additional Product Agreement" shall have the meaning set forth in
Section 6.2.1.3.

        "Additional Product Supply Agreement" shall have the meaning set forth
in Section 6.2.1.4.

        "ADR" or "Adverse Drug Reaction" shall have the meaning set forth in
Section 2.2.2 of Schedule 12.4.

        "AE" or "Adverse Event" shall have the meaning set forth in
Section 2.2.1 of Schedule 12.4.

        "Affiliate" of either Party means any corporation, firm, partnership,
organization or entity, whether de jure or de facto, which such Party directly
or indirectly controls, is controlled by or is under common control with. For
the purpose of this definition, the term "control" means (i) direct or indirect
ownership of fifty percent (50%) or more of the outstanding equity voting stock
(or such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of a Party or other entity or (ii) the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Party or other entity, whether through the
ownership of voting securities, by contract, or otherwise.

        "Agreement" means this distribution and development agreement including
all schedules thereto.

        "Alliance Manager" shall have the meaning set forth in Section 4.8.

        "Altana" means Altana Pharma AG, Byk-Gulden-Strasse 2, D-78467 Konstanz,
Germany and the company name under which Nycomed has been trading prior to the
name change from "Altana" to "Nycomed".

        "Alvesco® MDI Product" means the Product in its presentation form as
Alvesco® HFA metered dose inhaler incorporating the Compound as sole active
ingredient, as finished product in its presentation form as of the Effective
Date ready for sale to the customer, as further described in Schedule 1.7 in the
Respiratory Field, subject to Section 2.1.1.5.

        "ANDA" means an abbreviated new drug application filed pursuant to 21
U.S.C. §355 by a Third Party for a generic equivalent of Product under the
Waxman Hatch Act (codified as amended 21 U.S.C. §§ 301 et seq.) as amended.

        "A&P Expenses" means (a) all out-of-pocket costs and expenses incurred
(i. e., paid to Third Parties or accrued therefor) by Sepracor in connection
with the advertising (including, without limitation, direct-to-consumer
advertising), marketing and promotion of the Products in the Territory pursuant
to a Marketing Plan and in accordance with Legal Requirements, including
out-of-pocket costs incurred for: (i) marketing publications and the planning
and development thereof, and market research, (ii) non-personal promotion and
advertising (including costs of journal advertising, promotional materials,
direct mail, reminder promotions, and web-based promotions); (iii) public
relations; (iv) professional relations and medical education programs (including
speakers' programs, symposia and conference presentations); (v) advisory boards;
and (vi) promotional meetings, including meeting and facilities rental and
administration costs; (vii) distribution and stocking allowances and service
fees paid to wholesalers, distributors, and retail accounts, (viii) as well as
all rebates paid to managed care, and (ix) all rebates or comparable
compensation paid to patients, whether directly or indirectly, on account of
crediting patients any self-retained costs of medical treatment not covered by
medical insurance; (b) the supply price paid by Sepracor to Nycomed for
Promotional Samples pursuant to Section 11.1.3; (c) always (i) only to the
extent directly directed at the sales promotion of Products and (ii) only to the
extent conforming with applicable US codes of ethics and all other

4

--------------------------------------------------------------------------------




applicable Legal Requirements; and (d) (i) to the express exclusion, however, of
the costs and expenses incurred by Sepracor (w) related to any public relations
or general promotional activities that are not predominantly related to Product
and (x) generic investment in the Field that is not predominantly linked to the
Product; and (ii) to the express exclusion of overheads.

        "Assumptions" shall have the meaning set forth in Section 9.6.3.1.

        "Audited Party" shall have the meaning set forth in Section 15.3.2.

        "Auditing Party" shall have the meaning set forth in Section 15.3.2.

        "Auditor" shall have the meaning set forth in Section 15.3.2.

        "Aventis" means Aventis Pharmaceuticals Inc., a corporation organized
and existing under the laws of Delaware and having its principal office at 300
Somerset Corporate Boulevard, Bridgewater, New Jersey 08807-0800, USA.

        "Base Manufacturing Costs" shall have the meaning set forth in
Section 11.1.1.1.

        "Base Supply Price of Clinical Samples" shall have the meaning set forth
in Section 11.1.4.2.

        "Base Supply Price of Commercial Product" shall have the meaning set
forth in Section 11.1.2.2.

        "Base Supply Price of Compound" shall have the meaning set forth in
Section 11.1.5.2.

        "Base Supply Price of Promotional Samples" shall have the meaning set
forth in Section 11.1.3.2.

        "Breach" shall have the meaning set forth in Section 18.2.1.

        "Business Day" means any day on which banking institutions in the
Commonwealth of Massachusetts, United States and Constance, Germany are open for
business.

        "Call" means a personal visit by a Sales Representative to a person
legally permitted to prescribe prescription drugs in the Territory during which
such Sales Representative Details no more than three (3) products as a Primary,
Secondary and Tertiary Detail, one of them being the Product as Primary,
Secondary or Tertiary Detail.

        "Canister" shall have the meaning set forth in Section 6.1.2.2.

        "cGCP" means the then current Good Clinical Practices required for the
Clinical Development of Product as promulgated by the FDA under the Act, and the
foreign equivalents in countries in which a Party is actively performing
Clinical Development.

        "cGMP" means the then current Good Manufacturing Practices (i) in the
country where such manufacture occurs and (ii) in the Territory where Sepracor
is actively Commercializing Product, as promulgated by the FDA under the Act,
and the foreign equivalents, as applicable.

        "Change of Control" with respect to Sepracor means (i) the acquisition
(directly or indirectly, whether by merger, consolidation, purchase and sale,
share exchange or otherwise) by any Third Party (other than an Affiliate or any
trust or fund created under a profit-sharing or other benefit plan for employees
of Sepracor) of a beneficial interest in the securities of Sepracor representing
more than fifty percent (50%) of the combined voting power of Sepracor's then
outstanding securities; or (ii) the transfer, sale or assignment of more than
fifty percent (50%) of the assets of Sepracor to a Third Party other than an
Affiliate of Sepracor; or (iii) any other transfer to a Third Party of the power
to control Sepracor.

        "Ciclesonide" means the name of the Compound specified in the
International Nonproprietary Name system for pharmaceutical substances
maintained by the World Health Organization.

        "Claims" shall have the meaning set forth in Section 14.1.1.

5

--------------------------------------------------------------------------------



        "Clinical Development" means, with respect to a Product, the performance
pursuant to a Clinical Development Plan of all pre-clinical, clinical and
regulatory activities required to obtain Regulatory Approvals of such Product in
the Territory in the Field (including, but not limited to, Phase IIIa clinical
trials), as well as the performance of any Phase IIIb Studies, all in accordance
with the applicable Clinical Development Plan. For clarity, Clinical Development
shall not include Phase IV studies or related activities.

        "Clinical Development Plan" means the plan designed to achieve the
Clinical Development of a specific Product or of a specific Improvement, as may
be applicable, including, without limitation, (i) the budget and nature, number
and schedule of Clinical Development activities, (ii) the Clinical Development
responsibilities to be undertaken by each Party, (iii) a time schedule for the
implementation of the Clinical Development activities concerned, (iv) the
financial responsibilities to be assumed by each Party in relation to the
Clinical Development activities assigned to it, (v) all such other issues as may
reasonably have to be addressed under such Clinical Development Plan, as it may
be agreed and amended by the Parties from time to time in accordance with this
Agreement.

        "Clinical Development Costs" means for all studies or activities
performed in accordance with a Clinical Development Plan for any Product in the
Territory, the following: (a) All out-of-pocket costs and expenses incurred (i.
e., paid to Third Parties or accrued therefor) by the applicable Party or
Parties or any of their permitted designees including, without limitation, the
costs of clinical trial insurance, (b) the costs of internal personnel engaged
in the performance of such studies or activities, which costs shall be
determined based on FTE costing or such other basis as may be agreed by the
Parties, if relevant, and (c) the costs of Clinical Supplies for such studies or
activities, which costs shall include (i) the Clinical Supply Price, (ii)
out-of-pocket costs and expenses incurred in purchasing comparator drug and in
packaging comparator drug and/or such Product, as applicable, shipping Clinical
Supplies to centers, or disposal of Clinical Supplies, and (iii) actual costs of
packaging Clinical Samples and comparator drug, as applicable, if done by a
Party. Notwithstanding the foregoing, Clinical Development Costs shall not
include any costs or expenses incurred in connection with manufacturing process
development and validation, manufacturing scale-up, stability testing, or
quality assurance/quality control development.

        "Clinical Development Data" means all information and data resulting
from Clinical Development activities, and specifically the results of related
clinical studies.

        "Clinical Samples" means Product to be supplied by Nycomed in accordance
with the terms of this Agreement for purposes of (i) Phase IV Studies pursuant
to a Phase IV Development Plan or (ii) the Clinical Development pursuant to a
Clinical Development Plan, as applicable, (iii) in both cases referred to in
(i) and (ii) including placebo.

        "Clinical Supplies" means (a) Clinical Samples and (b) comparator drug,
both for purposes of (i) Phase IV Studies pursuant to a Phase IV Development
Plan or (ii) the Clinical Development pursuant to a Clinical Development Plan,
as applicable, (iii) in both cases referred to in (i) and (ii) including
placebo.

        "Clinical Supply Price" means (i) the supply price of Clinical Samples,
as determined in accordance with Section 11.1.4, and (ii) the out- of-pocket
costs of a Party of comparator drug.

        "Combination Product" means any product incorporating the Compound and
one or more other compounds as active ingredients for use in the Field, whether
Inhaled Combination Products or Nasal Combination Products.

        "Commercialization" means any and all activities directed to importing,
marketing, promoting, advertising, distributing, storing, offering for sale,
using and selling Product, including, without limitation, the distribution of
Promotional Samples to targeted prescribers (to the extent applicable), in

6

--------------------------------------------------------------------------------




the Territory and in the Field, and conducting Phase IV Studies of Product. When
used as a verb, "Commercialize" means to engage in Commercialization.

        "Commercially Reasonable Efforts" mean efforts and resources used for a
product of a market potential similar to the market potential of the applicable
Product at a similar stage of its product life, taking into account the
establishment of the product in the marketplace, the competitiveness of the
marketplace, the proprietary position of the product, the regulatory status
involved, the profitability of the product, in the case of each such factor as
in existence and as reasonably projected to be in existence during the Term, as
well as other relevant factors, and corresponding at least to the same type
(quality and quantity) of channels, methods, investments and staff (including,
without limitation, sales force), which are used by reputable pharmaceutical
companies of similar size and scope as the Parties that are engaged in the
pharmaceutical business in the marketing of their own products with a similar
potential in the Territory.

        "Competing Product" shall have the meaning set forth in Section 17.2.1.

        "Compound" means the compound ciclesonide, including all its current and
future formulations and delivery modes, dosages, isomers, titrates, hydrates,
metabolites, polymorphs, prodrugs, epimers and salts.

        "Compound Specifications" means the specifications of Compound attached
hereto as Schedule 1.1.

        "Confidential Information" shall have the meaning set forth bin
Section 16.1.

        "Confidentiality Agreement" means the confidentiality agreement entered
by and between the Parties dated September 28, 2007.

        "Control" or "Controlled" means that a right is owned or possessed by a
Party with the right to license or sublicense.

        "Contract Year" means (a) with respect to the first Contract Year, the
period beginning on the Effective Date and ending on December 31, 2008 (the
"First Contract Year"), (b) with respect to each subsequent Contract Year other
than the last Contract Year, the one (1) year period beginning on the day
following the end of the First Contract Year and each succeeding one (1) year
period thereafter, and (c) with respect to the last Contract Year, the period
beginning on January 1 of such last Contract Year and ending on the date as of
which this Agreement expires or is terminated (the "Last Contract Year"). Each
Contract Year (other than the First Contract Year or the Last Contract Year)
shall be divided into four (4) "Contract Quarters" comprised of successive three
(3) month periods. In the First Contract Year, the first Contract Quarter shall
end on the first day following the Effective Date that is the last day of a
Contract Quarter, and in the Last Contract Year, the last Contract Quarter shall
end upon expiration or termination of the Agreement.

        "Core Nycomed Promotional Materials" shall have the meaning set forth in
Section 9.2.1.1.

        "Core Sepracor Promotional Materials" shall have the meaning set forth
in Section 9.2.1.1.

        "Costs of Nationalization" means, with respect to the importation of
Product, Clinical Samples and Promotional Samples in the Territory, governmental
duties and levies and non-governmental fees and charges accruing in the course
of such importation including, without limitation, customs duties, costs of
customs clearance, value added tax on importation of goods and handling charges.

        "Defect" means, with respect to Products, Clinical Samples or
Promotional Samples and, if applicable, Compound, supplied by Nycomed or its
appointee to Sepracor, the failure of the Product, Clinical Samples or
Promotional Samples and, if applicable, Compound, as the case may be, to comply
with the related Product Specifications and, if relevant, Compound
Specifications, in all cases at the time of dispatch by Nycomed or its
appointee, and in all cases as determined on the basis of the pertaining Methods
of Analysis.

7

--------------------------------------------------------------------------------



        "Deficiency" shall have the meaning set forth in Section 10.4.1(v).

        "Deficient" shall have the meaning set forth in Section 10.4.1(v).

        "Deficient Product" shall have the meaning set forth in
Section 10.4.1(v).

        "Detail" means that part of an in person, face-to-face sales Call during
which a Sales Representative, who is trained and knowledgeable with respect to
the applicable Product, including its label and package insert, and the use of
the applicable promotional materials, makes a presentation of such Product to a
medical professional with prescribing authority. Any activities performed by
medical information scientists, market development specialists, managed care
account directors and other personnel who are not conducting face-to-face sales
Calls as provided in the preceding sentence shall not constitute a "Detail".
Further, E-details and presentations made at conventions or similar gatherings
shall not constitute a "Detail". Sample drops and reminder details shall not
constitute a Detail. When used as a verb, "Detail" means to engage in Detailing
activities.

        "Detail Cost" means the cost of each position of Detail for a Product
for each Call, set each Contract Year by the Parties in accordance with the
principles outlined in Schedule 1.2.

        "Detailing Expenses" means, with respect to the relevant period, the
Detail Cost spent by Sepracor for the aggregate Details for Product performed by
Sepracor in such relevant period for Product that may be accounted for pursuant
to Schedule 9.6.1.1.

        "Development" means the scientific, medical, technical, and clinical,
regulatory and other activities necessary to obtain Regulatory Approval to
Commercialize a Product in the Territory and in the Field, including, without
limitation, Technical Development, Clinical Development and the preparation,
filing, prosecution and administration of INDs and NDAs, in accordance with a
Development Plan that has been agreed pursuant to the terms and conditions of
this Agreement. When used as a verb, "Develop" means to engage in Development.

        "Development Costs" means (i) Technical Development Costs and (ii)
Clinical Development Costs, collectively.

        "Development Milestone" shall have the meaning set forth in
Section 3.3.1.

        "Development Milestone Fee" shall have the meaning set forth in
Section 3.3.1.

        "Development Plan" means, for a specific Product, the Technical
Development Plan and the Clinical Development Plan, as required, and as
coordinated in accordance with Article 4.

        "Device" means with respect to any Product the device used for
administering the Compound to a patient.

        "Dispute" shall have the meaning set forth in Section 20.2.

        "Disputed Patent" means a Third Party Patent with respect to which an
assertion is made by a Third Party, including its licensee, that the
manufacture, use, offer to sell, sale in the Territory, or importation into the
Territory, of Compound, of an Original Product or of an Additional Product, in
each case in the Field, or the manufacturing of Compound or a Product at a
manufacturing site within the European Union or any other agreed manufacturing
site outside the European Union for Sepracor, infringes, induces the
infringement of or contributorily infringes such Third Party's Patent.

        "Distributor" means a person engaging in the Commercialization of
Product.

        "DOJ" shall have the meaning set forth in Section 22.1.2.

        "EC" or "EEC" means the European Community.

        "Effective Date" means the date of the execution of this Agreement by
both Parties.

8

--------------------------------------------------------------------------------



        "EONIA" shall have the meaning set forth in Section 3.5.2.

        "EU" means the European Union.

        "Excess Increased Capacity" shall have the meaning set forth in
Section 10.2.1.3.

        "Exclusive" shall mean that a right that is granted to or entered into
with Sepracor with respect to the Territory hereunder must not be granted to,
entered into with, or executed by any other Person (for clarity, including
Nycomed or Affiliates of Nycomed).

        "Execution Payment" shall have the meaning set forth in Section 3.2.

        "Existing Regulatory Approvals" shall mean all Regulatory Approvals held
or Controlled by Nycomed for the Original Products in the Territory as at the
Effective Date, including all relevant approvals regarding price and
reimbursement, if applicable.

        "Expert" shall have the meaning set forth in Section 20.4.

        "FDA" means the U.S. Food and Drug Administration and any successor
agency thereto.

        "Field" means all prophylactic and therapeutic uses in humans in any
formulation or dosage form for any and all indications including, without
limitation, the Nasal Field and the Respiratory Field, subject to
Section 2.1.1.5.

        "First Commercial Sale" shall mean the first sale or other disposition
for value of a Product, in a final dosage form packaged for the ultimate
consumer, to an independent Third Party following applicable Regulatory
Approval, by Sepracor, its Affiliates or permitted sublicensees.

        "Force Majeure Event" shall have the meaning set forth in Section 21.4.

        "Formoterol Combination Product" means an inhaled Combination Product
incorporating the Compound and the proprietary Sepracor compound R'R'-formoterol
(INN), whether or not in combination with one or several other additional active
ingredients, as active ingredients for use in the Field, Developed by Sepracor
in accordance with the terms of this Agreement.

        "FTC" shall have the meaning set forth in Section 22.1.2.

        "FTE" means a full time equivalent person year, based upon a total of
forty-seven weeks or 1,750 hours per year of scientific, technical or managerial
work, on or directly related to Technical Development or Clinical Development.

        "FTE Cost" means the product of (i) the number of FTEs, which are
documented using a reasonably reliable tracking system, actually used by Nycomed
or Sepracor in performing activities in accordance with this Agreement and (ii)
an FTE rate to be agreed by and between the Parties, if and when relevant.

        "Further Clinical Trials" shall have the meaning set forth in
Section 19.1.3.

        "GAAP" means the "United States Generally Accepted Accounting
Principles" as determined by the US Financial Accounting Standards Board (FASB).

        "Gross Sales" means, with respect to any applicable period and any
Product, the gross amounts invoiced by Sepracor to unrelated Third Parties for
sales of such Product.

        "HSR Act" shall have the meaning set forth in Section 22.1.1.

        "ICC" shall have the meaning set forth in Section 20.4.1.

        "Improved Product" means any Product in the Field, other than the
Original Products and other than any Line Extension thereof, that incorporates
an Improvement.

9

--------------------------------------------------------------------------------



        "Improvement" means any Know-How, including, without limitation,
findings, discoveries, inventions, additions, modifications, formulations or
changes, whether patentable or not, made and/or Controlled by either Party
during the Term insofar as such Improvement relates to the Compound or the
Products including, without limitation, Line Extensions, provided, however,
"Improvement" shall not include findings, discoveries, inventions, etc. which
are not derived from or based on the Compound or the Product.

        "Improvement Technology" means all Know-How that is developed and all
inventions that are conceived and reduced to practice by one or more employees,
agents or consultants of Nycomed and/or one or more employees, agents or
consultants of Sepracor during the Term and in connection with the performance
of the Technical Development, Clinical Development and the Commercialization of
Product and Improvements thereof, together with any Patents that claim any such
Know-How and/or inventions.

        "Increased Capacity" shall have the meaning set forth in
Section 10.2.1.3.

        "IND" means an investigational new drug application submitted to the FDA
in respect of a new drug.

        "Indemnified Party" shall have the meaning set forth in Section 14.1.3.

        "Indemnifying Party" shall have the meaning set forth in Section 14.1.3.

        "Infringement Claim" shall have the meaning set forth in Section 7.3.1.

        "Infringement Date" shall have the meaning set forth in
Section 7.2.5.5.2.

        "Initiating Party" shall have the meaning set forth in Section 7.2.4.1.

        "Insolvency Event" shall have the meaning set forth in Section 18.2.2.

        "Installment" shall have the meaning set forth in Section 3.1.

        "Jointly-Owned Improvement Technology" shall have the meaning set forth
in Section 7.1.1.1.

        "Jointly-Owned Patents" shall have the meaning set forth in
Section 7.2.3.

        "Know-How" means all scientific, medical, technical, clinical,
regulatory, marketing and other information relating to the Compound and/or the
Product that is Controlled by a Party hereto, and that is in existence as of the
Effective Date or coming into existence during the Term.

        "Latent Deficiency" means a Deficiency of Product that is not readily
discoverable upon reasonable visual inspection of a shipment of Product.

        "Launch Date" means, with respect to the first presentation form of the
Product, the date of the first commercial sale of such Product in the Territory.

        "Launch Period" shall have the meaning set forth in Section 10.3.2.

        "Launch Period Net Requirements Plan" shall have the meaning set forth
in Section 10.3.2.

        "Launch Quantities" shall have the meaning set forth in Section 10.3.2.

        "Legal Requirements" means any and all acts of the US legislative
bodies, and any and all regulations, instruments, rules, orders, codes of
practice and guidance made under such acts having legal force in the Territory
without further enactment and in each case being specifically applicable to or
having specific application to the Products including, without limitation, the
manner in which Nycomed manufactures and supplies Products, and in which
Sepracor Develops and Commercializes Products.

        "Line Extensions" means [**].

10

--------------------------------------------------------------------------------



        "Logistically Available Overall Capacities" shall have the meaning set
forth in Section 10.2.1.2.

        "Logistically Available Sepracor Capacities" shall have the meaning set
forth in Section 10.2.1.2.

        "Losses" shall have the meaning set forth in Section 14.1.1.

        "Major Market Country" means any of the countries France, Germany,
Italy, Spain, the UK and Japan.

        "Manufacturing Cost" means the Manufacturing Cost as set forth in
Schedule 1.4.

        "Marketing Expenses" means, with respect to the relevant period, the A&P
Expenses and the Detailing Expenses spent by Sepracor, collectively.

        "Marketing Plan" shall have the meaning set forth in Section 9.5.2.1.

        "MDI Product" means the metered dose inhaler product formerly clinically
co-developed by Aventis and Nycomed pursuant to the terms and conditions of MDI
Collaboration and Development Agreement by and between Aventis and Nycomed that
has been terminated by Aventis effective October 17, 2007.

        "MDPI Product" means the metered dose dry powder inhaler combination
product incorporating the Compound and formoterol formerly co-developed by
Aventis and Nycomed pursuant to the terms and conditions of the MDPI
Collaboration and Development Agreement by and between Aventis and Nycomed that
has been terminated with effect from December 31, 2007 pursuant to a related
MDPI Termination Agreement.

        "Methods of Analysis" shall mean the methods of analysis on the basis of
which the compliance of Products, Clinical Samples, Promotional Samples and, if
relevant, Compound with the related Product Specifications or, if relevant,
Compound Specifications is determined and that shall form part of the Product
Specifications and Compound Specifications.

        "Milestone Fees" mean Development Milestone Fees and Sales Milestone
Fees, collectively.

        "Minimum Obligations" shall have the meaning set forth in Section 9.6.

        "Minimum Marketing Investment Obligations" shall have the meaning set
forth in Section 9.6.1.1.

        "Minimum Sales Obligations" shall have the meaning the minimum sales
obligations of Sepracor pursuant to Section 9.6.2.1.

        "Minutes" shall have the meaning set forth in Section 4.6.1.

        "Monthly Detailing Report" shall have the meaning set forth in
Section 15.1.2.

        "Monthly Sales Report" shall have the meaning set forth in
Section 15.1.3.

        "Nasal Combination Product" means any nasal combination product
incorporating the Compound and one or more other compounds as active ingredients
for use in the Nasal Field.

        "Nasal Field" means the indications of seasonal and perennial rhinitis,
subject to Section 2.1.1.5.

        "NDA" means (a) a New Drug Application submitted to the FDA pursuant to
21 U.S.C. Section 355(b)(1), and/or Section 355(b)(2) or any successor
application or procedure and (b) all supplements and amendments, including
supplemental New Drug Applications that may be filed with respect to the
foregoing (each, a "SNDA").

        "Nebules Product" means a Product incorporating the Compound in the
presentation form of an inhalation solution for use with nebulization in the
Respiratory Field Developed by Sepracor in accordance with the terms of this
Agreement.

11

--------------------------------------------------------------------------------



        "Net Profits" shall have the meaning set forth in Section 7.2.5.5.2.

        "Net Sales" means, with respect to any period, the Gross Sales of the
Product, less the following deductions to the extent included in the gross
invoiced sales price for the Product or otherwise directly paid or incurred by
Sepracor, its permitted Affiliates and its permitted sublicensees with respect
to the sale of the Product and not otherwise recoverable by the paying party:
(a) trade, quantity, or cash discounts, chargebacks, returns, allowances or
rebates to the extent (i) customary to the industry in the Territory or applied
by Sepracor to its own proprietary products of a similar market potential and
stage of lifecycle and (ii) actually allowed, given or accrued in the ordinary
course of trading (including, but not limited to, cash, governmental and managed
care rebates, hospital or other buying group chargebacks); (b) adjustments,
rejections, recalls and returns to the extent made in the ordinary course of
trading, to the extent the customer has been credited the original sales price
or a portion thereof; (c) sales, excise, turnover, inventory, value-added,
customs duties and similar taxes and governmental charges assessed on the sale
of the Product; (d) the portion of any management fees paid during the relevant
time period to group purchasing organizations that relate specifically to the
sale of such Product to such organizations, (e) service fees paid or allowances
conceded to wholesalers pursuant to Distribution Services Agreements or similar
contracts by and between Sepracor and wholesalers for logistic and other
services such as, without limitation, stock-keeping; (f) [**]; (g) [**]; (h)
always provided that any deductions made outside the orderly course of business
such as, without limitation, rebates granted by means of product bundling and
selling Products in combination with other products of Sepracor (so-called
package deals), shall not be considered; and (i) always provided that the items
referred to in (a) to (e) above shall be determined pursuant to GAAP.

        Sales, transfers or dispositions of Product for charitable, promotional
(including samples), pre-clinical, clinical, or regulatory purposes shall be
excluded from Net Sales, as shall sales or transfers of Product among a Party
and its Affiliates.

        Upon any sale or other disposal of any Product for any consideration
other than an exclusively monetary consideration on bona fide arm's length terms
then, for the purposes of calculating the Net Sales under this Agreement, such
Product shall be deemed to be sold exclusively for money at the fair market
price generally achieved for such Product in the Territory.

        Any discounts or allowances made by Sepracor outside the ordinary course
of trading shall not be accounted for in determining Sepracor's Net Sales. For
clarity and without limitation, this shall apply to direct and indirect
discounts and allowances to customers regarding Product associated with product
bundling and selling the Product in combination with other Sepracor products (so
called "package deals"). Upon any sale or other disposal of any Product for any
consideration outside the ordinary course of trading, for the purposes of
calculating the Net Sales under this Agreement, Product shall be deemed to be
sold exclusively for money at the fair market price generally achieved in bona
fide arm's length trading for such Product in the Territory when such Product is
sold alone, and not with or in combination with products other than Product.

        "Non-Exclusive" means that a right which is granted by a Party hereto
(the "Licensor") to the other Party (the "Licensee") under this Agreement may,
in addition to Licensor and any of its present and future licensees and their
sub-licensees, which may be Affiliates of the Licensor or Third Parties, be
granted to, entered into with, and exercised by Licensee and, to the extent that
sub-licenses are permitted, its sub-licensees.

        "Non-Initiating Party" shall have the meaning set forth in
Section 7.2.4.1.

        "Non-Owning Party" shall have the meaning set forth in Section 7.2.3.

        "Nycomed Additional Patents" means (i) the Patents listed as number 2.1
to 2.8 in Schedule 1.6 and (ii) any Patent Controlled by Nycomed at any time
during the Term in the Territory and in the Field with a claim relating to the
Compound and/or the Products or a component of either of them, or

12

--------------------------------------------------------------------------------




a method of manufacture of any of the foregoing, or a method of treatment using
any of the foregoing that is not determined by Nycomed to be a Nycomed Core
Patent and that is not determined by the SC to be a Nycomed Ancillary Patent.

        "Nycomed Ancillary Patents" means (i) the Patents listed as number 3.1
to 3.10 in Schedule 1.6 and (ii) any Patent Controlled by Nycomed at any time
during the Term in the Territory and in the Field with a claim relating to the
Compound and/or the Products or a component of either of them, or a method of
manufacture of any of the foregoing, or a method of treatment using any of the
foregoing that is not a Nycomed Core Patent or a Nycomed Additional Patent.

        "Nycomed Company Trademark" means "Nycomed", used as a trademark,
service mark, trade name or domain name and/or any accompanying design or logo
of Nycomed or its Affiliates, which may or may not be registered or pending in
the Territory.

        "Nycomed Core Patents" means (i) the Patents listed as number 1.1 to 1.8
in Schedule 1.6 and (ii) any Patent Controlled by Nycomed at any time during the
Term in the Territory and in the Field with a claim relating to the Compound
and/or the Products or a component of either of them, or a method of manufacture
of any of the foregoing, or a method of treatment using any of the foregoing
that Nycomed designates as a Nycomed Core Patent.

        "Nycomed DMF" or "Nycomed Drug Master File" means the drug master file
for the Compound specifying at least the items set forth in Schedule 1.3.

        "Nycomed Improvement Technology" means the Nycomed Know-How and the
Nycomed Patents forming part of (i) Nycomed's Solely Owned Improvement
Technology, (ii) Nycomed's rights and interest in any Jointly Owned Improvement
Technology, and (iii) the Improvement Technology owned by Nycomed pursuant to
Section 7.1.1.2.

        "Nycomed Indemnified Persons" shall have the meaning set forth in
Section 14.1.2.

        "Nycomed Know-How" means the Know-How Controlled by Nycomed that
Sepracor reasonably requires for the Development and Commercialization of the
Products, in the Territory and in the Field. For clarity, (i) Nycomed Know-How
shall not include any Know-How relating directly and specifically to the
manufacture of the Compound or Product, unless and to the extent specifically
permitted pursuant to this Agreement for the purposes of obtaining and
maintaining Regulatory Approvals for Product in the Territory or manufacturing
Compound and/or Product, as applicable, and (ii) Nycomed Know-How shall not
include any 3M Know-How and Teijin Know-How that is not Controlled by Nycomed.

        "Nycomed Material Adverse Impact" shall have the meaning set forth in
Section 18.3.2.2.

        "Nycomed Patents" means (i) the Nycomed Core Patents, (ii) the Nycomed
Additional Patents and (iii) the Nycomed Ancillary Patents. For clarity, Nycomed
Patents shall not include any Third Party Patents, whether or not listed in
Schedule 1.6, to the extent not Controlled by Nycomed.

        "Nycomed's Solely-Owned Improvement Technology" shall have the meaning
set forth in Section 7.1.1.1.

        "Nycomed Technology" means the Nycomed Know-How and the Nycomed Patents
and Nycomed Improvement Technology, collectively.

        "Officers" shall have the meaning set forth in Section 20.2.

        "Omnaris® AQ Product" means the Product in its presentation form as
Omnaris® AQ nasal spray incorporating the Compound as sole active ingredient, as
finished product in its presentation form as of the Effective Date ready for
sale to the customer, as further described in Schedule 1.7 in the Nasal Field,
subject to Section 2.1.1.5.

13

--------------------------------------------------------------------------------



        "Omnaris® HFA Product" means the Product in its presentation form as
Omnaris® HFA nasal spray incorporating the Compound as sole active ingredient,
as finished product in its presentation form as of the Effective Date ready for
sale to the customer, as further described in Schedule 1.7 in the Nasal Field,
subject to Section 2.1.1.5.

        "Original Products" means (i) the Omnaris® AQ Product, (ii) the Omnaris®
HFA Product, (iii) the Alvesco® MDI Product, and (iv) subject to Sections 6.1,
6.2 and 6.3, any Line Extension thereof, and subject to Section 2.1.1.5.

        "Original Trademarks" means the trademark Omnaris® under which Sepracor
has been granted a license to Commercialize the Omnaris® AQ Product and the
Omnaris® HFA Product in the Territory as further described Schedule 1.8, and the
trademark Alvesco® under which Sepracor has been granted a license to
Commercialize the Alvesco® MDI Product in the Territory as further described
Schedule 1.8.

        "Ownership Rights" shall mean any and all right, title and interest
under patent, copyright, trade secret and trademark law, or any other
intellectual property or other law, in and to any Know-How or Patent.

        "Owning Party" shall have the meaning set forth in Section 7.2.2.

        "Party" or "Parties" shall mean either Party as the context requires, or
both Nycomed and Sepracor.

        "Patent Challenge Notice" shall have the meaning ser forth in
Section 7.2.5.1.

        "Patent Deficiency" means a Deficiency of Product that may be readily
discovered upon reasonable visual inspection of a shipment of Product.

        "Patents" shall mean all existing patents and patent applications and
all patent applications hereafter filed, including, without limitation, any
continuations, continuations-in-part, divisions, utility models, provisionals or
substitute applications, any patent issued with respect to any such patent
applications, any reissue, reexamination, renewal, amendment or extension
(including any supplementary protection certificate and any patent term
extension) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing.

        "Patent Right(s)" means any right, title or interest in a Patent.

        "PDE" or "Primary Detail Equivalent" means (i) one Primary Detail or
(ii) two Secondary Details, or (iii) three Tertiary Details.

        "PDE Requirement" shall have the meaning set forth in Schedule 9.6.1.1.

        "Person" means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

        "Phase IV Development" shall have the meaning set forth in
Section 9.5.3.1.

        "Phase-Out Period" shall have the meaning set forth in Section 18.3.2.3.

        "Primary Detail" means a Detail that is in the first position and
receives the most emphasis or focus during a Call (i. e., no other product
receives more emphasis or focus during the Call).

        "Primary Detail Equivalent" or "PDE" means (i) one Primary Detail or
(ii) two Secondary Details, or (iii) three Tertiary Details.

        "Product(s)" means (i) the Original Products and (ii) any Additional
Products, collectively, (iii) in each case in the applicable Field and subject
to Section 2.1.1.5.

14

--------------------------------------------------------------------------------



        "Product Specifications" means, as of the Effective Date, the
Specifications of the Original Products as described in Schedule 1.7 and, after
the Effective Date, as amended by mutual agreement of the Parties from time to
time subject to the provisions hereof, together with the specifications of any
Additional Products agreed to by the Parties, if and when relevant and as
attached to the applicable Additional Product Supply Agreement.

        "Product Year" shall have the meaning set forth in Section 9.6.1.1.

        "Profit Multiplier" shall have the meaning set forth in
Section 7.2.5.5.2.

        "Promotional Samples" means Product for distribution as samples in the
Territory.

        "Proposal" shall have the meaning set forth in Section 20.4.2.

        "Quality Agreement" means the agreement on the pharmaceutical
responsibilities of the Parties attached to this Agreement as Schedule 10.2.4
and any Supply Agreement, in each case in its respective current version as
amended by mutual agreement of the Parties.

        "Quarterly A&P Expense Report" shall have the meaning set forth in
Section 15.1.1.

        "Quarterly Payment Report" shall have the meaning set forth in
Section 15.1.4.

        "Recall" means a recall of Product pursuant to Sections 12.6.1, 12.6.2
or 12.6.3.

        "Recall Expenses" means all out-of pocket costs and expenses associated
with a Recall, including, without limitation, out-of-pocket costs of Third
Parties, the out-of-pocket costs of notifying customers, the out-of-pocket costs
of examining and re-packaging Product, if applicable, and the out-of-pocket
costs associated with shipment of such recalled Product and the costs and
expenses of the necessary replacement and destruction of such Product which are
removed from the market.

        "Regulatory Agent" shall have the meaning set forth in Section 5.1.2.2.

        "Regulatory Approval" means approval and authorization granted by the
FDA in the Territory for a specific disease indication or method of treatment
with respect to the Products upon a relating IND, NDA or SNDA in order to enable
the Development and Commercialization of Product in the Territory including,
without limitation, any price and reimbursement and advertising approvals for
Product and the Existing Regulatory Approvals.

        "Regulatory Authority" means, with respect to the Territory, the FDA or
any equivalent or additional governmental or regulatory agencies in the
Territory, and with respect to countries other than the Territory, the foreign
equivalents of such governmental or regulatory agencies.

        "Regulatory Rights" shall have the meaning set forth in Section 19.1.2.

        "Rejection Notice" shall have the meaning set forth in Section 18.2.1.4.

        "Representatives" shall have the meaning set forth bin Section 16.2.

        "Remedy Period" shall have the meaning set forth in Section 18.2.1.2.

        "Remedy Plan" shall have the meaning set forth in Section 18.2.1.2.

        "Respiratory Combination Product" means any respiratory combination
product incorporating the Compound and one or more other compounds as active
ingredients for use in the Respiratory Field.

        "Respiratory Field" means the prevention, control and/or treatment of
human respiratory diseases including, without limitation, asthma, and chronic
obstructive pulmonary disease (COPD) and specifically excluding the Nasal Field
and subject to Section 2.1.1.5.

        "Responsible Regulatory Party" shall have the meaning set forth in
Section 5.1.1.

15

--------------------------------------------------------------------------------



        "Launch Period" shall have the meaning set forth in Section 10.3.2.

        "Rolling Monthly Net Requirements Plan" or "NRP" shall have the meaning
set forth in Section 10.3.2.

        "Rough Cut Capacity Planning" shall have the meaning set forth in
Section 10.3.1.

        "ROW" means all countries and territories outside the Territory.

        "Royalty" shall have the meaning set forth in Section 11.2.1.

        "Royalty Payment" shall have the meaning set forth in Section 11.2.1.

        "Sales Representative" means an appropriately trained individual who
engages in Detailing and other promotional efforts with respect to the Products
and who has been trained by a trainer of Sepracor.

        "Sales Force" means the Sales Representatives Detailing product in the
Territory, collectively.

        "Sales Milestone(s)" shall have the meaning set forth in Section 3.4.1.

        "Sales Milestone Fee(s)" shall have the meaning set forth in
Section 3.4.1.

        "SC" or "Steering Committee" means the committee established and
conducted in accordance with the procedures set forth in Section 4.2.

        "SC Improved Product Resolution" shall have the meaning set forth in
Section 6.2.1.3.

        "Secondary Detail" means a Detail that is in the second position and
receives the second most emphasis or focus during a Call (i.e., only the Product
or, if a Primary Detail is performed for a product other than the Product, such
other product receives more emphasis or focus during the Call).

        "Sepracor Acquisition" shall have the meaning set forth in
Section 18.3.2.1.

        "Sepracor Competing Product" shall have the meaning set forth in
Section 17.2.2.

        "Sepracor Indemnified Persons" shall have the meaning set forth in
Section 14.1.1.

        "Sepracor Know-How" means the Know-How Controlled by Sepracor related to
the Compound and/or the Products including, without limitation, their
formulation and their use.

        "Sepracor Merger Notice" shall have the meaning set forth in
Section 18.3.2.3.

        "Sepracor Patent(s)" shall mean any and all Patents Controlled by
Sepracor at any time during the Term which contain a claim relating to the
Compound and/or the Products or a component of either of them, or a method of
manufacture of any of the foregoing, or a method of treatment using any of the
foregoing. The Sepracor Patents existing on the Effective Date in the Territory
are identified on Schedule 1.5, as it may be amended from time to time. For the
avoidance of doubt, an inclusion with respect to any Sepracor Patent coming into
existence after the Effective Date shall occur automatically upon the first
filing of a provisional or non-provisional application in respect of such
Sepracor Patent, and the subsequent amendment of Schedule 1.5 shall only serve
declaratory purposes.

        "Sepracor's Solely-Owned Improvement Technology" shall have the meaning
set forth in Section 7.1.1.1.

        "Sepracor Supply Agreement" shall have the meaning set forth in
Section 6.2.1.4.

        "Sepracor Technology" means the Sepracor Know-How and the Sepracor
Patents, collectively.

        "Shortfall Amount" shall have the meaning set forth in Section 9.6.1.2.

        "Shortfall Amount Payment Period" shall have the meaning set forth in
Section 9.6.1.2.

16

--------------------------------------------------------------------------------



        "sNDA" means a supplemental NDA.

        "SOP" means at any time during the Term a Nycomed standard operating
procedure in its then current version.

        "Special Stability Testing" shall have the meaning set forth in
Section 10.3.6.

        "Special Stability Testing Report" shall have the meaning set forth in
Section 10.3.6.

        "Stability Testing" shall have the meaning set forth in Section 10.3.6.

        "Subcommittee" shall have the meaning set forth in Section 4.2.3.

        "Substance Patent" means US Patent 5,482,934 listed as number 1.1 in
Schedule 1.6.

        "Supply Agreement" means any supply agreement to be entered pursuant to
Article 10 and any future Additional Product Supply Agreement by and between
Nycomed and Sepracor covering the supply by Nycomed or its permitted appointee
to Sepracor of any Product (whether semi-finished or finished) or components
thereof regarding Product other than the Original Products and the Alvesco® MDI
Product, to be attached hereto in accordance with Article 6 and Article 10, in
each case in its respective current version as amended by mutual agreement of
the Parties.

        "Supply Price" shall have the meaning set forth in Section 11.1.

        "Technical Development" means the process development activities, other
than clinical studies, which directly relate to (i) the technical development of
the Omnaris® HFA Product and the Alvesco® MDI Product, (ii) the technical
development of any Line Extension of an Original Product, (iii) the technical
development of any Improved Product including, without limitation, development
of new formulations, modifications to any Device and any modifications required
for obtaining and maintaining Regulatory Approvals for such Product, and in all
cases referred to in (i) to (iii) expressly excluding the technical development
of a technology incorporated in the Omnaris® HFA Product, the Alvesco® MDI
Product, any Line Extension or Improved Product that is Controlled by a Third
Party, without such Third Party's express written consent.

        "Technical Development Costs" means, for any Technical Development of a
Product, the documented out-of-pocket costs and expenses incurred pursuant to a
Development Plan and actually paid to Third Parties and/or the Cost of FTEs to
the extent dedicated to such Technical Development. For the purposes of clarity,
Technical Development Costs do not include capital expenditures.

        "Technical Development Plan" means a plan designed to achieve the
Technical Development of a specific Product, including, without limitation, (i)
the budget and nature, number and schedule of Technical Development activities,
(ii) the Technical Development responsibilities to be undertaken by the relevant
Party, (iii) a time schedule for the implementation of the Technical Development
activities concerned, (iv) the financial responsibilities to be assumed by the
relevant Party or Parties in relation to the Technical Development activities as
may be assigned to a Party, (v) all such other issues as may reasonably have to
be addressed under such Technical Development Plan, as it may be agreed and
amended by mutual agreement of the Parties from time to time in accordance with
this Agreement.

        "Teijin" means Teijin Limited, 6-7 Minami-hommachi 1-chome, Chuo-Ku,
Osaka 541-8587, Japan.

        "Teijin Know-How" means the Know-How owned by Teijin relating to the
Development of the Omnaris® AQ Product.

        "Teijin Patents" mean the Patents referred to as number 1.3 and
number 1.4 in Schedule 1.6.

        "Term" shall have the meaning set forth in Section 18.1.

        "Territory" or "US" means the United States of America, its territories
and possessions, including, without limitation, the Commonwealth of Puerto Rico.

17

--------------------------------------------------------------------------------



        "Tertiary Detail" means a Detail that is in the third position and
receives the third most emphasis or focus during a Call.

        "Third Party" shall mean any Person other than the Parties and their
Affiliates.

        "Third Party Patent Counsel" shall have the meaning set forth in
Section 7.2.5.5.1(i).

        "Third Party Supply Agreement" shall have the meaning set forth in
Section 6.2.1.4.

        "Third Party Technology" means the patents and know-how controlled by a
Third Party regarding a technology that may be required for the Development and
Commercialization of an Additional Product in accordance with this Agreement.

        "3M" means 3M Health Care Limited, a British company, having an address
of 1 Morley Street, Loughborough, Leicestershire, LE11 1EP, England.

        "3M Development Agreement" means the development agreement directed to
the development of the MDI Product entered into by and between 3M and Nycomed on
[**], attached hereto as Schedule 1.9 (in redacted form).

        "3M Drug Master Files" shall have the meaning set forth in
Section 5.2.2.2.

        [**]

        "3M Know-How" means the Know-How owned by 3M relating to the Development
of the Alvesco® MDI Product and of the Omnaris® HFA Product.

        "3M Patents" mean the Ownership Rights of 3M (jointly with Nycomed) in
the Patents referred to as number 1.7 and number 1.8 in Schedule 1.6.

        "3M Supply Agreement" means the purchase agreement entered into by and
between Nycomed and 3M on [**] attached hereto as Schedule 1.10 (in redacted
form).

        "3M Technology" means the 3M Know-How and the 3M Patents, collectively.

        "To the best of Nycomed's knowledge" shall have the meaning set forth in
Section 13.1.1.

        "To the best of Sepracor's knowledge" shall have the meaning set forth
in Section 13.2.6.

        "Trademark" shall mean (i) the Original Trademarks, (ii) any additional
trademark owned by Nycomed and selected and assigned pursuant to Section 8.3.2
to an Additional Product, and (iii) any substitute Trademark selected for any of
the foregoing pursuant to Section 8.8.4(c), collectively.

        "Ultrahaler™ Technology" means Aventis' proprietary dry powder inhaler
technology incorporated in the MDPI Product.

        "Unit" shall mean, for each presentation form, dosage and package size
of Product in the Territory (including Promotional Samples), one (1) package of
the finished Product for resale to the customer or, in case of Promotional
Samples, for distribution as sample, and, in case of Clinical Supplies, for each
presentation form, dosage and package size of Product, placebo or comparator
drug, one (1) package of the finished Product, placebo or comparator drug for
use in clinical trials.

        "Valois" means Valois SAS, a corporation organized under the laws of
France, having its principal place of business at Le Prieuré, 27110, Le
Neubourg, France.

        "Valois Actuator" shall have the meaning set forth in Section 6.1.2.2.

        "Valois Dose Counter" shall have the meaning set forth in
Section 6.1.2.2.

        "Valois Development and Pilot Scale Supply Agreement" shall have the
meaning set forth in Section 6.1.2.2.

18

--------------------------------------------------------------------------------



        "Valid Claim" means a claim of an issued Patent which claim has not been
held invalid or unenforceable by final decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which is not admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise.

        "Withdrawal Notice" shall have the meaning set forth in Section 12.7.1.

Article 2
Grant of Rights

2.1   Grant of Rights.

        2.1.1    Grant of Rights by Nycomed to Sepracor.    Subject to all terms
and conditions of this Agreement, Nycomed hereby grants to Sepracor, and
Sepracor accepts, for the Term, the following rights in the Territory and in the
applicable Field:

        2.1.1.1    Appointment as Exclusive Distributor for Original
Products.    Nycomed hereby appoints Sepracor, and Sepracor hereby accepts such
appointment, as the Exclusive Distributor of the Original Products in the
Territory, with the sole and exclusive right, exclusive even as to Nycomed, to
Commercialize these Products in the Territory, with the limited right pursuant
to Section 2.2 to sublicense and subcontract;

        2.1.1.2    Grant of Rights under Nycomed Technology to Develop and
Commercialize Products.    An Exclusive right under the Nycomed Technology in
the Territory to Develop and Commercialize Products in the Field; and

        2.1.1.2.1    Grant of Rights under the Teijin Patents to Develop and
Commercialize Products.    Subject to the payments to be made pursuant to this
Agreement, a right and irrevocable during the Term, fully paid up sublicense
under the Teijin Patents to Develop and Commercialize Products in the Field.

        2.1.1.2.2    Grant of Rights under the 3M Patents to Develop and
Commercialize Products.    A right and irrevocable during the Term, fully paid
up non-exclusive license under the 3M Patents to Develop and Commercialize
Products in the Field.

        2.1.1.3    Grant of Rights under Nycomed Trademarks to Commercialize
Product.    Subject to Article 8, Sections 9.2 and 9.3, an Exclusive right and
license under the Nycomed Trademarks, to Commercialize Products in the Territory
and in the Field exclusively under such Trademarks, as assigned by Nycomed
through the SC to each Product pursuant to Section 8.1 and Section 8.2 (and not
as non-branded generic), with the limited right pursuant to Section 2.2, to
sublicense and subcontract.

        2.1.1.4    Commercialization of Non-Branded Rx Generic.    The Parties
agree that reasonably prior to the earlier to occur of (a) [**], (b) [**], and
(c) [**] they shall, in good faith, [**] Commercialization of a non-branded
prescription generic version of the affected Product, such that a non-branded
prescription genericversion of the applicable Product [**] (i) always provided,
however, that each Party may, [**], and (ii) always [**] notwithstanding.

        2.1.1.5    Commercialization of OTC Products.    The Parties agree that
reasonably prior to [**], they shall, in good faith [**] Commercialization of an
OTC version of the relevant Product or Products. Only if considered [**] by both
Parties, shall they agree in good faith on the terms and conditions for the
[**], subject to [**].

        2.1.1.6    Third Party Technologies.    

        2.1.1.6.1    Teijin Technology and 3M Technology.    Sepracor
acknowledges that Sepracor's rights to any 3M Technology and Teijin Technology
forming part of the Nycomed Technology are only provided to the extent
Controlled by Nycomed.

19

--------------------------------------------------------------------------------



        2.1.1.6.2    Aventis Ultrahaler™ Technology.    Sepracor acknowledges
that Nycomed has no access rights to and does not Control Aventis' proprietary
Ultrahaler™ Technology incorporated in the MDPI Product formerly co-developed by
Aventis and Nycomed pursuant to the terms and conditions of the MDPI
Collaboration and Development Agreement by and between Aventis and Nycomed, but
may, until December 31, 2009, request Aventis to negotiate in good faith a
license to such Ultrahaler™ Technology.

        2.1.1.7    Access Rights of Sepracor to Nycomed Improvement Technology
Covering Additional Products.    

        2.1.1.7.1    Access Rights.    Subject to all terms and conditions of
this Agreement, without limitation, Sepracor's rights pursuant to
Section 7.1.1.2, Nycomed hereby grants to Sepracor, and Sepracor accepts, for
the Term an Exclusive right to practice the Nycomed Improvement Technology that
is incorporated in any Additional Products in the Territory to Develop and
Commercialize Products in the Field.

        2.1.1.7.2    Consideration for License Grant in Case of Improvements Not
Co-Developed by Sepracor.    If Sepracor should Develop or Commercialize in the
Territory an Additional Product incorporating any Nycomed Improvement Technology
without Sepracor having co-financed the related Technical or Clinical
Development Costs in accordance with an agreed Development Plan, then
Section 2.1.1.7.1 shall apply subject to the provisos:

[**] shall compensate [**] for a reasonable part of [**] related technical and
clinical development costs. The basis of such allocation shall be a good faith
estimation of [**], in each case within the Field.

        However and as a general principle, (i) all [**] shall be borne by [**],
(ii) [**] shall bear [**] and (iii) there shall be a reasonable adjustment of
such [**] if there should be any change regarding the [**], such adjustment to
be made [**]. In the event that the Parties should be [**], such adjustment
shall be finally determined by means of [**].

        2.1.2    Grant of Rights by Sepracor to Nycomed.    Subject to all terms
and conditions of this Agreement, Sepracor hereby grants to Nycomed, and Nycomed
accepts, for the Term, the following rights and licenses:

        2.1.2.1    Grant of Rights under Sepracor Technology to Develop
Product.    A Non-Exclusive, non-royalty bearing right and license under the
Sepracor Technology to perform Product Development in the Field in the ROW only;

        2.1.2.2    Grant of Rights under Sepracor Technology to Manufacture and
Import Product into the Territory.    An Exclusive, non-royalty bearing right
and license under the applicable Sepracor Technology, to manufacture and import
into the Territory Sepracor's requirements of Product.

        2.2    Appointment of Sublicensees and Subcontractors.    

        2.2.1    Sublicensing and Subcontracting by Sepracor.    

        2.2.1.1    Sublicensing.    Subject to Section 2.2.1.2, Sepracor shall
not sublicense its rights and obligations under this Agreement, whether in whole
or in part, to a Third Party, without the prior written consent of Nycomed, such
consent to be given or withheld within Nycomed's sole discretion.

        2.2.1.2    Permitted Subcontracting by Sepracor.    Sepracor may
subcontract activities to be performed by Sepracor according to this Agreement
as follows:

        Sepracor may subcontract regulatory, Development and Commercialization
work relating to the Products, however, in all cases: (i) Sepracor shall
maintain close oversight of and direct responsibility for such work; (ii)
Sepracor shall consider any reasonable suggestions from the SC with regard to

20

--------------------------------------------------------------------------------




vendor selection and (iii) Sepracor shall, if requested in writing by Nycomed,
inform Nycomed of any such subcontractors and the activities that have been
subcontracted.

        2.2.2    Sublicensing and Subcontracting by Nycomed.    

        2.2.2.1    General Principle.    Except as expressly restricted
hereinafter, Nycomed may sublicense or subcontract its rights and obligations
under this Agreement, whether to an Affiliate of Nycomed or to a Third Party,
without the prior written consent of Sepracor. Notwithstanding the foregoing,
Nycomed may sublicense or subcontract any of its rights and obligations under
this Agreement that relate to (i) Sepracor Technology or (ii) Know-How owned or
developed by Sepracor not relating to the Compound or a Product, in each case
whether to an Affiliate of Nycomed or to a Third Party, only with the prior
written consent to Sepracor, such consent not to be unreasonably withheld or
delayed (for example, due to a legal obligation relating to Sepracor
Technology).

        2.2.2.2    Appointment of Subcontractors for Product
Manufacturing.    Nycomed may subcontract the manufacturing of the Original
Products and, to the extent applicable, Products other than the Original
Products and Compound or components thereof to Affiliates or Third Parties. Any
change of the initial manufacturers or subcontractors appointed for the
manufacturing of Product shall be subject to the change control provisions of
the applicable Quality Agreement. Until such Quality Agreement or Supply
Agreements and such change control procedures are agreed, Nycomed may only
appoint subcontractors for the manufacturing of Product with the prior written
consent of Sepracor, such consent not to be unreasonably withheld or delayed.

        2.2.3    Vicarious Liability.    Unless provided otherwise herein, a
Party sublicensing, subcontracting or designating Development, manufacturing or
Commercialization activities to an Affiliate, Third Party or permitted designee
in accordance with the provisions of this Article 2 shall be liable for the
performance of any responsibilities so delegated as if they had been performed
by the delegating Party.

        2.3    Access Rights of Nycomed to Sepracor Technology.    

        2.3.1    License Grant.    Nycomed's rights pursuant to Sections 2.3.4
(Supply of Product), Section 5.7 (Right to Access and Reference Use of
Regulatory Approvals) and 7.1.1.2 (Ownership to Certain Sepracor Improvements)
notwithstanding, during the Term, Sepracor grants Nycomed a world-wide,
unrestricted (except, during the Term, in the Field and in the Territory,
restricted by and subject to the terms of this Agreement), perpetual,
Non-Exclusive and irrevocable license (including the right to sub-license) to
practice the Sepracor Technology for the purposes of developing, having
developed, making, having made, using and selling Original Products and
Additional Products, whether alone or in combination with one or several other
active ingredients. Such license shall be subject to (i) a reasonable
compensation of Development Costs incurred by Sepracor pursuant to
Section 2.3.2, and (ii) royalties pursuant to Section 2.3.3.

        2.3.2    Development Cost Sharing.    If Nycomed exercises its access
rights pursuant to Section 2.3.1, the Parties shall agree in good faith on a
reasonable compensation of Sepracor for the technical and clinical development
costs incurred by Sepracor for the relevant Additional Product always provided,
however, that Nycomed shall not owe Sepracor any such contribution for technical
and clinical development costs incurred by Sepracor for the [**]. The basis of
such determination of the share of Sepracor's technical and clinical development
costs to be borne by [**] shall be a good faith estimation of [**], in relation
to [**].

        There shall be a reasonable adjustment of such development cost
compensation payment if there should be any change regarding the relevant
countries of the ROW in which Nycomed commercializes the applicable Additional
Product and the related sales potential, compared with the sales potential of
the relevant Additional Product in the Territory, such adjustment to be made
[**]. In the event that the Parties should be unable to determine any such
development cost compensation payment or permitted adjustment thereof within a
period of three (3) months from the date of receipt by a Party of the

21

--------------------------------------------------------------------------------




written request of the other Party to make any such adjustment, such adjustment
shall be finally determined by means of Third Party Expert Determination in
accordance with Section 20.4.

        2.3.3    Royalties.    

        2.3.3.1    Formoterol Combination Product.    In the event that Sepracor
should Develop a Formoterol Combination Product incorporating Sepracor's
proprietary Compound RR-Formoterol covered by any Patent Controlled by Sepracor,
then Nycomed shall make payment to Sepracor, for the duration of such Sepracor
Patent in the relevant countries, of a royalty on its Net Sales of such
Formoterol Combination Product, which corresponds in respect of the amount and
the applicable thresholds to the royalty rates specified in Article 11.2 hereof
as of the Effective Date.

        2.3.3.2    Other Additional Products Incorporating Sepracor
Technology.    Section 2.3.3.1 shall apply accordingly to any other Additional
Product, other than the Nebules Product, Developed by Sepracor that incorporates
any Patent Controlled by Sepracor always provided, however, that the Parties
shall negotiate the applicable royalty rate at an appropriate time in
consideration of all relevant factors including, without limitation, the
contribution of the relevant Sepracor Patents to the overall commercial value of
any such Additional Product, and always further provided that Nycomed shall owe
no royalties for any Original Product or the Nebules Product.

        2.3.4    Supply of Product by Sepracor or its Appointee.    In the event
that Nycomed should elect to avail itself of its rights pursuant to
Section 2.3.1 with regard to any Additional Product and the Parties have agreed
pursuant to Section 6.2.1.4 that any such Additional Product shall be
manufactured by Sepracor or its appointee, then, with respect to the financial
and other terms and conditions of any such supplies of any such Additional or
Original Product, as the case may be, Section 10.1.3 shall apply.

        2.3.5    Exercise of Rights.    Nycomed may elect to exercise its rights
pursuant to this Section 2.3 during the Term by giving Sepracor related written
notice.

        2.4    Generic Competition.    In the event that there is a generic
version of any Product that is sold in the Territory, (i) the Parties, acting
through the SC, shall agree on reasonable amendments to the terms under which
the Products affected by the generic competition will be sold, including all
changes of assumptions under which the Parties will operate during the remaining
term of the Agreement, (ii) the Royalties will be discussed by the Parties
acting through the SC, (iii) clause (g) of the definition of Net Sales shall be
disregarded and no longer applicable, and (iv) the Parties shall agree on all
other aspects relating to the sale of such Product and the continued viability
of the Agreement with respect to such Product in light of the generic
competition.

Article 3
Consideration

        3.1    Consideration for Grant of Rights.    As part of the
consideration for the grant of rights by Nycomed to Sepracor under this
Agreement, Sepracor agrees to make payment to Nycomed of an Execution Payment,
Development Milestone Fee, and Sales Milestone Fees (individually, each an
"Installment" and collectively, the "Installments"), in accordance with this
Article 3.

        3.2    Execution Payment.    

        3.2.1    General.    Sepracor agrees to make payment to Nycomed of an
execution payment totaling

US dollars 150 million ($150,000,000)

(the "Execution Payment"). This Execution Payment is considered to be a lump sum
reimbursement of Nycomed's development costs attributable to the development of
the Omnaris® AQ Product and the Alvesco® MDI Product for the Territory that has
been accomplished by Nycomed prior to the Effective Date.

22

--------------------------------------------------------------------------------



        3.2.2    Due Date of Execution Payment.    The Execution Payment shall
be due upon the Effective Date, and Sepracor shall make payment of such
Execution Payment in accordance with Section 3.5 no later than thirty (30) days
after the Effective Date.

        3.3    Development Milestone Fee.    

        3.3.1    General.    Further, upon the achievement of the milestone
referred to in Section 3.3.2, Sepracor agrees to make payment to Nycomed of the
following related milestone fee (a "Development Milestone" and a pertaining
"Development Milestone Fee"):

        3.3.2    Development Milestone and Fee.    

        3.3.2.1    Alvesco® MDI Product Development Milestone Fee.    Upon the
[**] which contains a [**], Sepracor shall make payment to Nycomed of a one-time
Development Milestone Fee of

US dollars [**] ($[**]).

        3.3.3    Due Date of Development Milestone Fee.    The Development
Milestone Fee referred to in Sections 3.3.1 and 3.3.2 above shall become due
upon the date as of which the Development Milestone has been accomplished, and
Sepracor shall make payment of the Development Milestone Fee in accordance with
Section 3.5 within 10 Business Days from the date as of which the Development
Milestone has been so accomplished.

        3.4    Sales Milestone Fees.    

        3.4.1    General.    Further, upon the achievement of the milestones
referred to in Sections 3.4.2 to 3.4.6, Sepracor agrees to make payment to
Nycomed of the related milestone fees set out below (each, a "Sales Milestone"
and a pertaining "Sales Milestone Fee"). Thereby and for the avoidance of doubt,
it is understood that any Sales Milestone that has been achieved and triggered a
Sales Milestone Fee in any given Contract Year shall not trigger another
corresponding Sales Milestone Fee if such Sales Milestone is again achieved in
any following Contract Year. Also and for clarity, if Sepracor should achieve,
in any Contract Year and in each case for the first time, more than one Sales
Milestone, all related Milestone Fees shall become due and payable.

        3.4.2    First Sales Threshold.    Upon the first time the Net Sales of
the Products in the Territory equal or exceed, in any calendar year, [**] US
Dollars (US$[**]), Sepracor shall make payment to Nycomed of a Sales Milestone
Fee of

US dollars [**] ($[**]).

        3.4.3    Second Sales Threshold.    Upon the first time the Net Sales of
the Products in the Territory equal or exceed, in any calendar year, [**] US
Dollars (US$[**]), Sepracor shall make payment to Nycomed of a Sales Milestone
Fee of

US dollars [**] ($[**]).

        3.4.4    Third Sales Threshold.    Upon the first time the Net Sales of
the Products in the Territory equal or exceed, in any calendar year, [**] US
Dollars (US$[**]), Sepracor shall make payment to Nycomed of a Sales Milestone
Fee of

US dollars [**] ($[**]).

        3.4.5    Fourth Sales Threshold.    Upon the first time the Net Sales of
the Products in the Territory equal or exceed, in any calendar year, [**] US
Dollars (US$[**]), Sepracor shall make payment to Nycomed of a Sales Milestone
Fee of

US dollars [**] ($[**]).

23

--------------------------------------------------------------------------------



        3.4.6    Fifth Sales Threshold.    Upon the first time the Net Sales of
the Products in the Territory equal or exceed, in any calendar year, [**] US
Dollars (US$[**]), Sepracor shall make payment to Nycomed of a Sales Milestone
Fee of

US dollars [**] ($[**]).

        3.4.7    Due Date of Sales Milestone Fees.    The Sales Milestone Fees
referred to in Sections 3.4.1 to .4.6 above shall become due upon the end of the
Contract Quarter within which the applicable Sales Milestone has been reached,
and Sepracor shall make payment of any such Sales Milestone Fee in accordance
with Section 3.5 within two (2) weeks from the end of the relevant Contract
Quarter.

        3.5    Payment of Execution Payment, Development Milestone Fees and
Sales Milestone Fees.    

        3.5.1    Period of Payment.    Payment of the Execution Payment, the
Development Milestone Fee, and each Sales Milestone Fee shall be made within the
periods referred to in Sections 3.2.2, 3..3.3 and 3.4.7.

        3.5.2    Payment.    Sepracor shall make payment of each Installment by
means of bank wire transfer in immediately available funds to the following bank
account of Nycomed, whereby each Party shall bear bank charges arising on its
side associated with any such transfer:

Credit Institute: [**]
Bank Account: [**]
SWIFT Code: [**]
IBAN-No.: [**]
VAT Identification number: [**]

In the event that Sepracor should fail to make timely payment of any Installment
pursuant to this Agreement, interest shall accrue at a rate of interest of
[**] percent ([**]%) above the monthly average rate(s) of the Euro OverNight
Index Average ("EONIA") applying to the specific days of each of the months
during which a default of payment occurs, as calculated by the European Central
Bank and as quoted in the website of the Deutsche Bundesbank currently located
at http://www.bundesbank.de/ sub "Monatsbericht" (or such other source as may be
mutually agreed by the Parties) from time to time, effective for the applicable
days of the period of default.

        3.6    No Refund of Development of Execution Payment Milestone Fees,
Development Milestone Fee, and Sales Milestone Fees.    It is expressly
understood that the Execution Payment, the Development Milestone Fee and each
Sales Milestone Fee paid by Sepracor shall neither be refundable nor refunded
for any reason whatsoever.

Article 4
Governance and Oversight

        4.1    General.    During the Term, the Development and
Commercialization of the Product in the Territory shall be managed, coordinated
and overseen by a committee and in the manner described below. All decisions of
the Parties shall be made on the basis of the best interest of the Development
and Commercialization of the Product in the Territory and in the Field, thereby
reasonably considering the effects in the ROW, and Sepracor shall be obligated
to use Commercially Reasonable Efforts to maximize profits and optimize sales of
the Product in the Territory during the Term. The Parties anticipate that the
committee shall perform the functions described below; however, the functions
and operations of the committee may be altered from time to time during the Term
by the mutual agreement of the Parties.

24

--------------------------------------------------------------------------------



        4.2    Establishment and Responsibilities of Steering Committee and
Subcommittees.    

        4.2.1    Establishment.    Promptly following the Effective Date, the
Parties shall establish a Steering Committee (the "SC") that shall consist of an
equal number of representatives of senior management from each Party, each such
representative having the authority to act on behalf of the Party such
individual represents. Initially, the SC shall consist of six (6) individuals;
three (3) of whom shall be nominated by Sepracor; and three (3) of whom shall be
nominated by Nycomed. Any member of the SC may designate a substitute to attend
and perform the functions of that member at any meeting of the SC. Each Party
may, with the consent of the other Party, such consent not to be unreasonably
withheld or delayed, invite non-member, non-voting representatives of such Party
to attend meetings of the SC. Each Party shall, on an alternate Contract Yearly
basis designate the chairperson, and the other Party shall designate the
secretary of the SC. The initial chairperson shall be designated by Sepracor;
and the initial secretary shall be designated by Nycomed.

        4.2.2    Responsibilities of SC.    The SC shall perform the following
responsibilities always provided, however, that the SC or any Subcommittee shall
in no event have any power to modify or amend this Agreement:

(i)Oversee and coordinate the overall strategy for the Development and
Commercialization of Products in the Territory including, without limitation,
Line Extensions;

(ii)Facilitate communication between the two Parties and provide a forum to
review any Development, regulatory, manufacturing and Commercialization or other
matters pertaining to the Product;

(iii)Provide a forum for communication of Sepracor's activities in the Territory
and Nycomed's activities in the ROW, both with respect to the Products and the
Compound;

(iv)Coordinate scientific, clinical and regulatory issues regarding Product or
Compound in the Territory and in the ROW, including, without limitation,
scientific as well as clinical positioning of Product, clinical trials,
pharmacovigilance, preparation and prosecution of applications submitted to
Regulatory Authorities in the Territory, and responding to requests and
recommendations from such Regulatory Authorities, and similar activities, each
with respect to Product in accordance with the terms of this Agreement;

(v)Approve and then undertake a bi-annual (two times per Contract Year) review
of the status of any Development Plan and the Marketing Plan, including, without
limitation, the applicable timelines, and provide direction to the conduct of
the Development Plan and Marketing Plan, as necessary;

(vi)Review and approve any proposed Development Plan and any fundamental
amendments or modifications thereto;

(vii)Review and approve the proposed Marketing Plan and any fundamental
amendments or modifications thereto;

(viii)Monitor compliance by Sepracor with annual budgets as set out in the
Contract Yearly Marketing Plan for the Commercialization of Product including,
without limitation, Sepracor's Minimum Marketing Investment Obligations pursuant
to Section 9.6.1 and Sepracor's Minimum Sales Obligations pursuant to
Section 9.6.2,

(ix)Review and consider implications of any clinical development regarding
products incorporating the Compound performed or planned to be performed by
Nycomed in the in ROW;

(x)Review and approve the strategy for the Commercialization proposed by
Sepracor for the Territory;

25

--------------------------------------------------------------------------------



(xi)Discuss any potential benefits from synergies of Commercialization
activities in the Territory with efforts in the ROW;

(xii)Review and approve any additional brand names and Other Trademarks, subject
to Article 8;

(xiii)Discuss, monitor and coordinate supply and manufacturing strategy and
issues,

(xiv)Coordinate, oversee and delegate the activities of any Subcommittees
established pursuant to Section 4.2.3 of this Agreement;

(xv)Resolve disputes, disagreements and deadlocks unresolved by any
Subcommittees established pursuant to Article 20 of this Agreement;

(xvi)Perform such other responsibilities as may be assigned to the SC pursuant
to this Agreement or as may be mutually agreed upon by the Parties from time to
time; and

(xvii)Consider whether any new Patents shall be considered to be Ancillary
Patents instead of Additional Patents, and with respect to the Patents listed in
clause (i) of the definition of Nycomed Ancillary Patents, as soon as reasonably
practical following the Effective Date, the Parties shall cause their respective
intellectual property counsel to meet and review the Patents listed in such
clause (i) to determine whether any of such Patents should be submitted to the
SC for consideration for inclusion as a Nycomed Additional Patent, subject to
Nycomed's consent, not to be unreasonably withheld.

        4.2.3    Subcommittees.    From time to time, the JSC may establish one
or more Subcommittees to oversee particular projects or activities within the
scope of authority of the SC, as it deems necessary or advisable (each, a
"Subcommittee"). Each Subcommittee shall consist of such equal number of
representatives of each Party as the SC determines is appropriate from time to
time. Each Subcommittee shall meet with such frequency as the SC shall
determine. All decisions of each Subcommittee shall be made by unanimous vote or
written consent, with the representatives of each Sepracor and Nycomed, in each
case collectively, having one vote in all decisions. If, with respect to a
matter that is subject to a Subcommittee's decision-making authority, the
Subcommittee cannot reach unanimity, the matter shall be referred to the SC,
which shall resolve such matter in accordance with Section 4.3. The Parties
envisage that the SC will establish Subcommittees shortly after the Effective
Date to oversee each of the following areas: (i) regulatory matters; (ii)
transition activities; (iii) optimum commercial strategies; and (iv) supply
matters. If one Party expressly requires that a Subcommittee be appointed, then
it will be promptly established by the SC. Each Party shall, on an alternate
Contract Yearly basis designate the chairperson of each relevant Subcommittee,
and the other Party shall designate the secretary of each relevant Subcommittee.
The initial chairperson of each relevant Subcommittee shall be designated by
Sepracor; and the initial secretary shall be designated by Nycomed.

        4.3    General Principles Applying to the SC and Subcommittees.    

        4.3.1    Meetings.    All SC and Subcommittee meetings shall be as often
as the members may determine, but in any event SC meetings shall occur not less
than twice per calendar year. Such meetings may be held in person, or any means
of telecommunications or video conference, as the members deem necessary or
appropriate; provided, however, that at least one SC meeting per year shall be
held in person and the location of such in person meeting shall alternate
between Sepracor's and Nycomed's offices. Either Party may convene a special
meeting of the SC by providing good reason and at least ten (10) Business Days
written notice to the other Party specifying the date, time, place and proposed
agenda.

        4.3.2    Quorum.    A quorum for SC or Subcommittee meetings shall be
four (4) members, with at least two (2) members from each Party. Any decision
made by the SC or a Subcommittee without a

26

--------------------------------------------------------------------------------




quorum shall be null and void, unless subsequently ratified by all of the
members of the SC or Subcommittee concerned.

        4.3.3    Decision-Making.    Each Party shall have one vote on the SC
and each Subcommittee on all matters that are within the responsibility of the
SC and the applicable Subcommittee. Section 4.3.2 notwithstanding, both Parties
must vote in the affirmative to allow the SC or a Subcommittee to take any
action that requires the vote of the SC or the relevant Subcommittee. The
members of the SC and each Subcommittee shall be obliged to use Commercially
Reasonable Efforts to reach consensus on any disputes concerning the matters
within their roles and functions. Resolutions of the SC and each Subcommittee
shall be in accordance with this Agreement. Neither the SC nor any Subcommittee
shall not have the authority to alter or amend the terms of this Agreement.

        4.4    Right to Make Final Determination    

        4.4.1    Either Party's Right to Make Final Determination in Certain
Cases.    If any matter in dispute is not resolved within sixty (60) days by the
SC, then such matters in dispute shall, (i) always subject to Section 4.4.2 and
(ii) always provided that the decision is made in good faith, that there is a
reasonable basis for the decision, that the decision is not inconsistent with
the Regulatory Approvals for the Product (if applicable), and that the decision
is otherwise consistent with the terms of this Agreement, be finally determined
as follows:

        4.4.1.1    Right of Sepracor to Make Final Determination.    Sepracor
may, always subject to Sections 4.4.1 and 4.4.2, and always subject to Nycomed's
rights pursuant to Section 4.4.1.2(iv), make the final determination in the
following matters:

(i)To the extent that any such Development is financed exclusively by Sepracor
and subject to Nycomed's rights pursuant to Section 4.4.1.2(ii), in all
conflicts relating to the Development of any Product in the Territory and in the
applicable Field;

(ii)In all conflicts relating to the Commercialization of Product in the
Territory including, without limitation, Sepracor's Annual Marketing Plan,
adjustments or the execution thereof, or other matters regarding the
Commercialization of Product by Sepracor in the Territory;

(iii)All matters regarding development and commercialization of Products
incorporating Compound in the ROW, if and to the extent a conflict relates to
Sepracor Technology incorporated in the relevant product incorporating Compound,
always, provided, however, that an exercise of such right is, within Sepracor's
reasonably exercised discretion, required in order to safeguard Sepracor's
global development and commercialization strategy for the relevant Sepracor
Technology incorporated in any such product.

        4.4.1.2    Right of Nycomed to Make Final Determination.    Nycomed may,
always subject to Sections 4.4.1 and 4.4.2, and always subject to Sepracor's
rights pursuant to Section 4.4.1.1, make the final determination in the
following matters:

(i)In all conflicts relating to the development of products incorporating the
Compound in the ROW;

(ii)In all conflicts relating solely to Nycomed's compliance with legal or
regulatory rules governing any product incorporating the Compound in the
Territory or in the ROW;

(iii)In all conflicts relating to the commercialization of products
incorporating the Compound in the ROW;

(iv)In all conflicts relating to the global development and commercialization
strategy of Nycomed for the Compound and products incorporating the Compound
that would have a material adverse, safety, regulatory or financial impact on
the development or commercialization of

27

--------------------------------------------------------------------------------



Product in any of the Major Market Countries without having a material adverse
financial impact on the Development or Commercialization of Products in the
Territory; and

(v)In any determination in accordance with the provisions set forth in
Section 4.2.2 (xvii) whether any of the Nycomed Ancillary Patents listed in
clause (i) of the definition of Nycomed Ancillary Patents shall be included as a
Nycomed Additional Patent or whether they shall continue to be Nycomed Ancillary
Patents.


        4.4.2    Joint Approval Required.    Neither Party may determine any of
the following matters that shall always require the approval of both Parties:

        4.4.2.1    General Matters.    The following general matters shall
always require the approval of both Parties:

(i)Issues that would (x) excuse a Party from any of its obligations under this
Agreement, (y) deprive a Party of its contractual rights or (z) impose upon a
Party obligations exceeding those assumed by such Party under this Agreement,
without limitation, modifying Minimum Marketing Investment Obligations or
Minimum Sales Obligations for Sepracor, or establishing additional Minimum
Marketing Investment Obligations or Minimum Sales Obligations for Sepracor, or
modifying Supply Prices or Royalties, or cause a Party to incur out-of pocket
expenses or pay any royalty (other than the Royalty);

(ii)Issues that would cause a Party to violate bona fide contractual obligations
towards a Third Party;

(iii)Issues that would expose a Party to undue risks resulting from an alleged
infringement of a Third Party Patent;

(iv)Issues that would expose a Party to increased product liability risks;

(v)Payment obligations of the other Party;

(vi)Increases in the level of deductions above the amount set forth in
clause (g) of the definition of "Net Sales"; and

(vii)Subject to Section 4.2.2(xvii), any determination that a new Patent shall
be classified as an Ancillary Patent instead of as an Additional Patent.


        4.4.2.2    Specific Matters.    The following specific matters shall, if
and to the extent not set out in this Agreement, always require the approval of
both Parties:

(i)Section 2.1.1.6 notwithstanding, issues regarding the Technical Development
of the Omnaris® HFA Product and the Alvesco® MDI Product or any other Product
incorporating [**] by Sepracor;

(ii)Section 2.1.1.6 notwithstanding, issues regarding the Technical Development
of the Omnaris® HFA Product, the Omnaris® AQ Product and the Alvesco® MDI
Product or any other Product incorporating any technology of Valois by Sepracor;

(iii)Issues related to the manufacturing of Compound and any Product including,
without limitation, the determination of the manufacturer and the manufacturing
site, unless agreed by the Parties including, without limitation, pursuant to
the change control provisions of a Quality Agreement and always provided that
Sepracor shall not unreasonably withhold or delay its consent to a relocation of
any processing facility for Compound and Product by Nycomed or its permitted
appointees;

28

--------------------------------------------------------------------------------







(iv)Any decision to launch an OTC brand of a Product or a non-branded
prescription version of a Product in the Territory;

(v)Adjustments to the operation and function of the SC;

(vi)The determination of any Minimum Obligations, of the compliance by Sepracor
with any Minimum Obligations, of any Shortfall Amounts and of any compensation
pursuant to Section 11.4.2(iii);

(vii)The designation of a Trademark to a Product pursuant to Section 8.2.1,
Section 8.3.2 and Section 8.8.4(c); and

(viii)The determination of periods required by Nycomed to modify or set-up, as
the case may be, to manufacture Sepracor's requirements of any Line Extensions
or Additional Products that have been incorporated into this Agreement.

        4.4.2.3    Disputes Regarding Interpretation or Alleged
Breach.    Notwithstanding this Section 4.4.2, any dispute regarding the
interpretation of this Agreement or any alleged breach of this Agreement will be
resolved in accordance with the terms of Section 20.2 and 20.3, and without
limiting either Party's rights pursuant to Section 20.5.

        4.4.3    Decision Deemed to be Made by SC.    For all purposes under
this Agreement, any decision made pursuant to Section 4.4 shall be deemed to be
the decision of the SC.

        4.5    Dispute Resolution.    

        4.5.1    General Principle.    In case the SC is unable to come to a
decision within sixty (60) days of an issue being presented to it and neither
Party is entitled to make the final determination pursuant to Section 4.4.1, the
matter shall be referred to further dispute resolution pursuant to Section 20.2.

        4.5.2    Treatment of Disputed Matter Pending Dispute
Resolution.    Pending dispute resolution pursuant to Sections 20.2 and 20.3,
the relevant matter shall be tabled, and, subject to Section 20.5, no action
regarding the relevant matter shall be taken.

        4.6    Minutes.    

        4.6.1    Minutes of Meetings of SC.    The SC shall summarize its
discussions and resolutions in minutes that shall be signed by duly authorized
representatives of each Party (in each case and collectively, the "Minutes" of
SC discussions and resolutions). Such Minutes for each of the SC meetings shall
provide a description in reasonable detail of the discussions had at the meeting
and a list of any actions, decisions or determinations approved by the SC, and
shall be drafted by the secretary of the meeting and sent to the chairperson of
the applicable committee for comment promptly after each such meeting (but in no
event more than thirty (30) days). All actions noted in the Minutes are to be
reviewed and approved at subsequent meetings of the SC; provided, that if the
Parties cannot agree as to the content of the Minutes, such Minutes will be
finalized to reflect such disagreement. Final minutes of each meeting shall be
distributed to the members of the SC by the chairperson. All minutes of meetings
shall be kept in the English language.

        4.6.2    Minutes of Meetings of Subcommittees.    Each relevant
Subcommittee shall summarize its discussions and resolutions in Minutes, whereby
Section 4.6.1 shall apply accordingly.

        4.7    Expenses.    Each Party shall bear all its own costs, including
expenses incurred by the members nominated by it in connection with their
activities as members of the SC or any Subcommittee.

        4.8    Alliance Managers.    Promptly after the Effective Date, each
Party shall appoint an individual to act as the alliance manager for such Party
(each an "Alliance Manager" of a Party). Each Alliance Manager who is not
otherwise a member of the SC shall thereafter be permitted to attend meetings of

29

--------------------------------------------------------------------------------




the SC. The Alliance Managers shall be the primary contact for the Parties
regarding the activities contemplated by this Agreement and shall facilitate all
such activities hereunder. Each Party may replace its Alliance Manager with an
alternative representative at any time with prior written notice to the other
Party. The Alliance Managers shall not, in any manner, take over the role of the
SC and shall not have any rights, powers or discretion except as expressly
granted to the Alliance Managers hereunder. In no event shall the Alliance
Managers have any power to modify or amend this Agreement.

Article 5
Regulatory Affairs

        5.1    Responsibility for Regulatory Issues.    

        5.1.1    General.    The Parties shall designate a Party that shall,
always subject to Section 5.2.2, Section 12.4, Schedule 12.4 and Section 4.4, be
exclusively responsible for managing, overseeing, monitoring and coordinating
all regulatory actions with respect to the Original Product and/or Additional
Products in the Territory, including, without limitation, for obtaining and
maintaining Regulatory Approvals for the Products in the Territory (the
"Responsible Regulatory Party").

        5.1.2    Responsible Regulatory Party for Original Products.    

        5.1.2.1    General Principle.    Unless otherwise agreed or required by
the Legal Requirements, Nycomed shall serve as the Responsible Regulatory Party
for the Original Products.

        5.1.2.2    Sepracor's Role as Regulatory Agent.    Nycomed exclusively
appoints Sepracor to be its agent for purposes of effectuating its role as the
Responsible Regulatory Party (Sepracor being the "Regulatory Agent"). Sepracor
shall (i) use Commercially Reasonable Efforts to obtain and maintain all
Regulatory Approvals for and on behalf of Nycomed, shall (ii) be the sole
authorized interface with the FDA in regards to the Products in the Territory,
shall (iii) exclusively handle all regulatory interactions with the FDA,
including maintaining existing Regulatory Approvals as well as filing for any
additional Regulatory Approvals, and shall (iii) act as recipient of complaints
raised by Customers or Third Parties regarding Products in the Territory, all
(iv) unless otherwise required or permitted under Legal Requirements and this
Agreement.

        5.1.2.3    Specific Coordination Requirements.    When acting as
Nycomed's Regulatory Agent, Sepracor shall timely coordinate with Nycomed at SC
level any regulatory action or any decision to omit any regulatory action, that
may adversely affect Nycomed's interests related to the Products and the
Compound in the Territory or in the ROW.

        5.1.3    Regulatory Responsibility and Action Regarding DMF of Compound,
Alvesco® MDI Product and Omnaris® HFA Product.    Further to its role as
Responsible Regulatory Party for the Original Products, Nycomed, at its own
cost, shall be responsible for (i) the DMF relating to the manufacture of the
Compound in accordance with Section 5.2.2.1, (ii) the DMF regarding the Alvesco®
MDI Product in accordance with Section 5.2.2.2 and (iii) the DMF regarding the
Omnaris® HFA Product, in accordance with Section 5.2.2.2.

        5.1.4    Costs Related to Regulatory Activities.    The costs associated
with Sepracor's actions taken as Regulatory Agent shall be borne by [**], and
those associated with being the Responsible Regulatory Party, including all FDA
fees, shall be paid by [**] and shall be reimbursed to [**] by [**] against
appropriate documentation, subject to Section 5.1.3.

        5.1.5    Additional Regulatory Approvals.    The parties shall cooperate
on any and all Regulatory Activities for Additional Products as set forth
herein.

30

--------------------------------------------------------------------------------



        5.2    Title to and Ownership of Regulatory Approvals.    

        5.2.1    General Principle.    Nycomed or its designee shall be the
owner of Regulatory Approvals for the Original Products in the Territory. If and
to the extent that Nycomed determines not to own the Regulatory Approvals for,
and serve as the Responsible Regulatory Party with respect to, any Additional
Product, the Parties agree that Sepracor may elect to exclusively own such
Regulatory Approvals for such Additional Product in the Territory and
exclusively act as Responsible Regulatory Party with respect to such Additional
Product. For clarity, neither Party shall be obliged to act as Responsible
Regulatory Party for an Additional Product.

        5.2.2    Restricted Access Regarding Drug Master Files.    

        5.2.2.1    Nycomed Drug Master File.    Always subject to Sepracor's
obligations of confidentiality and non-use pursuant to Article 16 of this
Agreement, the Parties agree that the access of Sepracor to Nycomed's Drug
Master File (the "Nycomed DMF") shall be restricted as follows:

        5.2.2.1.1    General.    The Nycomed DMF contains an unrestricted part
and a restricted part. It is agreed that Sepracor shall have no access rights to
the restricted part of the Nycomed DMF, and that Nycomed shall not be obliged to
disclose to Sepracor the restricted part of the Nycomed DMF or any part thereof,
except to the extent that such direct access and disclosure is necessary for
Sepracor to carry out its obligations under this Agreement to Develop and
Commercialize Products, and always subject to Sepracor's obligations of
confidentiality and non-use pursuant to Article 16 of this Agreement.

        5.2.2.1.2    Filing of Nycomed DMF.    The filing of the Nycomed DMF
with the responsible Regulatory Authorities in the Territory shall be performed
by Nycomed, the costs of such filing to be borne by [**].

        5.2.2.1.3    Right of Sepracor to Reference Nycomed DMF.    In the event
and to the extent required under applicable laws and regulations of the
Territory, Nycomed shall provide Sepracor with a letter of authorization
pursuant to which Sepracor shall have the right to reference the Nycomed DMF for
purposes of obtaining the Regulatory Approval in the Territory always provided,
however, that such letter of authorization shall not entitle Sepracor to access
the restricted part of such Nycomed DMF, except to the extent that such direct
access is necessary for Sepracor to carry out its obligations under this
Agreement to Develop and Commercialize Product.

        5.2.2.1.4    Answering of Deficiency Letters Related to the Compound or
Nycomed DMF.    In the event of any deficiency letters in relation to Compound
and/or the Nycomed DMF issued by a Regulatory Authority of the Territory,
Nycomed shall assist Sepracor in amending applications for Regulatory Approval
and answering such deficiency letters, and Sepracor shall closely coordinate
with Nycomed the answers to any such deficiency letters. Sepracor shall have
direct access to the Nycomed DMF to the extent it is necessary for Sepracor to
carry out its obligations under this Agreement to Develop and Commercialize
Products.

        5.2.2.2    3M Drug Master Files.    Sepracor acknowledges that Nycomed
[**].

        5.3    Regulatory Interface.    Always subject to Section 5.2.2 [**],
the Parties agree to cooperate in good faith as follows in regulatory issues:

        5.3.1    Coordination.    The Parties shall establish procedures to
ensure that the Parties exchange on a timely basis all necessary information to
enable Sepracor as the Distributor of Product in the Territory and, where
applicable, as Regulatory Agent or Responsible Regulatory Party, and Nycomed as
the Responsible Regulatory Party, and Nycomed as the Party commercializing
Compound and products incorporating the Compound in the ROW, to comply with all
regulatory obligations relating to Compound, Products and products incorporating
the Compound on a global basis, including without limitation filing updates,
pharmacovigilance filings and investigator notifications.

31

--------------------------------------------------------------------------------



        5.3.2    Regulatory Meetings and Correspondence.    The Regulatory Agent
and, where Sepracor is not acting as Regulatory Agent, the Responsible
Regulatory Party, shall, always subject to Section 5.2.2, be responsible for
interfacing, corresponding and meeting with the applicable Regulatory Authority
with respect to the Product in the Field, within the Territory.

        Sepracor as Regulatory Agent shall timely inform Nycomed of, and, where
Sepracor is not acting as Regulatory Agent, the Responsible Regulatory Party
shall timely inform the other Party of, and representatives of Nycomed or such
other Party may participate, in all meetings between representatives of Sepracor
or the Responsible Regulatory Party, as the case may be, and the Regulatory
Authority with respect to the Product in the Territory and in the Field unless
such other party is prohibited by operation of law or regulation from doing so.
For the purposes of clarity and further to Section 5.2.2, Sepracor and its
representatives shall not be privy to, and shall not be permitted to participate
in, those parts of any such meetings, discussions and correspondence that
relates to the [**] or restricted part of the Nycomed DMF, except with the prior
written consent of Nycomed.

        Nycomed shall be exclusively entitled to interface, correspond and meet
with the applicable Regulatory Authorities outside the Territory with respect to
the Product in the Field outside the Territory, as Nycomed deems appropriate
within its sole discretion.

        To the extent reasonably practicable and subject to any Third Party
confidentiality obligations, the Responsible Regulatory Party and, where
relevant, Sepracor as Regulatory Agent, shall provide the other Party with
drafts of any material documents or correspondence pertaining to the Product and
prepared for submission to the FDA sufficiently in advance of submission so that
the other Party may review and comment on the substance of such material
documents or correspondence. The Responsible Regulatory Party and, where
relevant, Sepracor as Regulatory Agent, shall promptly provide the other Party
with copies of any material documents or other correspondence received from the
FDA pertaining to the Product (including without limitation any meeting
minutes). If the other Party has not commented on such material documents or
correspondence within five (5) Business Days of provision of such material
documents or correspondence to such other Party, then such other Party shall be
deemed to have no comments on such material documents or correspondence.

        5.4    Mutual Duties to Assist.    Further to Section 5.3, each Party
shall support the other, as may be reasonably necessary, including providing
necessary documents or other materials reasonably required, to maintain and
obtain Regulatory Approvals for the Product.

        5.5    Patent Notice.    Each Party shall provide the other Party (i)
notice of any Patent relevant to any NDA relevant to any Product, Compound or a
use thereof, prior to the time the NDA is filed in the Territory, and (ii)
immediate notice of the issuance in the Territory of any Patent that may be a
Patent relevant to any Product, Compound or a use thereof, giving the date of
issue and Patent number for each such Patent, and the Parties will jointly
decide within thirty (30) days of the Patent issuance if the Patent is to be
listed in the Orange Book pursuant to any NDA submitted for such Product, or the
Compound. Similarly, each Party shall provide the other Party immediate notice
of any approved NDA and any Patent term extension in the Territory of any such
relevant Patent. The Parties will cooperate with each other in the preparation
and filing of Patent listings for the Orange Book and Patent term extensions,
whereby Nycomed will proceed in filing of appropriate listing and Patent term
extension documents. Each Party will provide prompt notice to the other Party of
any inquiries as to any relevant patent, which has claims to manufacturing
processes, which inquiries are provided pursuant to 35 U.S.C. §287, and will
cooperate with respect to responses thereto. In all circumstances, the Party
owning the NDA shall be solely responsible for filing the necessary
documentation with the FDA to list an issued Patent in the Orange Book and
confirming that the issued Patent was duly and properly listed.

32

--------------------------------------------------------------------------------



        5.6    Information and Data.    

        5.6.1    Transfer of Nycomed Know-How.    As soon as reasonably
practicable after the Effective Date, Nycomed, as coordinated by the SC, shall
disclose to Sepracor all then existing Nycomed Know-How. Thereafter, during the
Term, Nycomed will promptly disclose to Sepracor any additional Nycomed
Know-How. Sepracor will be entitled to (i) receive, keep and use for regulatory
purposes all clinical protocols, registration applications and other substantive
regulatory documents including, but not limited to, all toxicological and
clinical data, and (ii) access and reference all regulatory dossiers and
filings, produced by Nycomed, its Affiliates and sublicensees and contractors
pertaining to the Compound or the Product to the extent Controlled by Nycomed
and as is reasonably necessary for Sepracor to exercise its rights and fulfill
its obligations under this Agreement.

        5.6.2    Transfer of Sepracor Know-How.    During the Term, Sepracor, as
coordinated by the SC, shall promptly disclose to Nycomed all Sepracor Know-How
as further provided hereinafter. Nycomed will be entitled to (i) receive, keep
and use for regulatory purposes all clinical protocols, registration
applications and other substantive regulatory documents including, but not
limited to, all toxicological and clinical data, and (ii) access and reference
all regulatory dossiers and filings, produced by Sepracor, its Affiliates and
sublicensees and contractors pertaining to Sepracor Technology to the extent
Controlled by Sepracor and as is reasonably necessary for Nycomed to exercise
its rights and fulfill its obligations under this Agreement.

        5.6.3    Know-How Controlled by Third Party.    To the extent that any
Know-How related to a Product is Controlled by a Third Party, each Party agrees
to use its reasonable efforts to arrange direct access to the portions of such
Know-How that is relevant to the activities of a Party regarding a Product
always provided, however, that neither Party will be obliged to provide such
Know-How to the other Party if the Third Party is unwilling to provide the
applicable Party access to the relevant Know-How Controlled by such Third Party.

        5.7    Right to Access and Reference Use of Regulatory
Approvals.    Nycomed and its designees shall have the unrestricted (except,
during the Term, in the Field and in the Territory, restricted by and subject to
the terms of this Agreement) right and license, free of charge (except for
Nycomed's obligations pursuant to Section 2.3), to access, use and reference
Regulatory Approvals applied for or granted for Product in the Territory and
held by Sepracor as Responsible Regulatory Party, and to access, use and
reference the pertaining regulatory documentation, for the purposes of
developing, obtaining regulatory approval for and Commercializing pharmaceutical
products, whether within or outside the Territory, and whether within or outside
the Field (except, during the Term, in the Field and in the Territory,
restricted by and subject to the terms of this Agreement).

Article 6
Development and Financial Terms of Development

        6.1    Development of Original Products.    

        6.1.1    Clinical Development of Alvesco® MDI Product.    Sepracor shall
use Commercially Reasonable Efforts to perform, subject to coordination by the
SC pursuant to Article 4 [**], the further Clinical Development of the Alvesco®
MDI Product for such indications as Sepracor, within its reasonably exercised
discretion, deems appropriate. For such purpose, Sepracor shall set up a
pertaining Clinical Development Plan that shall be coordinated at SC level in
accordance with Article 4. Sepracor acknowledges that Nycomed has informed
Sepracor that, as of the Effective Date, there are no substantial ongoing
Clinical Development activities by or for Nycomed regarding the Alvesco® MDI
Product. For the avoidance of doubt, Nycomed shall have access rights to the
Sepracor Technology resulting from Sepracor's Clinical Development of the
Alvesco® MDI Product in accordance with Section 2.3.

33

--------------------------------------------------------------------------------



        6.1.2    Development of Omnaris® HFA Product.    

        6.1.2.1    Responsibility for Development of Omnaris® HFA
Product.    Sepracor shall use Commercially Reasonable Efforts to perform,
subject to coordination by the SC pursuant to Article 4 [**], the Technical and
Clinical Development of the Omnaris® HFA Product under its exclusive
responsibility always subject to Sections 6.1.2.2 and 6.1.2.3. For such purpose,
Sepracor shall set up a pertaining Technical and Clinical Development Plan that
shall be coordinated at SC level in accordance with Article 4.

        6.1.2.2    Cooperation Partners of Nycomed in Development, Manufacturing
and Supply of Omnaris® HFA Product.    Sepracor acknowledges that [**] is
Nycomed's supplier of the pressurized aerosol canister including a metered dose
valve (the "Canister") that forms the core element of the Omnaris® HFA Product.

        Sepracor also acknowledges that Nycomed is, as of the Effective Date,
[**]

        Sepracor further acknowledges that Nycomed is [**].

        As a consequence, Sepracor agrees to reasonably coordinate its
Development activities regarding the Omnaris® HFA Product with the purview of
possibly continuing Nycomed's development efforts, and to timely inform Nycomed
if Sepracor should wish to [**]. Upon either Party's reasonable request, the
Parties shall lay down their related understandings in a pertaining amendment to
this Agreement.

        6.1.2.3    Costs of Development of Omnaris® HFA Product.    

        6.1.2.3.1    General Principle.    From the Effective Date, the costs
and expenses of the Technical and Clinical Development of the Omnaris® HFA
Product shall be borne [**].

        6.1.2.3.2    Omnaris® HFA Product Technical Development Activities
Conducted for Nycomed as of Effective Date.    [**], shall be determined by [**]
in good faith, and [**] shall make according payment to [**] in accordance with
the terms and conditions of [**] by and between the Parties in good faith [**].

        6.1.2.3.3    Omnaris® HFA Product Clinical Development
Activities.    Sepracor acknowledges that, as of the Effective Date, [**]
regarding the Omnaris® HFA Product. From the Effective Date, the costs and
expenses of the Clinical Development of the Omnaris® HFA Product shall be borne
[**].

        6.1.2.3.4    Omnaris® HFA Product Development Plan.    Sepracor shall
set up a Technical and Clinical Development Plan for the further Development of
the Omnaris® HFA Product that shall be coordinated at SC level in accordance
with Article 4.

        6.1.2.3.5    Access Rights of Nycomed.    For the avoidance of doubt,
Nycomed shall have access rights to the Sepracor Technology resulting from
Sepracor's Development of the Omnaris® HFA Product in accordance with
Section 2.3.

        6.2    Development of Additional Products.    

        6.2.1    Development of Additional Products.    

        6.2.1.1    General; Proposal for Commercialization.    Sepracor's rights
and license pursuant to Section 2.1.1.2 notwithstanding, the Parties shall
discuss the Development and Commercialization of Additional Products at SC
level. If a Party believes that any Additional Product, whether Controlled by
such Party or by the other Party, is suitable for Commercialization in the
Territory and therefore wishes to have such Additional Product Developed for
Commercialization in the Territory, such Party shall give the other Party notice
in writing, thereby submitting to the other Party, subject to its obligations of
confidentiality and non-use pursuant to Article 16 of this Agreement, reasonably
detailed information on the applicable Additional Product. The matter shall then
be discussed and coordinated by the SC in accordance with the principles set out
in Article 4.

34

--------------------------------------------------------------------------------



        6.2.1.2    Line Extensions.    Sepracor may Develop and Commercialize
Line Extensions without the prior consent of Nycomed, but subject to
coordination by the SC in accordance with Article 4. Whenever reasonably
required under the circumstances, the SC shall prepare a resolution for the
inclusion of the relevant Line Extension addressing the issues referred to in
the second sub-paragraph of Section 6.2.1.3 to the extent relevant. Without
limitation, the Parties shall reasonably coordinate at SC level reasonable
periods as Nycomed may require to modify or set up, as the case may be, at
Nycomed or its suppliers, manufacturing facilities regarding the applicable Line
Extension in accordance with Section 10.1.2.

        6.2.1.3    SC Inclusion of Improved Products; Improved Product
Resolution.    Sepracor may Develop and Commercialize any Improved Products
subject to the consent of Nycomed, which consent shall not be unreasonably
withheld or delayed after consideration at SC level in accordance with the
following principles:

        Within a reasonable period of receipt of any request pursuant to
Section 6.2.1.1, the SC (or a Subcommittee appointed by the SC) shall have
evaluated the proposed Improved Product and shall submit to each Party a
reasonable resolution (subject to Sepracor's right to Develop and Commercialize
Line Extensions in accordance with Section 6.2.1.2) regarding the Development
and Commercialization of the relevant Improved Product in the Territory. To the
extent relevant under the circumstances, such resolution shall appropriately
address, among other relevant issues and with respect to the applicable Improved
Product, [**] (each, an "SC Improved Product Resolution").

        Whenever reasonably required under the circumstances, any additional
covenants made between the Parties regarding an Improved Product following any
such SC Improved Product Resolution shall be set forth in an "Additional Product
Agreement".

        6.2.1.4    Supply of Additional Product.    If an Additional Product is
intended to be supplied by Nycomed to Sepracor, the Parties shall enter into an
"Additional Product Supply Agreement", and, if such Additional Product is to be
manufactured by Sepracor or a Third Party and Nycomed wishes to Commercialize
such Additional Product in the ROW, the Parties shall enter into a "Sepracor
Supply Agreement" or a "Third Party Supply Agreement".

        6.2.1.5    Development Plan.    If the SC determines that the applicable
Additional Product should be Developed, then Sepracor shall set up a Development
Plan for review and coordination by the SC in accordance with the principles set
out in Article 4 that shall be attached to the relevant Additional Product
Agreement.

        6.2.1.6    Formoterol Combination Product.    Sections 6.2.1.1 to
6.2.1.5 notwithstanding, Sepracor agrees to use its Commercially Reasonable
Efforts to Develop and Commercialize an Additional Product in form of the
Formoterol Combination Product based on a delivery technology yet to be
determined in accordance with Article 4.

        6.2.1.7    Nebules Product.    Sections 6.2.1.1 to 6.2.1.5
notwithstanding, Sepracor agrees to use its Commercially Reasonable Efforts to
Develop and Commercialize the Nebules Product in accordance with Article 4. For
the avoidance of doubt, Nycomed shall have access rights to the Sepracor
Technology resulting from Sepracor's technical and clinical development of the
Nebules Product in accordance with Section 2.3.

        6.2.2    Costs of Development of Additional Products and
Co-Development.    

        6.2.2.1    General Principle.    Subject to Section 6.2.2.2, the costs
of the Technical and Clinical Development of any Additional Product for ultimate
sale in the Territory only shall be borne by [**].

        6.2.2.2    Development Cost Sharing.    In the event that Nycomed should
wish to Commercialize an Additional Product in the ROW and exercise its
respective access right, then except for the costs of the further technical and
clinical development of the Original Products and the Nebules Product, Nycomed

35

--------------------------------------------------------------------------------




agrees to co-finance the related Development Costs, and the Parties will, at SC
level, in the course of determining the applicable Development Plan, negotiate
an appropriate allocation of the applicable Development Costs in accordance with
Section 2.3.

        6.2.2.3    Co-Development.    If and to the extent that Nycomed should
wish to participate in such Development by rendering certain Development work,
the Parties will, at SC level, agree on the Development work to be performed by
Nycomed.

        6.2.2.4    Financial Reconciliation.    If and when relevant,
Development Costs subject to Development Cost sharing shall only be submitted in
accordance with Section 11.3.4 to the extent made or incurred in conjunction
with an approved budget line item in an Development Plan as approved and revised
from time to time by the SC in accordance with Article 4.

        6.2.3    Standard of Care.    Sepracor and, if and to the extent
relevant pursuant to Section 6.2.2.3, Nycomed, shall use Commercially Reasonable
Efforts to perform, subject to coordination by the SC pursuant to Article 4, the
Development of any Additional Product.

        6.2.4    Disputed Patents and In-Licensing of Third Party
Technology.    

        6.2.4.1    Disputed Patents Regarding Additional Products.    In the
event that an Infringement Claim pursuant to Section 7.3.1 that relates to an
Additional Product is brought against one Party or its Affiliates only in the
Territory, Section 7.3 shall apply always provided, however, that the costs of
defending infringements claims pursuant to Section 7.3.4.3 and Third Party
royalties pursuant to Section 7.3.4.4 shall be borne [**] to the extent that the
alleged infringement relates only to Sepracor Technology incorporated in the
relevant Additional Product, otherwise, the Third Party royalties shall be borne
by the Parties as provided in Section 7.3.

        6.2.4.2    In-Licensing of Third Party Technology Regarding Line
Extensions and Additional Products.    If a Party can establish to the
reasonable satisfaction of the other Party pursuant to Section 7.4 that
license(s) under any Third Party Disputed Patent or a Third Party Patent are
necessary or advisable in relation to any Third Party Patent conflict related
solely to Sepracor Technology incorporated in any Additional Product, then any
related Third Party Patent royalties and other consideration for the use of such
Disputed Patent so as to render (i) the manufacture (if relevant), use, offer to
sell or sale in the Territory, or importation into the Territory, of the
relevant Additional Product in the Field by Sepracor, or (ii) the manufacturing
of the relevant Additional Product outside the Territory solely for exportation
into the Territory for sale by Sepracor, non-infringing, shall be [**].

        6.2.5    Use of Clinical Data Generated by or for Sepracor in the Course
of Clinical Development of Additional Products.    For clarity, Nycomed, its
Affiliates and its Third Party licensees and sub-distributors shall have access
rights to Clinical Development Data pertaining to Additional Products generated
by or for Sepracor in accordance with Section 6.3.5.

        6.2.6    Access Rights of Nycomed.    For the avoidance of doubt,
Nycomed shall have access rights to the Sepracor Technology resulting from
Sepracor's Development of any Additional Product in accordance with Section 2.3.

        6.3    Principles Applying to all Products.    Unless expressly
contracted out in any additional covenant as may be agreed by and between the
Parties, the following principles shall apply to all Products:

        6.3.1    Development.    The Development of Product shall be overseen
and coordinated by the SC in accordance with Article 4 and all applicable terms
and conditions of this Agreement, including, without limitation, this Article 6.

36

--------------------------------------------------------------------------------



        6.3.2    Commercialization.    The Commercialization of Product shall be
overseen and coordinated by the SC in accordance with Article 4 and all
applicable terms and conditions of this Agreement, including, without
limitation, Articles 9 and 11.

        6.3.3    Supply of Products and Compound.    The Original Products, any
Additional Products and Compound, if and when relevant, shall be supplied to
Sepracor in accordance with and all applicable terms and conditions of this
Agreement, including, without limitation, Articles 10 and 11 and, whenever
applicable, the relevant Supply Agreements.

        6.3.4    Change Control and Related Regulatory Issues.    When
negotiating manufacturing and supply issues regarding the relevant Additional
Product pursuant to Section 10.1.2 or when negotiating applicable change control
issues related to an Original Product, the Parties shall appropriately consider
related change control and regulatory issues in accordance with the change
control procedures and the applicable notification and consent requirements as
set forth in the applicable Quality Agreement. Where applicable, until such
Quality Agreement and such change control procedures are agreed, the
Specifications of Compound or any relevant Product may be changed with the
written consent of both Parties (not to be unreasonably withheld or delayed), or
as required by Regulatory Authorities.

        6.3.5    Use of Clinical Data Generated by or for Sepracor in the Course
of Clinical Development of Additional Products.    Nycomed, its Affiliates and
its permitted Third Party licensees and sub-distributors shall have the right
and license to use, free of charge (except for Nycomed's share of the Clinical
Development Costs, to the extent agreed and relevant), all Clinical Development
Data (including those generated by or for Sepracor) (i) during and following the
Term, outside of the Territory, (ii) during the Term, within the Territory and
outside the Field, (iii) following the Term, within the Territory inside and
outside the Field and (iv) during the Term, within the Territory and in the
Field; provided that, in all cases, the exercise of such right shall be
restricted by the terms and conditions of this Agreement.

        6.3.6    Dispute Resolution.    Disputes regarding the Development and
Commercialization of Products shall be settled in accordance with Article 4, and
Sections 20.2 and 20.3. Pending dispute resolution pursuant to Sections 4.5,
20.2 and 20.3, the relevant matter shall be tabled, and, except for dispute
resolution and each Party's rights pursuant to Section 20.5, no action regarding
the relevant matter shall be taken.

Article 7
Intellectual Property

        7.1    Ownership, Assignment, Prosecution and Maintenance of Ownership
Rights.    

        7.1.1    Ownership and Assignment of Ownership Rights.    

        7.1.1.1    Ownership in General.    Except as provided in
Section 7.1.1.2 and subject to the licenses and rights granted pursuant to this
Agreement, (i) Nycomed shall own the Nycomed Technology and all Ownership Rights
therein, (ii) Sepracor shall own the Sepracor Technology and all Ownership
Rights therein; (iii) each Party shall solely own all Improvement Technology
that is conceived and reduced to practice exclusively by such Party ("Nycomed's
Solely-Owned Improvement Technology" or "Sepracor's Solely-Owned Improvement
Technology", as the case may be) and all Ownership Rights therein, and (iv) the
Parties shall jointly own all Improvement Technology that is conceived or
reduced to practice jointly by the Parties ("Jointly-Owned Improvement
Technology") and all Ownership Rights therein in equal shares.

        7.1.1.2    Ownership to Certain Improvement Technology.    Any and all
Improvement Technology of Sepracor (whether or not jointly owned with Nycomed)
that relates exclusively and directly to the Compound and/or any Original
Product shall be the sole and exclusive property of Nycomed and shall form part
of the Nycomed Improvement Technology. Sepracor shall receive reasonable
compensation

37

--------------------------------------------------------------------------------




from Nycomed with respect to the use of any such Improvement Technology outside
the Field. Sepracor shall assign all of its rights, title and interest in and to
any such Improvement Technology to Nycomed. Upon Nycomed's request and sole
expense, Sepracor shall deliver to Nycomed all instruments and other documents
and shall take such other actions as may be necessary or reasonably requested by
Nycomed, so that Nycomed may protect and defend its rights in and to such
Improvement Technology which relates exclusively and directly to the Compound
and/or the Product. For the use of any such Improvement Technology of Sepracor
that relates exclusively and directly to the Compound and/or the Product,
Ownership Rights to which have been transferred to Nycomed and which shall be
included in the license grant by Nycomed to Sepracor pursuant to Section 2.1.1,
Sepracor shall not owe any additional royalty or other payments to Nycomed and
Sepracor shall have an unrestricted, perpetual, Non-Exclusive, royalty-free and
irrevocable right (including the right to sub-license) to practice such
Improvement Technology of Sepracor.

        7.1.1.3    Responsibility for Compensation Related to Improvement
Technology.    Each Party shall be exclusively responsible for any compensation
payable to any of its employees, subcontractors and sublicensees in respect of
any Improvement Technology.

        7.1.1.4    Practice of Jointly-Owned Improvement Technology.    For
clarity, each of the Parties shall have a world-wide, unrestricted (except,
during the Term, in the Field and in the Territory, restricted by and subject to
the terms of this Agreement), perpetual, Non-Exclusive, royalty-free and
irrevocable right (including the right to sub-license) to practice the
Jointly-Owned Improvement Technology independently of the other Party. The costs
of acquiring any Third-Party technology necessary to exploit such Jointly-Owned
Improvement Technology shall be born by the party seeking to exploit it.

        7.1.2    Prosecution and Maintenance of Patents.    In relation to the
prosecution and maintenance of Patents, the Parties agree as follows:

        7.1.2.1    Responsibility of Nycomed in Relation to the Nycomed
Technology and Nycomed's Solely-Owned Improvement Technology.    Nycomed shall,
in its sole discretion, prepare, file, prosecute and maintain all Patents
covering the Nycomed Technology and Nycomed's Solely-Owned Improvement
Technology always provided, however, that Nycomed shall maintain the Nycomed
Core Patents. Should Nycomed elect not to prepare, file, prosecute or maintain
any Nycomed Additional Patent, then Nycomed shall, always provided that Nycomed
is not subject to existing and future bona fide obligations towards [**] that
prevent Nycomed from doing so, (i) provide Sepracor with written notice in
sufficient time before any statutory bar date to permit Sepracor to prepare,
file, prosecute and maintain such Patent, (ii) give Sepracor the right, at its
election and sole expense, to prepare, file, prosecute or maintain such Patent
in Sepracor's name, (iii) offer reasonable assistance to Sepracor in connection
with such preparation, filing, prosecution or maintenance at no charge to
Sepracor except for reimbursement of reasonable out-of-pocket expenses incurred
in rendering such assistance, and (iv) assign to Sepracor at Sepracor's cost any
such Patent that Sepracor elects to prepare, file, prosecute or maintain in its
name pursuant to this Section 7.1.2.1 and use all reasonable efforts to
co-operate with Sepracor in any such transfer. If Nycomed has an existing
obligation to [**] that prevents it from carrying out its obligations pursuant
(i)—(iv) above, Nycomed shall use its reasonable efforts to obtain [**] consent
to disclose information to Sepracor.

        7.1.2.2    Responsibility of Sepracor in Relation to Sepracor Technology
and Sepracor's Solely-Owned Improvement Technology.    Always subject to
Section 7.1.1.2, Sepracor shall, in its sole discretion, prepare, file,
prosecute and maintain all Patents covering the Sepracor Technology and
Sepracor's Solely-Owned Improvement Technology. Should Sepracor elect not to
prepare, file, prosecute or maintain any Patent covering the Sepracor Technology
including, without limitation, Sepracor's Solely-Owned Improvement Technology,
then Sepracor shall (i) provide Nycomed with written notice in sufficient time
before any statutory bar date to permit Nycomed to prepare, file, prosecute and
maintain such Patent, (ii) give Nycomed the right, at its election and sole
expense, to

38

--------------------------------------------------------------------------------




prepare, file, prosecute or maintain such Patent in Nycomed's name, (iii) offer
reasonable assistance to Nycomed in connection with such preparation, filing,
prosecution or maintenance at no charge to Nycomed except for reimbursement of
reasonable out-of-pocket expenses incurred in rendering such assistance, and
(iv) assign to Nycomed at Nycomed's cost any such Patent that Nycomed elects to
prepare, file, prosecute or maintain in its name pursuant to this
Section 7.1.2.2 and use all reasonable efforts to co-operate with Nycomed in any
such transfer.

        7.1.2.3    Responsibility in Relation to Jointly-Owned Improvement
Technology.    Always subject to Section 7.1.1.2, Nycomed shall be responsible
for the preparation, filing, prosecution and maintenance of all Patents covering
Jointly-Owned Improvement Technology. Nycomed shall be deemed to be the Owning
Party of such Patent for the purposes of this Section 7.1.2.3, Section 7.1.2.4
and Section 7.2. Should Nycomed elect not to prepare, file, prosecute or
maintain any Patent covering Jointly-Owned Improvement Technology, then Nycomed
shall (i) provide Sepracor with written notice in sufficient time to permit
Sepracor to prepare, file, prosecute and maintain such Patent, (ii) give
Sepracor the right, at its election, to prepare, file, prosecute or maintain
such Patent, and (iii) offer reasonable assistance to Sepracor in connection
with such preparation, filing, prosecution or maintenance at no charge to
Sepracor. All costs incurred by Nycomed or Sepracor, as the case may be, in
carrying out the foregoing responsibilities shall be borne [**], unless
otherwise agreed in writing.

        7.1.2.4    Coordination of Patent Prosecution and Maintenance.    The
Non-Owning Party shall have full rights of consultation with the Owning Party
and the patent counsel selected by the Owning Party in all matters related to
the Nycomed Core Patents and the Nycomed Additional Patents in the Territory,
the Sepracor Patents and the Jointly Owned Patents. The Owning Party shall use
reasonable efforts to implement all reasonable requests made by the Non-Owning
Party with regard to the preparation, filing, prosecution, maintenance and/or
defense of the Nycomed Core Patents in the Territory, the Sepracor Patents and
the Jointly-Owned Patents. Nycomed will use its Commercially Reasonable Efforts
to notify Sepracor if it intends to abandon any of the Nycomed Additional
Patents.

39

--------------------------------------------------------------------------------



        7.1.2.5    Rights in Assigned Patents.    In case the Owning Party
elects not to prepare, file, prosecute and maintain Patents and such Patents are
being assigned to the Non-Owning Party in accordance with the provisions of
Section 7.1.2, the Party assigning its rights in such Patents shall retain a
world-wide, Non-Exclusive, perpetual, unrestricted, fully-paid up and
irrevocable right and license (with the right to sub-license) to practice such
assigned Patents.

        7.2    Enforcement of Ownership Rights.    The Parties agree as follows
on the enforcement of Ownership Rights regarding Nycomed Technology in the
Territory, Sepracor Technology or any Improvement Technology:

        7.2.1    Reports of Infringement.    Each Party shall promptly report in
writing to the other Party during the term of this Agreement any (i) known
infringement or suspected infringement of any Nycomed Core Patents and the
Nycomed Additional Patents or Sepracor Patents or of the Jointly-Owned Patents
by the development or commercialization of a Third Party product in the Field,
or (ii) unauthorized use or misappropriation in the Field of any Nycomed
Technology, any Sepracor Technology or any Jointly-Owned Improvement Technology
by a Third Party of which it becomes aware, and shall provide the other Party
with all available evidence in its possession supporting said claim of
infringement, suspected infringement or unauthorized use or misappropriation.

        7.2.2    Right to Institute Suit.    Subject to Section 7.2.5 and except
as provided in Section 7.2.3, the Party owning or Controlling the relevant
Patents or Nycomed or Sepracor Technology (the "Owning Party") shall have the
first right to initiate an infringement or other appropriate suit against any
Third Party which at any time has infringed or is suspected of infringing, any
Nycomed Patents or, Sepracor Patents as the case may be, or is using without
proper authorization or misappropriating all or any portion of the Nycomed
Technology, Sepracor Technology or Jointly-Owned Improvement Technology, as the
case may be.

        7.2.3    Right of the Non-Owning Party to Institute Suit.    The Owning
Party shall promptly advise the other Party (the "Non-Owning Party") of its
intent not to initiate an infringement or other appropriate suit related to the
enforcement of the Nycomed Core Patents in the Territory or the Sepracor Patents
or any Patents claiming Jointly-Owned Improvement Technology ("Jointly-Owned
Patents"), as the case may be, pursuant to Section 7.2.2. In the event that the
Owning Party, and in case of Nycomed as the Owning Party, any contractual
partner of Nycomed permitted to do so, does not initiate an infringement or
other appropriate suit related to the enforcement of the Nycomed Core Patents
and the Nycomed Additional Patents in the Territory or the Sepracor Patents or
any Jointly-Owned Patents, as the case may be, pursuant to Section 7.2.2 within
a reasonable period of time not exceeding ninety (90) days of becoming aware of
a known or suspected infringement or unauthorized use or misappropriation of the
Owning Party's Patents in the Field, then (i) the Non-Owning Party may, always
subject to Section 7.2.5, take such action as is reasonably appropriate to
enforce the Owning Party's Patents (in the case of the Nycomed Core Patents or
the Sepracor Patents) or to enforce the Jointly-Owned Patents; provided,
however, that Sepracor shall not initiate an infringement or any other suit
regarding the [**] without the prior written consent of Nycomed, such consent
not to be unreasonably withheld or delayed, and (ii) the Parties shall follow
the procedures set forth in Section 7.2.4. Sepracor acknowledges that [**] to
enforce the [**] Patents, unless otherwise agreed between [**] and Nycomed, and
that [**] to enforce the [**] Patents, and that Nycomed may enforce the [**]
Patents only if [**] should fail to do so within a certain period.

        7.2.4    Conduct of Suit.    

        7.2.4.1    Conduct of Suit in General.    Subject to Section 7.2.5, a
Party who initiates an infringement or other appropriate suit pursuant to
Section 7.2.2 or Section 7.2.3 (the "Initiating Party") shall have the sole and
exclusive right to select counsel for any such suit. The Initiating Party shall,
except as provided in Section 7.2.4.1 and 7.2.4.2, below, pay all expenses of
the suit, including, without limitation, attorney's fees and court costs, and
keep all damages, settlement fees or other

40

--------------------------------------------------------------------------------




consideration for past infringement received as a result of such suit. In all
cases, (i) the Initiating Party shall keep the other Party (the "Non-Initiating
Party") promptly informed of the status of such suit on an ongoing basis and
shall provide the Non-Initiating Party with copies of all documents filed in,
and all written communications relating to, such suit; (ii) the Non-Initiating
Party shall offer reasonable assistance to the Initiating Party in connection
with such suit at no charge to the Initiating Party except for reimbursement of
reasonable expenses incurred in rendering such assistance; (iii) if necessary,
the Non-Initiating Party shall join as a party to the suit but shall be under no
obligation to participate except to the extent that such participation is
legally required and except as provided below, and (iv) the Non-Initiating Party
shall have the right to join such suit, to the extent permitted by law, and be
represented in any such suit by its own counsel at its own expense.

        7.2.4.2    Cost Sharing by Non-Initiating Party.    In case of a suit
relating to (a) the Improvement Technology or (b) any Nycomed Patents or
Sepracor Patents, the infringement or misappropriation of which by a Third Party
would result in damage to the Non-Initiating Party, the Non-Initiating Party
may, within sixty (60) days after its receipt of written notice from the
Initiating Party of the commencement of such suit, elect to contribute up to an
amount not to exceed [**] percent ([**]%) of the costs of such suit, and any
damages, settlement fees or other consideration for past infringement received
as a result of such suit shall be shared by the Initiating Party and
Non-Initiating Party pro-rata based on their respective sharing of the costs of
such suit. The Initiating Party shall not settle any such action or otherwise
consent to an adverse judgment in any such action that adversely affects the
rights or interests of the Non-Initiating Party or imposes additional
obligations on the Non-Initiating Party without the prior written consent of the
Non-Initiating Party, such consent not to be unreasonably withheld or delayed.

        7.2.5    ANDA Litigation.    

        7.2.5.1    Notice of Certification.    With respect to the United
States, Nycomed and Sepracor each shall immediately give written notice to the
other of its receipt or knowledge of any certification filed under the "U.S.
Drug Price Competition and Patent Term Restoration Act of 1984" claiming that a
Nycomed Patent, a Sepracor Patent or a Jointly-Owned Patent is invalid,
unenforceable and/ or that infringement will not arise from the manufacture,
use, offer to sell or sale of Product by a Third Party (a "Patent Challenge
Notice").

        7.2.5.2    Exclusive Right to Conduct ANDA-Related Patent
Litigation.    Subject to the provisions of Section 7.2.5.5, in the event of the
filing of an ANDA by a Person seeking approval to begin commercialization of a
generic version of the Product in the Territory, Nycomed, [**], respectively, as
pioneer Patent owners, shall have the sole right to bring patent infringement
suit.

        Subject to the provisions of Section 7.2.5.5 and subject to Sepracor's
rights under Section 7.2.3, the decision of whether or not to file suit in
response to a Patent Challenge Notice shall be within Nycomed's, [**] sole
discretion as further set forth hereinafter. If any such ANDA related patent
infringement suit pertains to the Omnaris® AQ Product, Nycomed [**], as owners
of the patents listed in the Orange Book, shall have the sole right to bring
patent infringement suit. Subject to the provisions of Section 7.2.5.5 and
subject to Sepracor's rights under Section 7.2.3, the decision of whether or not
to file suit shall be within Nycomed's and [**] sole discretion. If any such
ANDA-related patent infringement suit pertains to the Omnaris® HFA Product or
the Alvesco® MDI Product, Nycomed [**], as owners of the patents which are
intended to be listed in the Orange Book, shall have the sole right to bring
patent infringement suit. Subject to the provisions of Section 7.2.5.5 and
subject to Sepracor's rights under Section 7.2.3, the decision of whether or not
to file suit shall be within Nycomed's and [**] sole discretion. In all cases
referred to above also involving [**], Nycomed shall undertake reasonable
efforts to have [**] to also enforce their respective Patent rights.

        7.2.5.3    Conduct of Suit by Nycomed.    If Nycomed, [**], as the case
may be, bring suit against the Person having filed the relevant ANDA, Nycomed,
[**], as the case may be, shall have the sole and

41

--------------------------------------------------------------------------------




exclusive right to select counsel for any such suit. Notwithstanding the
foregoing, and always subject to bona fide confidentiality obligations towards
[**], Nycomed shall keep Sepracor reasonably informed of the status of such suit
on an ongoing basis, shall provide Sepracor with copies of all documents filed
in, and all written communications relating to, such suit, and shall obtain
Sepracor's consent to the selection of reputable experienced patent counsel for
Nycomed, which consent shall not unreasonably be withheld or delayed by
Sepracor. Sepracor shall offer reasonable assistance (e. g., including, but not
limited, to reasonable access to witnesses and documents) to Nycomed in
connection with such suit at no charge to Nycomed except for reimbursement of
reasonable expenses incurred in rendering such assistance in accordance with
Section 7.2.5.4 below. In no event shall Nycomed name Sepracor as a co-plaintiff
or party to any such lawsuit without the express prior written consent of
Sepracor.

        7.2.5.4    Cost Sharing and Recovery of Damages.    [**].

        7.2.5.5    Specific Covenants of Nycomed Regarding ANDA-Related Patent
Litigation    

        7.2.5.5.1    Third Party Patent Counsel Assessment.    In the event that
a Third Party prepares to or is manufacturing, importing, using, offering to
sell, selling, or seeking approval to begin the commercialization of a generic
version of an Original Product in the Territory by filing of an ANDA, then
Nycomed shall, as soon as known to Nycomed and legally and contractually
permitted pursuant to Section 7.2.5.5.1(i) and (ii) and always subject to
Section 7.2.5.5.1(iii), [**].

        7.2.5.5.2    Liquidated Damages.    If the legal opinion referenced in
Section 7.2.5.5.1 is not issued and no responsive suit for the relevant Nycomed
Core Patent is timely filed by or on behalf of Nycomed, Nycomed shall pay to
Sepracor as liquidated damages an amount equal to the [**], always provided that
the [**], and (ii) [**], and (B) [**], (C) always further provided, however,
that no liquidated damages shall be payable if [**].

        7.3    Disputed Patents.    

        7.3.1    Mutual Information.    The Parties shall immediately notify
each other (i) of any Patent that may be considered a Disputed Patent or (ii) if
a claim or proceedings are threatened or brought against either Party or its
Affiliates alleging that the manufacture, use, offer to sell or sale in the
Territory, or the importation into the Territory, of Compound or Product, or the
manufacturing of Compound or a Product for Sepracor, infringes, induces the
infringement of, or contributorily infringes the Patents of a Third Party (each
an "Infringement Claim"). Any notice shall set forth the facts of the
Infringement Claim as known to such Party providing such notice.

        7.3.2    Infringement Claims Against Both Parties.    If an Infringement
Claim is brought against either or both Parties or their Affiliates in the
Territory, the Parties shall immediately consult on how to further proceed, and
the Parties shall proceed as set out in this Section 7.3.

        7.3.3    Infringement Claims Against One Party.    In the event that an
Infringement Claim is brought against one Party or its Affiliates only in the
Territory, the other Party shall (to the extent permitted by law) have the right
to join any such proceedings as a Party or otherwise as may be admissible under
applicable procedural laws at its own expense by counsel of its own choice. In
any such proceedings brought against one Party or both Parties hereto, the
Parties shall render each other all reasonable assistance in defending any such
suit or claim, subject to Section 7.3.4.3 at the assisting Party's expense.

        7.3.4    Coordination of Defense.    The final decision whether or not
and, as the case may be, how to, defend or settle any Infringement Claim will be
determined as follows:

        7.3.4.1    Defense of Infringement Claim.    The Parties shall first
determine whether or not the Infringement Claim should be defended. If the
Parties cannot agree, (a) Nycomed shall be entitled to make the final decision
(i) in case an Infringement Claim is brought solely against Nycomed, (ii) in
cases related to the [**], if Sepracor is not named as defendant, and (iii)
always subject to Nycomed's rights pursuant to Sections 7.3.4.2 and 7.3.4.4; (b)
Sepracor shall be entitled to make the final decision

42

--------------------------------------------------------------------------------




(i) in case an Infringement Claim is brought solely against Sepracor, and (ii)
always subject to Sepracor's rights pursuant to Sections 7.3.4.2 and 7.3.4.4.
(c) In case an Infringement Claim is brought against both Parties, the
Infringement Claim shall be defended with the proviso that, if a Party should
have elected not to defend such Infringement Claim, the Party electing to defend
such Infringement Claim shall bear all out of pocket costs incurred by the
Parties in the preparation of a defense against, and in defending such
Infringement Claim (including, without limitation, amounts paid to the Third
Party by way of settlement or damages), and shall be entitled to receive any
amounts recovered by way of costs or otherwise.

        If infringement claims are asserted against both Parties, each Party
shall be entitled to be represented by reputable international patent litigation
counsel of its own choice. In all cases, the Parties shall, based on the advice
of their legal counsel, endeavor to agree in good faith on a uniform strategy in
defending any such Infringement Claim.

        7.3.4.2    Determination of Defense Strategy.    With respect to how the
defense of any such Infringement Claim shall be conducted, the Parties shall
endeavor to agree on their instructions to counsel, but failing agreement, (a)
Nycomed shall be entitled to determine the defense strategy (i) in case an
Infringement Claim is brought solely against Nycomed, (ii) in cases related to
the [**], if Sepracor is not named as defendant; (b) Sepracor shall be entitled
to determine the defense strategy (i) in case an Infringement Claim is brought
solely against Sepracor.

        The Parties shall in all cases involving the defense of Infringement
Claims (i) closely coordinate the further action to be taken on the basis of the
advice of reputable international patent litigation counsel retained by each or
both Parties pursuant to Sections 7.3.3 and 7.3.4.1, and (ii) jointly instruct
reputable international patent litigation counsel selected by the Parties in
good faith to act in the best interests of both Parties, taking into account
their interests under this Agreement, in conducting the defense of any such
Infringement Claim, the other Party's right to join any such proceedings by
counsel of its own choice pursuant to Section 7.3.3 notwithstanding.

        7.3.4.3    Costs of Defending Infringement Claim.    The out of pocket
costs incurred by each Party in the preparation of a defense against, and in
defending any such action or proceeding (not including amounts paid to the Third
Party by way of settlement or damages), and any amounts recovered by way of
costs, shall be borne and shared, as applicable, by the Parties in equal shares
to the extent that any such action or proceeding relates to a Product. Otherwise
and to the extent that any such action or proceeding relates solely to Sepracor
Technology incorporated in an Additional Product, the out of pocket costs, the
costs incurred by each Party in the preparation of a defense against, and in
defending any such action or proceeding (not including amounts paid to the Third
Party by way of settlement or damages), and any amounts recovered by way of
costs, shall be borne and kept, as applicable, by Sepracor in accordance with
the principles applying pursuant to Section 6.2.4.1. Subject always to the
provisions of Section 7.3.4.2, (i) neither Party shall settle any action or
consent to an adverse judgment if to do so would adversely affect the rights or
interests of the other Party or impose additional obligations on the other Party
without the prior written consent of the other Party, such consent not to be
unreasonably withheld or delayed; and (ii) neither Party shall settle any action
or proceeding unless such settlement provides a full release for both Parties.

        7.3.4.4    Settlement of Infringement Claim.    Notwithstanding
Section 7.3.4.2, in the event of a disagreement between the Parties regarding a
decision to propose or accept a settlement of an Infringement Claim regarding an
Original Product, then each Party shall have the right to propose or accept any
settlement and to conclude a license in respect of such Disputed Patent, and the
other Party shall be bound by such license, always provided (i) that the other
Party is afforded a reasonable opportunity to participate in and to influence
the negotiation process, (ii) that the cumulative royalties payable to Third
Parties in respect of Net Sales in the relevant Field in the Territory
(including any royalties payable in connection with such settlement and fees and
royalties payable in connection with any other settlements or licenses entered
into in accordance with this Agreement) shall not exceed in

43

--------------------------------------------------------------------------------




the aggregate the Third Party Royalty Threshold of [**] percent ([**]%) of Net
Sales in the relevant Field and in the Territory, (iii) and imposes upon the
Parties no other obligations other than the obligation to make payment of
royalties to the relevant Third Party and further provided, and (iv) if any such
settlement is proposed or accepted by Sepracor, that such settlement only
relates to the Territory and not to any countries of the ROW. In determining
whether the applicable threshold is exceeded, all amounts paid as a lump sum
and/or in respect of the period of time before settlement shall be taken into
account by the Parties in a fair and reasonable manner.

        Notwithstanding Section 7.3.4.2, to the extent that any such action or
proceeding relates solely to Sepracor Technology incorporated in an Additional
Product, the principles applying pursuant Section 6.2.4.1 shall govern.

        7.4    Third Party Licenses.    In the event that a Party can establish
to the reasonable satisfaction of the other Party, at any time during the Term
of this Agreement, that license(s) under any Third Party Disputed Patent is
necessary or advisable for purposes of enabling the Parties, to perform the
manufacture, use, offer to sell or sale in the Territory, or importation into
the Territory, of Compound, an Original Product or an Additional Product, in the
Field, or the manufacturing of Compound or a Product outside the Territory or
exportation into the Territory for Sepracor, the Parties shall reasonably
co-operate to obtain such Third Party license for the benefit of both Parties
and, where applicable, for the benefit of Nycomed in the ROW further to the cost
allocations and other principles of Section 7.3.4.4.

        7.5    Updating of Patent Schedules.    To the extent applicable,
Schedule 1.5 and Schedule 1.6 shall be updated on a continuous basis but in no
event less than on an annual basis.

Article 8
Trademarks

        8.1    Original Trademarks.    Nycomed has registered the Original
Trademarks in the Territory. Sepracor shall use the Original Trademark "Alvesco"
for the Commercialization in the Territory of the Alvesco® MDI Product, and the
Original Trademark Omnaris® for the Commercialization in the Territory of the
Omnaris® AQ Product and the Omnaris® HFA Product.

        8.2    Additional Trademarks.    

        8.2.1    General Principle.    In the event that applicable Legal
Requirements should necessitate the use of a trademark other than any of the
Original Trademarks for the Commercialization of an Additional Product, or in
the event that a Product is assigned an alternative Trademark pursuant to
Section 8.8.4(c), Nycomed shall, as coordinated at SC level, either (i)
designate an additional Trademark owned by Nycomed for use with the relevant
Product, (ii) engage a Third Party US branding institute appointed with the
prior written consent of both Parties, to select a suitable additional Trademark
for use with the relevant Product, whereby Nycomed shall bear the costs of the
activities of such international branding institute, or (iii) designate a
Trademark proposed by Sepracor for use with the relevant Product.

        8.2.2    Ownership of Additional Trademarks.    Each such additional
Trademark shall be owned by Nycomed. In the cases referred to in
Section 8.2.1(ii), Nycomed agrees to cause the applicable branding institute to
transfer to Nycomed ownership to any such additional Trademark in the Territory.
In the cases referred to in Section 8.2.1(iii), Sepracor shall, Section 8.2.4
notwithstanding, promptly transfer all rights regarding such additional
Trademark for the Territory to Nycomed, whereby Nycomed shall bear the related
out-of-pocket costs of Sepracor associated with any such transfer against
reasonable documentation.

        8.2.3    Representations of Nycomed Regarding Additional
Trademarks.    Section 8.8.1 notwithstanding, with respect to each additional
Trademark proposed by Nycomed pursuant to

44

--------------------------------------------------------------------------------




Section 8.2.1(i) or Section 8.2.1(ii), Nycomed shall represent and warrant that,
in each case as of the date the designation of such additional Trademark for use
with the applicable Product in the Territory by Sepracor pursuant to this
Agreement, (i) Nycomed Controls any such additional Trademark in the Territory;
(ii) Nycomed has the authority and is entitled to license any such additional
Trademark in the Territory; and (iii) Nycomed's trademark department is not
aware of and has, as of the date of such designation by Nycomed, received no
notice alleging that the use of any such additional Trademark in the Territory
by means of the Commercialization of Product infringes, violates or
misappropriates the rights of a Third Party in the Territory.

        8.2.4    Representations of Sepracor Regarding Additional
Trademarks.    With respect to each additional Trademark originally owned by
Sepracor and proposed by Nycomed pursuant to Section 8.2.1(iii), Sepracor shall
represent and warrant that, as of the date the designation of such additional
Trademark for use with the applicable Product in the Territory by Sepracor
pursuant to this Agreement, Sepracor's trademark department is not aware of and
has received no notice alleging that the use of any such additional Trademark in
the Territory by means of the Commercialization of Product infringes, violates
or misappropriates the rights of a Third Party in the Territory.

        8.3    Trademark Licenses of Sepracor for Products.    

        8.3.1    General.    Sections 2.1.1.3, 9.2 and 9.3 notwithstanding, all
rights not expressly granted in Trademarks are reserved by Nycomed, and Sepracor
acknowledges that nothing in this Agreement shall confer to Sepracor any right,
title or interest in the Trademarks other than those conferred to Sepracor
pursuant to Section 2.1.1.3 and this Article 8.

        8.3.2    Commercialization of Product Exclusively under the
Trademarks.    Further and subject to Section, 8.8.4(c), each Original Product
shall be distributed and sold by Sepracor in the Territory only under the
Trademark assigned to it pursuant to Section 8.1, and each Additional Product
shall be distributed and sold by Sepracor in the Territory only under the
Trademark assigned to it pursuant to Section 8.2.1.

        8.4    Restricted use of the Trademark.    Sections 9.2.2 and 9.3.2
notwithstanding, Sepracor agrees to use the Trademarks in the Territory solely
in connection with the Product. Further, Sepracor agrees neither to apply for,
nor to register, nor to use, any trademark identical with or confusingly similar
to the Trademarks.

        8.5    Nycomed's Rights in the Trademark.    The entire right, title and
interest in the Trademarks in the Territory shall remain the sole and exclusive
property of Nycomed and Sepracor shall make no representations inconsistent with
the foregoing. If Sepracor or an Affiliate of Sepracor acquires (by operation of
law or howsoever) any right, title and interest in the Trademarks or a trademark
confusingly similar thereto, then Sepracor shall assign or cause such Affiliate
of Sepracor to assign such rights to Nycomed at Nycomed's first request and, at
the latest, upon expiry or termination of this Agreement free of charge except
transfer fees, as Nycomed may direct.

        8.6    Maintenance of the Trademark.    Nycomed shall be responsible for
the maintaining and defending the Trademarks in the Territory at its own cost.
Nycomed shall use Commercially Reasonable Efforts in obtaining, maintaining, and
renewing any registrations for the Trademarks at its sole expense.

        8.7    Defense of Trademark Against Third Party
Infringement.    Sepracor agrees to notify Nycomed in writing of any known or
suspected conflicting use of any Trademark, and the application for registration
or use of trademarks confusingly similar thereto, or of any known or suspected
infringements or of unfair competition involving the Trademark in the Territory
promptly after it acquires knowledge thereof. Nycomed shall be responsible for
the defense of the Trademark and will use Commercially Reasonable Efforts to
defend the Trademark. At the reasonable request of Nycomed, Sepracor shall
cooperate with Nycomed and render Nycomed its commercially reasonable assistance
in the defense of the Trademark, subject to reimbursement of the related out of
pocket expenses of Sepracor. Any damages and costs recovered shall be for
Nycomed's sole benefit.

45

--------------------------------------------------------------------------------



        In case Nycomed decides not to defend the Trademark within thirty
(30) days of Sepracor's written request to do so, Sepracor shall be entitled to
do so at its own expense in cooperation and with the commercially reasonable
assistance of Nycomed and, in such case, any damages and costs recovered shall
be for Sepracor's sole benefit, subject to reimbursement of the out of pocket
expenses of Nycomed related to Nycomed's assistance.

        8.8    Representations of Nycomed Regarding Original Trademarks as to
Third Party Trademark Claims; Defense against Third Party Infringement
Claims.    

        8.8.1    Representations of Nycomed Regarding Original
Trademarks.    Section 8.2.3 notwithstanding, Nycomed represents that, in each
case as of the Effective Date, (i) Nycomed Controls the Original Trademarks in
the Territory; (ii) Nycomed has the authority and is entitled to license the
Original Trademarks in the Territory; and (iii) as of the Effective Date, to the
best of Nycomed's knowledge as defined in Section 13.1.1, Nycomed is not aware
of and has received no notice alleging that the use of the Original Trademarks
in the Territory by means of the Commercialization of Product infringes,
violates or misappropriates the rights of a Third Party in the Territory.

        8.8.2    Information on Third Party Infringement Claims.    The Parties
shall promptly notify each other if a claim or proceedings are threatened or
brought against either Party or its Affiliates alleging that the use of a
Trademark in the Territory by means of the Commercialization of Product
infringes, violates or misappropriates the rights of a Third Party in the
Territory.

        8.8.3    Defense against Third Party Trademark Claims.    If a claim or
proceedings as described in Section 8.8.2 should be brought against either Party
or both Parties, the Parties shall immediately consult on how to further
proceed. The final decision whether or not and, as the case may be, how to
defend or settle such claim or proceedings shall be with Nycomed. In the event
that proceedings are brought against Nycomed only, then Sepracor shall have the
right to join any such proceedings as a Party thereto at its own expense by
counsel of its own choice. In the event that proceedings are brought against
Sepracor only, Sepracor shall have the right to call Nycomed in any such
proceedings as an indemnifying party thereto, and Nycomed agrees to join such
proceedings at its own expense by counsel of its own choice. Subject to
Section 8.8.4, in any such proceedings brought against a Party hereto, the other
Party shall render such Party all reasonable assistance in defending any such
suit or claim at such Party's expense. Sepracor may settle any such claim or
proceedings only with the prior written consent of Nycomed, such consent not to
be unreasonably withheld or delayed.

        8.8.4    Indemnification by Nycomed.    In the event of a determination
by final court decision or under a definitive settlement by Nycomed pursuant to
Section 8.8.3 that the Commercialization of Product in the relevant Field and in
the Territory, on account of the use of a Trademark, infringes the trademark
rights of a Third Party in the Territory, then, to the extent that Nycomed has
breached any of its representations and warranties pursuant to Section 8.8.1 or
Section 8.2.3 and to the express exclusion of any Trademark originally owned by
Sepracor and designated to a Product pursuant to Section 8.2.1(iii), Nycomed
shall (a) indemnify and hold Sepracor harmless against any such Third Party
claim or proceeding referred to in Section 8.8.3 above brought against Sepracor
including damages and reasonable attorney's fees; provided, however, that: (i)
any obligation to indemnify shall be excluded if Sepracor fails to promptly
notify Nycomed of the assertion of any such claims, to the extent that such
failure is prejudicial to Nycomed's interests, and/or (ii) if Sepracor
recognizes or settles part of or all of any such claims without Nycomed's prior
written consent; and (b) replace, free of charge, all Products on stock at
Sepracor that are no longer saleable on account of the infringement of a Third
Party trademark with Products showing the new trademarks determined pursuant to
Section 8.8.4(c). (c) Regardless of whether or not Nycomed has breached any of
its representations and warranties pursuant to Section 8.8.1 or Section 8.2.3,
Nycomed shall, as coordinated at SC level, propose alternative trademarks that
shall replace the relevant Trademark pursuant to this Agreement and to which
Article 8 (and all other relevant provisions of this Agreement) shall likewise
apply;

46

--------------------------------------------------------------------------------



        8.9    Goodwill of Trademark.    Sepracor shall use its Commercially
Reasonable Efforts to establish and maintain the goodwill in the Territory of
the Trademarks in the course of performing its obligations under this Agreement.
Sepracor agrees that all use of Nycomed's Trademark will inure to the benefit of
Nycomed. Without limitation, to the extent permitted by law, all goodwill
deriving from the use of the Trademark pursuant to the terms of this Agreement
or otherwise arising out of this Agreement shall accrue solely and exclusively
to Nycomed.

Article 9
Commercialization

        9.1    Commercialization in General.    

        9.1.1    Standard of Care and Costs of Commercialization.    Sepracor
shall use Commercially Reasonable Efforts to Commercialize and to maximize the
sales of the Original Products and Additional Products in the Territory on its
behalf and [**].

        9.1.2    Compliance.    Section 12.1 notwithstanding, Sepracor
undertakes that package make-up, package inserts and other elements relating to
Packaging as well as of Promotional Materials and claims, and its
Commercialization activities, will comply with the Legal Requirements and
Regulatory Approvals applicable in the Territory, and to make marketing claims
for the Product only in conformity with the Regulatory Approvals for the
Product.

        9.2    Promotional Materials.    

        9.2.1    Development of Promotional Materials.    

        9.2.1.1    Core Promotional Materials.    Promptly after the Effective
Date, Nycomed shall submit to Sepracor samples of all draft promotional
materials existing as of the Effective Date for the then existing Products (the
"Core Nycomed Promotional Materials"). Sepracor shall, create representative
samples of advertising, promotional, educational and communication materials it
intends to use for marketing, advertising and promotion of the Products (the
"Core Sepracor Promotional Materials"). The Core Sepracor Promotional Materials
shallSection 12.1 notwithstanding, be submitted to Nycomed for Nycomed's prior
written approval, which approval shall not be unreasonably withheld or delayed,
and which approval shall be deemed to have been given if Nycomed does not raise
any written objections within fifteen (15) Business Days from receipt of such
Sepracor Core Promotional Materials.

        9.2.1.2    Development of Promotional Materials by Sepracor.    Further
promotional materials developed by Sepracor (the "Promotional Materials") shall,
to the extent consistent with the Sepracor Core Promotional Materials, shall not
require the prior written consent of Nycomed, always subject to Section 9.2.3.

        9.2.2    Nycomed Company Trademark.    Except as necessitated by the
Legal Requirements and Section 9.3.2 notwithstanding, Sepracor shall not be
entitled to, and shall refrain from, using the Nycomed Company Trademark in any
manner whatsoever related to Commercializing the Product and shall, without
limitation, refrain from using the Nycomed Company Trademark on or in connection
with the use of any promotional materials always provided, however, that, if and
when requested by Nycomed and subject to the Legal Requirements and
Section 12.1, Sepracor shall display on any Promotional Materials used in
connection with the Product to be sold by Sepracor a legend like "Manufactured
by: Nycomed GmbH, D 78467 Konstanz, Germany" and Nycomed's logo in easily
legible, adequately prominent types in the English language. In the event that
Nycomed should request any such marking, Article 8 shall apply accordingly to
the Nycomed Company Trademark.

        9.2.3    Submission of Samples of Promotional
Materials.    Section 9.2.1.1 notwithstanding, upon Nycomed's reasonable
request, Sepracor shall submit to Nycomed reasonable quantities of specimens of
any Promotional Material used by Sepracor for the Commercialization of Product
in the Territory. It is

47

--------------------------------------------------------------------------------



expressly agreed that Nycomed assumes no obligation to examine compliance of any
such promotional Material with relevant Regulatory Approvals and applicable
Legal Requirements, and that ensuring compliance of Promotional Material with
relevant Regulatory Approvals and applicable Legal Requirements shall be the
exclusive responsibility of Sepracor.

        9.2.4    Title to and Ownership of Promotional Materials.    Nycomed
retains all rights, interest in and to the Core Nycomed Promotional Materials.
Nycomed shall have the right to use, free of charge, during and after the Term
and always at its own risk, any promotional concepts and slogans assigned to it
by the SC included in the Core Sepracor Promotional Materials, in Nycomed's own
promotional materials always provided, however, that Nycomed shall not be
permitted to refer to Sepracor, its company name and logo including, without
limitation, to Sepracor as the originator, in any such promotional materials of
Nycomed.

        9.3    Packaging and Package Inserts.    

        9.3.1    General Principle.    Promptly after Effective Date, the
Parties shall come to a common understanding on the layout of the package
make-up, package inserts and other elements relating to Packaging. Sepracor
shall submit to Nycomed its proposals for Nycomed's written approval, such
approval not to be unreasonably withheld or delayed. Further, Sepracor shall
forward to Nycomed specimens of any packaging material including package inserts
and other elements relating to packaging planned in connection with the
Commercialization of Product for Nycomed's prior written approval, such approval
not to be unreasonably withheld or delayed. If Nycomed raises no objections
within twenty (20) Business Days after receipt of Sepracor's applicable
proposal, Nycomed's approval shall be deemed to have been granted.

        9.3.2    Nycomed Company Trademark.    Except as necessitated by Legal
Requirements and Section 9.2.2 notwithstanding, Sepracor shall not be entitled
to, and shall refrain from, using the Nycomed Company Trademark in any manner
whatsoever related to performing Development or Commercializing Product and
shall, without limitation, refrain from using the Nycomed Company Trademark on
the packaging and package inserts of Product, or on or in connection with the
use of any Promotional Material always provided, however, that, if and when
requested by Nycomed and subject to the Legal Requirements in the Territory and
Section 12.1, Sepracor shall display on any packaging and pack inserts used in
connection with the Product to be sold by Sepracor a legend like "Manufactured
by: Nycomed GmbH, D 78467 Konstanz, Germany" and Nycomed's logo in easily
legible, adequately prominent types in the English language. In the event that
Nycomed should request any such marking, Article 8 shall apply accordingly to
the Nycomed Company Trademark.

        9.3.3    Patent Marking.    Upon either Party's reasonable request, the
Parties agree to mark any Product packaging sold or distributed in the Territory
with up to two (2) material and applicable United States patent numbers, in
accordance with 35 U.S.C. Section 287 and to respond to any requests for
disclosure under 35 U.S.C. Section 287(b)(4)(b) by notifying Nycomed as the
Party Controlling the relevant Patent of the request for disclosure, in easily
legible, adequately prominent types in the English language.

        9.3.4    Submission of Artwork for Manufacturing by
Nycomed.    Following coordination of the final package make-up and pack insert,
Sepracor shall provide Nycomed, at Sepracor's cost and expense, without undue
delay with the films for printing and such other data (including, without
limitation, electronic data in suitable format) that Nycomed reasonably requires
for the manufacture of Products and the related packaging material. Sepracor's
obligations pursuant to Section 12.1 notwithstanding, Sepracor shall be
exclusively responsible for, and Nycomed shall not be obliged to examine, the
compliance of the artwork so submitted with the agreed layout of the final
package make-up and pack insert, and any failure of such artwork to do so.

48

--------------------------------------------------------------------------------



        9.3.5    Changes of Packaging and Pack Inserts.    Subject to compliance
with the change control procedures and the applicable notification and consent
requirements as set forth in the applicable Quality Agreement, Sections 9.3.1 to
9.3.4 shall apply accordingly in case of any later changes of packaging and pack
inserts. Until such Quality Agreement and such change control procedures are
agreed, the packaging and pack inserts may be changed with the written consent
of both Parties (not to be unreasonably withheld or delayed), or as required by
Regulatory Authorities.

        9.4    Distribution of Product and Promotional Samples in Territory.    

        9.4.1    Distribution of Product in Territory.    Sepracor shall be
exclusively responsible for distributing the Product in the Territory. Sepracor
shall have the sole right to (i) receive, accept and fill orders for the
Product, (ii) control invoicing, order processing and collection of accounts
receivable for Product sales, (iii) record Product sales in its books of
account, and (iv) establish and modify the commercial terms and conditions with
respect to the sale and distribution of the Product, including matters such as
the price at which the Product will be sold and whether any discounts, rebates
or other deductions should be made, paid or allowed, provided that all
discounts, rebates, allowances and price reductions shall be reasonable and
customary for sales of pharmaceutical products and not exceed the levels for
Sepracor's other products at a similar stage of their product lifecycle.

        9.4.2    Distribution of Promotional Samples.    Sepracor agrees that
Sepracor and to the extent applicable and permitted, its sublicensees will use
Promotional Samples exclusively for purposes of distribution as samples to
physicians or other health care professionals capable of prescribing the
Products in the Territory in accordance with the Legal Requirements and
Sepracor's usual sampling practices in the Territory, and for no other purpose,
and to reasonably document such use to Nycomed upon Nycomed's reasonable written
request. Without limitation, Sepracor shall use samples in accordance with the
then current Marketing Plan and shall distribute samples in compliance with all
applicable Laws, including the requirements of the Prescription Drug Marketing
Act of 1987, as amended (the "PDM Act").

        9.5    Coordination of Commercialization.    

        9.5.1    Co-Operation in Commercialization.    The Parties agree to
closely coordinate the Commercialization of Product in the Territory through the
SC and Subcommittees, if and when applicable, as provided herein.

        9.5.2    Marketing Plan.    

        9.5.2.1    General.    Reasonably in advance of each Contract Year and,
as regards the first Contract Year, without undue delay following the Effective
Date, Sepracor shall have prepared and submitted to Nycomed through its SC
members an annual draft marketing plan for such Contract Year for review and
commenting by Nycomed (each, a "Marketing Plan"). Further, Sepracor shall
prepare and submit to Nycomed through its SC members a draft update of the then
current Marketing Plan for review and commenting by Nycomed through its SC
members whenever material changes (including, without limitation, changes of the
Assumptions referred to in Section 9.6.3) should occur that require an
adjustment of the then current Marketing Plan. Sepracor agrees to reasonably
consider any comments submitted by Nycomed through its SC members regarding
Sepracor's then current Marketing Plan without limitation, in cases where
Commercialization activities of Sepracor in the Territory by or for Nycomed
would have an adverse impact on the commercialization of products incorporating
Compound in the ROW.

        9.5.2.2    Contents of Marketing Plan.    Each Marketing Plan shall
define, among other things, the following items:

(i)The goals and objectives for Commercializing and detailing the Product in the
Territory in the pertinent Contract Year.

49

--------------------------------------------------------------------------------



(ii)Market research and strategy (including market and competitive analysis,
sales trends, product positioning and other matters).

(iii)All advertising and promotion programs and strategies (including, but not
limited to, development of materials, media plans, use of symposia, academic
speakers, activation of a key opinion leader cascade, a public relations
program, and a direct-to consumer campaign and other matters) and other
matters).

(iv)Sales plans and activities (including Sales Force training, sampling
strategy, product detail effort), development of appropriate sales training
materials, and program and budget for Promotional Samples, and Sales Force
incentives or compensation programs.

(v)Phase IV studies to be conducted for the Territory that have been agreed by
the Parties pursuant to Section 9.5.3, and a related Phase IV Development Plan.

(vi)Plans for addressing significant regulatory issues for existing Indications
and forms of the Product and for registration of new Indications and forms of
the Product, if applicable.

(vii)The projected number of Units of Product to be sold in the Territory to
Third Parties in the applicable Contract Year and the expected gross and Net
Sales of Product, with detailed review of gross-to-net assumptions, including,
but not limited to, managed care/medicare rebates and similar rebates.

(viii)The target audiences for Product.

(ix)The A&P Expenses projected to be expended by Sepracor in the
Commercialization of Product for the applicable Contract Year.

(x)The Marketing Plan shall identify the A&P Expenses, Detailing Expenses and
related Marketing Mix projected to be expended and invested in the applicable
Contract Year, and the number of Sales Representatives to be employed in the
performance of Primary Details for Product in the applicable Contract Year, the
Minimum Marketing Investment Obligations and the Minimum Sales Obligations
consistent with Sepracor's obligations pursuant to Sections 9.1.1 and 9.6 and
the related Schedule 9.6.1.1 and Schedule 9.6.2.1.

        9.5.3    Phase IV Clinical Studies.    

        9.5.3.1    Phase IV Development.    All proposed Phase IV activity that
Sepracor intends to perform in the Territory (in each case, "Phase IV
Development") is to be included by Sepracor in the relevant Development Plan and
submitted to the SC. To the extent legally permitted, Sepracor shall act as
sponsor and shall be solely responsible for implementing any Phase IV
Development.

        9.5.3.2    Costs of Implementing Phase IV Study under Phase IV
Development Plan.    It is understood that Sepracor shall, as a general
principle and unless otherwise agreed by the Parties, bear all of its internal
and external costs of any such Phase IV Development including, without
limitation, the cost of Clinical Supplies required to conduct the Phase IV
Development, and that such costs shall not form part of Sepracor's A&P Expenses.

        9.5.3.5    Support of Phase IV Development by Nycomed.    Nycomed shall
supply, at the Clinical Supply Price, all quantities of the Clinical Samples
required for such Phase IV Development, subject to timely notification of
Nycomed of Sepracor's requirements at least six (6) months in advance of the
scheduled delivery dates.

        9.5.3.6    Access to Results of Phase IV Studies.    Subject to
applicable data protection legislation, all results of any Phase IV clinical
studies involving the Product that are conducted by Sepracor in the Territory
and Controlled by Sepracor shall be made available to Nycomed free of charge in
electronic format, to the extent applicable and required together with suitable
data processing software, for

50

--------------------------------------------------------------------------------




unrestricted use (except, during the Term, in the Field and in the Territory,
restricted by and subject to the terms of this Agreement), free of charge, by
Nycomed, its Affiliates and its Third Party licensees and sub-distributors for
purposes of the development and Commercialization of the Compound and the
Products in any country.

        9.6    Minimum Obligations.    Sepracor's obligations pursuant to
Section 9.1.1 notwithstanding, Sepracor shall, in each Contract Year covered by
the Term, be subject to the Minimum Marketing Investment Obligations and Minimum
Sales Obligations (collectively, the "Minimum Obligations") established for the
Original Products pursuant to this Section 9.6.

        9.6.1    Minimum Marketing Investment Obligations.    

        9.6.1.1    General.    Sepracor's obligations pursuant to the first
sentence of Section 9.1.1 notwithstanding, Sepracor shall invest, and the
Marketing Plan shall foresee for each Contract Year, Minimum Marketing
Investment Obligations, expressed as minimum A&P investment obligations and
minimum Detailing obligations and a specific marketing mix, corresponding at
least to the minimum marketing investments and marketing mix indicated for each
applicable Original Product Year in Schedule 9.6.1.1 (collectively for each
Original Product Year and as may be adjusted pursuant to Section 9.6.3, the
"Minimum Marketing Investment Obligations"). The term "Product Year" means, with
respect to any Original Product, each twelve calendar month period commencing on
the first day of the calendar month following the month in which the launch date
of such Product occurs.

        9.6.1.2    Shortfall Amount.    In the event that Sepracor should have
failed to achieve at least [**] percent ([**]%) of the Minimum Marketing
Investment Obligations required for any Product Year pursuant to Section 9.6.1.1
and Schedule 9.6.1.1, then Sepracor shall pay to Nycomed an amount equal to the
relevant shortfall, multiplied by a multiplier as set forth below (the
"Shortfall Amount").

Actual Percentage of Minimum Marketing Investment Delivered
in the relevant Product Year


--------------------------------------------------------------------------------

  Multiplier

--------------------------------------------------------------------------------

[**]% up to, but not including [**]% of Minimum Marketing Investment Obligations
  [**]
[**]% up to, but not including [**]% of Minimum Marketing Investment Obligations
 
[**]
[**]% up to, but not including [**]% of Minimum Marketing Investment Obligations
 
[**]
[**]% up to, but not including [**]% of Minimum Marketing Investment Obligations
 
[**]
Below [**]% of Minimum Marketing Investment Obligations
 
[**]

        Such Shortfall Amount shall be payable within [**] following the end of
the Product Year with respect to which the Minimum Marketing Investment
Obligations were not achieved (the "Shortfall Amount Payment Period"), without
the requirement of a preceding reminder by Nycomed. In the event that there is a
Shortfall Amount as a result of Sepracor failing to achieve a minimum number of
PDEs as set forth on Schedule 9.6.1.1, the Shortfall Amount attributable to such
PDEs shall be calculated in accordance with Schedule 1.2.

        9.6.1.4    Acknowledgement of Shortfall Amount.    The Parties
acknowledge that Sepracor's failure to meet its Minimum Marketing Investment
Obligations may have a material adverse impact on the Commercialization and
market potential of Original Products in the Territory, and that damages shall
not be readily ascertainable or determinable in terms of actual money amounts.
The Parties therefore further acknowledge and agree that the Shortfall Amount is
a fair and equitable determination of such damages and shall be the sole and
exclusive remedy for such failure to meet the Minimum Marketing Investment
Obligations, subject only to Section 18.3.1.

51

--------------------------------------------------------------------------------



        9.6.2    Minimum Sales Obligations.    

        9.6.2.1    Minimum Sales Obligations Regarding Original
Products.    During the [**] Product Years commencing immediately after [**],
Sepracor shall achieve the minimum sales for the Original Products set forth on
Schedule 9.6.2.1 (collectively, as may be adjusted pursuant to Section 9.6.3,
Sepracor's "Minimum Sales Obligations").

        9.6.2.2    Acknowledgement of Termination Right.    The Parties
acknowledge that Nycomed's sole remedy for Sepracor's failure to meet its
Minimum Sales Obligations is set forth in Section 18.3.1, and that the Minimum
Sales Obligations are not a guarantee by Sepracor that any specific sales levels
will be obtained with respect to any Product.

        9.6.3    Adjustment of Minimum Obligations.    

        9.6.3.1    Assumptions Underlying Minimum Obligations.    Sepracor's
obligations pursuant to Section 9.1.1 notwithstanding, the Parties acknowledge
that the Minimum Obligations of Sepracor set out in Schedule 9.6.1.1 (Minimum
Marketing Investment Obligations) and Schedule 9.6.2.1 (Minimum Sales
Obligations) are based, as of the date when these Minimum Obligations have been
determined, on certain assumptions, including those set out in romanettes
(i)-(viii) hereinafter (collectively, the "Assumptions"): (i) The reimbursement
price of each applicable presentation of the Products corresponds to the
reimbursement price applicable or expected as of the date as of which the
relevant Minimum Obligations have been determined; (ii) the reimbursement status
of the Products is the same as of the date as of which the relevant Minimum
Obligations have been determined; (iii) the patent protection status of the
Products corresponds to the status as of the date as of which the relevant
Minimum Obligations have been determined; (iv) no compulsory rebates have been
imposed on any presentation of the Products that have not been accounted for in
the then current Minimum Obligations; (v) no new chemical entity (NCE) has been
launched in the Territory and achieved in any Contract Year a market share in
value of more than [**] per cent ([**]%) in IMS class R3D in the Territory, (vi)
Nycomed or its appointee have continuously supplied in accordance with the terms
and conditions of this Agreement all of Sepracor's requirements of Products
ordered by Sepracor in the orderly course of business; (vii) Sepracor's Minimum
Obligations have continued to correspond to at least Commercially Reasonable
Efforts as defined in Article 1, and (viii) no other material and sustained
changes related to the Commercialization of the Product in the Territory have
occurred in the relevant period from the date of the last fixing of Minimum
Obligations that reasonably require an adjustment of the then current Minimum
Obligations.

        9.6.3.2    Procedure in Case of Change of Assumptions.    If any changes
of the Assumptions should have occurred that are so material and sustained that
the Party requesting an adjustment cannot be reasonably expected to adhere to
the then current Minimum Obligations agreed prior to the occurrence of the
relevant change or changes, (i) Sepracor's continuing obligation to use
Commercially Reasonable Efforts in the Commercialization of Product
notwithstanding, Sepracor's Minimum Obligations shall be suspended (and Nycomed
may not terminate this Agreement pursuant to Section 18.3.1 commencing on the
date of such change or changes and until revised Minimum Obligations are
established in accordance with Section 9.6.3.3, and (ii) the Parties shall, upon
either Party's request, promptly meet and negotiate in good faith revised
Minimum Obligations for the then current Product Year in accordance with the
principles set forth in Section 9.6.3.3.

        9.6.3.3    Adjustment of Minimum Obligations for Change of
Assumptions.    If a Party, based on sound and objective criteria, reasonably
demonstrates to the other Party during a Product Year that the then current
Minimum Obligations have become inappropriate for relevant changes of any of the
Assumptions and should therefore be adjusted, then such Party, with the written
consent of the other Party, such consent not to be unreasonably withheld or
delayed, shall be entitled to reasonably modify such then current Minimum
Obligations, thereby giving appropriate consideration to the relevant effects of
the applicable changes of the Assumptions the related Minimum Obligations. Such
Party shall

52

--------------------------------------------------------------------------------




provide the proposed revised Minimum Obligations and an accordingly revised
Schedule 9.6.1.1 and/or Schedule 9.6.2.1, as may be applicable, to the other
Party in writing.

        9.6.3.4    Dispute on Adjustment of Minimum Obligations for Change of
Assumptions.    If the Parties cannot agree on a reasonable adjustment of the
then current Minimum Obligations and an according revision of Schedule 9.6.1.1
and/or Schedule 9.6.2.1 within one (1) month following a related written request
by a Party, a reasonable adjustment of the then current Minimum Obligations and
an according revision of Schedule 9.6.1.1 and/or Schedule 9.6.2.1 shall, upon
either Party's written request, be subject to the dispute resolution procedures
set forth in Section 20.2.

        9.6.4    Obligation to Timely Launch Omnaris® AQ Product and Alvesco®
MDI Product.    

        9.6.4.1    Obligation to Timely Launch Omnaris® AQ Product.    Sepracor
shall use Commercially Reasonable Efforts to launch the Omnaris® AQ Product
within the first allergy season in the Territory (February until May 2008) after
the Effective Date.

        9.6.4.2    Obligation to Timely Launch Alvesco® MDI Product.    Sepracor
shall use Commercially Reasonable Efforts to launch the Alvesco® MDI Product
during [**] of 2008.

        9.6.4.3    Launch Supplies.    For clarity, the obligations of Sepracor
pursuant to Sections 9.6.4.1 and 9.6.4.2 shall be conditioned upon Nycomed
supplying to Sepracor, one (1) month prior to the anticipated launch date,
reasonably sufficient launch quantities of the Omnaris® AQ Product and of the
Alvesco® MDI Product in accordance with Sepracor's Launch Period Net
Requirements Plan submitted to Nycomed pursuant to Section 10.3.2.

        9.6.5    Monitoring of Compliance with Minimum Obligations; Quarterly
Reports on Detailing and Marketing Investments.    

        9.6.5.1    Monitoring of Compliance with Minimum Marketing Investment
Obligations.    

        9.6.5.1.1    Monitoring of Minimum Marketing Investment Obligations
Regarding A&P Expenses.    Nycomed may monitor compliance by Sepracor with its
Minimum Marketing Investment Obligations as regards A&P Expenses on the basis of
Sepracor's Quarterly A&P Expense Reports pursuant to Section 15.1.1.

        9.6.5.1.2    Monitoring of Minimum Marketing Investment Obligations
Regarding Detailing.    Nycomed may monitor compliance by Sepracor with its
Minimum Marketing Investment Obligations regarding Detailing and Detailing
Expenses on the basis of Sepracor's Monthly Detailing Reports pursuant to
Section 15.1.2 and of CAM Global Data Base and/or other reliable Third Party
sources if agreed by the Parties in writing.

        9.6.5.2    Monitoring of Minimum Sales Obligations.    Nycomed shall
monitor compliance by Sepracor with its Minimum Sales Obligations on the basis
of Sepracor's Monthly Sales Reports pursuant to Section 15.1.3.

        9.6.5.3    Audit Rights.    In addition to the foregoing, Nycomed shall
be entitled to monitor compliance by Sepracor with its Minimum Marketing
Investment Obligations and Minimum Sales Obligations in the course of audits
performed by Nycomed pursuant to Section 15.3.

        9.6.6    Dispute on Compliance with Minimum Marketing Investment
Obligations.    In the event that the Parties disagree whether Sepracor has
accomplished its Minimum Marketing Investment Obligations and/or its Minimum
Sales Obligations, the issue shall be referred to the SC for resolution. If the
SC is unable to resolve the matter within thirty (30) days of submission (and
there shall not be a casting vote on this matter), then the Parties shall submit
the matter to dispute resolution in accordance with Section 20.2

53

--------------------------------------------------------------------------------



Article 10
Manufacturing and Supply

        10.1    General Issues of Supply by Nycomed and Sepracor.    

        10.1.1    Manufacturing and Supply of Original Products by
Nycomed.    Nycomed or its permitted appointee shall manufacture and supply
exclusively to Sepracor, and Sepracor agrees to purchase exclusively from
Nycomed, its requirements of the Original Products in the Territory pursuant to
the terms and conditions of this Agreement. It is understood, however, that the
supply obligations of Nycomed regarding Omnaris® HFA Product shall extend to the
supply of bulk MDI Canisters only unless and until Sepracor has successfully
completed the Development of the Omnaris® HFA Product on the basis of a nasal
actuator as finally agreed by the Parties, who currently anticipate Valois to be
the supplier of the nasal actuator to Nycomed, with Nycomed on its reasonable
written request, to be the product finisher, with any changes to be agreed to by
the SC.

        10.1.2    Manufacturing and Supply of Additional Products or Compound by
Nycomed or its Appointee.    

        10.1.2.1    Supply of Additional Products by Nycomed or its
Appointee.    In the event that Sepracor elects to Develop and Commercialize an
Additional Product, the Parties agree that, upon Nycomed's reasonable written
request, Nycomed or its appointee shall use Commercially Reasonable Efforts to
exclusively manufacture, or have manufactured, and supply, or have supplied to
Sepracor, and that Sepracor shall exclusively purchase from Nycomed or its
permitted appointee, its requirements of the applicable Additional Product, as
the case may be.

        In such case, the terms and conditions of the supply of the applicable
Additional Product by Nycomed shall, mutatis mutandis and unless reasonably
required otherwise under the circumstances, basically correspond to the terms
and conditions set forth in Articles 10 and 11 of this Agreement.

        10.1.2.2    Supply of Compound by Nycomed.    If the Parties, in the
course of the negotiations referred to in Section 6.2.1.3, should agree that a
Person other than Nycomed or an appointee of Nycomed shall manufacture the
relevant Additional Product, as the case may be, or in the event that the
Parties should agree (subject to Nycomed Controlling manufacturing rights) that
Sepracor or its appointee shall manufacture any Original Product or Additional
Product, the Compound required for any such manufacture shall be supplied by
Nycomed or its permitted appointee in accordance with this Agreement.

        10.1.3    Supply of Additional Products to Nycomed by Sepracor or its
Appointee.    In the event that Nycomed should elect to avail itself of its
right pursuant to Section 2.3 with respect to any Additional Product and the
Parties have agreed pursuant to Section 6.2.1.4 that the relevant Additional
Product shall be manufactured by Sepracor, then Sepracor agrees to use
Commercially Reasonable Efforts to supply exclusively to Nycomed or its
permitted appointees, and Nycomed agrees to, and agrees to cause its permitted
appointees to, purchase exclusively from Sepracor, its requirements of such
Additional Product for Commercialization by Nycomed in the ROW in accordance
with the terms of this Agreement. The terms and conditions of supply shall be
negotiated in good faith always provided that such terms and conditions shall,
Section 2.3 notwithstanding, mutatis mutandis and unless reasonably required
otherwise under the circumstances, basically reciprocate the terms and
conditions of the supply of the applicable Product or Compound by Nycomed to
Sepracor.

        10.2    General Terms of Supply by Nycomed.    

        10.2.1    Capacity Planning and Protection of Manufacturing
Investment.    

        10.2.1.1    General.    Nycomed shall base its manufacturing capacity
planning on Sepracor's Rough Cut Capacity Planning pursuant to Section 10.3.1,
and shall use its Commercially Reasonable Efforts so

54

--------------------------------------------------------------------------------




as to set up and maintain, at Nycomed or its suppliers, manufacturing capacities
that are reasonably sufficient so as to meet the quantities of Product
forecasted to be purchased by Sepracor in its Rough Cut Capacity Planning.

        10.2.1.2    Logistically Available Sepracor Capacities.    At the
beginning of each Contract Year, the Parties shall determine, on a
Product-by-Product basis, the manufacturing capacities then currently available
to Nycomed for the manufacture of the relevant Product, expressed in numbers of
Units of Product per Contract Year (for each Product, the "Logistically
Available Overall Capacities") and the percentage of such Logistically Available
Overall Capacities that will, Section 10.2.2.1 notwithstanding, be reserved for
supplies to Sepracor (for each applicable Product, expressed in numbers of Units
of Product per Contract Year, the "Logistically Available Sepracor Capacities"),
whereby back-up supply sources established pursuant to Section 10.2.5.2(iii)
shall be considered when available.

        For any given Contract Year and any specific Product, Nycomed's supply
obligations shall, Section 10.2.2.1 notwithstanding, in no event exceed
quantities corresponding to the then currently available Logistically Available
Sepracor Capacities as determined at the beginning of such Contract Year, and to
use Commercially Reasonable Efforts to supply quantities exceeding such
Logistically Available Sepracor Capacities.

        10.2.1.3    Failure of Sepracor to Use Logistically Available Sepracor
Capacities; Investment Amortization.     Sepracor acknowledges that, in
setting-up, and maintaining and adjusting the Logistically Available Sepracor
Capacities, Nycomed relies on Sepracor's Rough Cut Capacity Planning, related
forecasts and order volume estimations. In the event that Nycomed and Sepracor
mutually agree that Sepracor's Rough Cut Capacity Planning requires Nycomed to
increase the Logistically Available Sepracor Capacities, and, therefore, the
Logistically Available Overall Capacities (such increase in the Logistically
Available Overall Capacities is referred to as the "Increased Capacity"),
Sepracor agrees to share in Nycomed's investment to obtain the Increased
Capacity as follows:

        In the event that Sepracor should, in any given Contract Year, have
failed to purchase a portion of the agreed upon Increased Capacity, then
Sepracor shall make payment to Nycomed, within [**] from the end of each
relevant Contract Year, of an amount calculated as the product of (i) the number
of Units equal to the difference of (a) the number of Units of Product in the
Increased Capacity (such difference is referred to as the "Excess Increased
Capacity") and (b) the numbers of Units of Product actually purchased and paid
by Sepracor in such Contract Year from such Increased Capacity, and (ii) in case
of the Omnaris® AQ Product to be 50% of the Actual Manufacturing Cost, in case
of the Omnaris® HFA Product to be 50% of the Actual Manufacturing Cost, and in
case of the Alvesco® HFA Product to be [**]% of the Actual Manufacturing Cost,
provided, however, that in the event Nycomed is able to sell or use all or a
portion of the Excess Increased Capacity, Sepracor shall not be required to pay
Nycomed for such Excess Increased Capacity.

        Notwithstanding anything above in this Section 10.2.1.3, Sepracor's
aggregate payments to Nycomed pursuant to this Section 10.2.1.3 shall not exceed
an amount equal to [**] percent ([**]%) of Nycomed's actual investment in
connection with the Increased Capacity.

        10.2.2    Failure to Supply.    

        10.2.2.1    Allocation of Supply in Supply Shortage Scenarios.    In
case of a shortage of supply of Product or Compound such that Nycomed is unable
to supply all of Sepracor's requirements of Product or Compound, as the case may
be, the supply of Product or Compound within Nycomed's control shall first be
allocated on a pro rata basis among the Territory, and the Major Market
Countries based on (i) in the case of a shortage of a Product, the net sales of
the relevant Product; and, (ii) in the case of a shortage of supply of Compound,
the net sales of Products incorporating the Compound as an active ingredient; in
each of (i) and (ii) in those regions in the most recent Contract Year in which
there was

55

--------------------------------------------------------------------------------




not an allocation of supply. Any supply that remains unallocated or comes
available after the preceding pro rata allocation shall be allocated on a first
priority basis to the Territory.

        10.2.2.2    General.    In the event that Nycomed shall fail to supply
on a timely basis at least [**] percent ([**]%) of Sepracor's requirements of
Product, Promotional Samples and Clinical Samples (if relevant) forecasted and
ordered pursuant to Sections 10.3.1 to 10.3.3 and accepted by Nycomed pursuant
to Section 10.3.4, and always provided that (i) the relevant orders are not
outside the scope of orders which Nycomed is obligated to accept in accordance
with the provisions of Section 10.3.4 and (ii) such failure to supply has been
caused by the negligence or fault of Nycomed or Nycomed's Third Party suppliers,
and is not attributable to a Force Majeure Event (in each case, a "Supply
Failure"), then the following principles shall apply:

        10.2.2.3    Failure to Supply Exceeding [**] Consecutive Months.    If
such failure to supply continues longer than [**] consecutive months and
provided that Sepracor has sold out its existing stock of the respective Product
to be held in accordance with Section 10.2.3, Nycomed shall make payment to
Sepracor of liquidated damages amounting to [**] percent ([**]%) of the net
invoice value of the Product, Promotional Samples and Clinical Samples Products
subject to the relevant supply failure for each calendar day of any such Supply
Failure, commencing with the [**] Business Day from the delivery date specified
in the Sepracor purchase order forecasted and placed pursuant to Sections 10.3.1
to 10.3.3 and accepted by Nycomed in accordance with Section 10.3.4, and ending
with the calendar day in which delivery has been made pursuant to
Section 10.3.5, always provided that the entire amount of liquidated damages for
the Supply Failure of any specific quantity of Product, Promotional Samples and
Clinical Samples Product shall never exceed [**] percent ([**]%) of the net
invoice value of the Product, Promotional Samples and Clinical Samples Products
subject to the relevant supply failure.

        10.2.2.4    Timely Supply.    For purposes of this Section 10.2.2,
Product shall be deemed to have been supplied on a timely basis if such Product
is delivered within [**] of the delivery date specified in the Sepracor purchase
order forecasted and placed pursuant to Sections 10.3.1 to 10.3.3 and accepted
by Nycomed in accordance with Section 10.3.4. No Supply Failure shall be deemed
to have occurred if timely delivery of Product has failed to occur for reasons
not attributable to the fault or negligence of Nycomed or Nycomed's Third Party
suppliers including, without limitation, a Force Majeure Event.

        10.2.2.5    Failure to Supply and Minimum Obligations.    Sepracor shall
not be in breach of any obligation to meet Minimum Obligations to the extent
caused by any failure of Nycomed to Supply Product on a timely basis in
accordance with this Agreement or a Supply Agreement.

        10.2.2.6    Exclusive Remedy.    The remedies set forth in
Section 10.2.2.3 and Nycomed's obligation to establish and pre-qualify with the
FDA second manufacturing lines for each of the Products as set forth in
Section 10.2.5.2(iii) shall be Sepracor's sole remedy in the event Nycomed fails
to meet its supply obligations for other than Nycomed's willful misconduct.

        10.2.3    Stock-Keeping and Inventory.    Sepracor undertakes to use
Commercially Reasonable Efforts to keep at its distribution facilities an
adequate inventory of Product that shall be sufficient for a continuous supply
to its customers in the Territory for a period of [**]. The inventory of
Products shall at all times be stored in accordance with the Regulatory
Approvals and Nycomed's reasonable handling and storage instructions for the
Product to be taken into consideration in the context of the set-up of the
Quality Agreement. Nycomed's audit rights in the Quality Agreement that will be
attached hereto as Schedule 10.2.4 notwithstanding, Nycomed or its appointee,
with a Sepracor representative present at all times, shall, unless required
otherwise under the circumstances, no more frequently than [**], during normal
business hours and with reasonable prior notice, be entitled to inspect all of
Sepracor's and its permitted designees distribution facilities where Products
are handled and stored, to ascertain proper storage and handling of Product.

56

--------------------------------------------------------------------------------



        10.2.4    Quality Agreement.    

        10.2.4.1    Set-Up of Quality Agreement.    The pharmaceutical
responsibilities of the Parties in relation to the supply by Nycomed or its
permitted designee to Sepracor of Products will be agreed upon and will be
attached to this Agreement as Schedule 10.2.4 by the parties with dispatch after
the Effective Date.

        10.2.4.2    Pharmaceutical Audit Rights of Sepracor.    Sepracor shall
be entitled to ascertain in accordance with this Article 10 that Nycomed is
manufacturing and testing Product properly and in accordance with the
instructions on manufacture and testing. Nycomed agrees to ensure that Nycomed's
suppliers will be periodically audited by Nycomed in order to (i) keep their
cGMP or, where not applicable, other appropriate qualification status current,
and (ii) maintain compliance with the Product(s)' approved labeling. To the
extent permitted to do so pursuant to its agreements with its suppliers, Nycomed
will provide to Sepracor summaries of the audit reports and, when requested by
Sepracor and required under the circumstances, the full audit reports, regarding
its suppliers to Sepracor in order to keep Sepracor informed.

        If Sepracor should not be satisfied with the provided audit information
and upon Sepracor's reasonable written request, Sepracor may audit Nycomed's
relevant manufacturing and quality control facilities, upon reasonable prior
notice and during normal business hours, [**], accompanied by Nycomed
representatives as may be appointed by Nycomed. Such audit right shall include
the right of Sepracor to audit suppliers of Product, together with
representatives of Nycomed and representatives of such suppliers, always
provided, however, that any audit rights of Sepracor regarding suppliers shall
be limited by pre-existing bona fide agreements with any such suppliers and/or
confidentiality obligations undertaken by Nycomed towards such suppliers;
provided, however, that Nycomed shall use its reasonable efforts to (i) obtain
audit rights for Sepracor under such pre-existing agreements and (ii) obtain, in
any future agreements with suppliers, audit rights to the same extent as to
which Nycomed has audit rights. The costs and expenses of Sepracor associated
with any such audits shall be borne by [**].

        In case Sepracor should wish to conduct audits more frequently than
foreseen pursuant to this Section 10.2.4.2, Sepracor shall promptly [**], unless
the applicable audit has been caused by the failure of Nycomed and/or the
relevant supplier to properly manufacture, perform quality control and package
Product in accordance with this Article 10.

        10.2.5    Disruption of Supplies and Protective Strategies.    

        10.2.5.1    General.    The Parties acknowledge that the Compound and
the Original Products are manufactured in part by Nycomed, and in part by
various Third Party suppliers, and that any Additional Products may be
manufactured by other Third Parties, specifically in view of a possible use of a
Third Party delivery technology. As a consequence, the Parties have agreed with
respect to the Alvesco® Supply Agreement, the Omnaris® Supply Agreement and the
Compound Supply Agreement, and shall discuss and agree in good faith with
respect to any Additional Product in a related Supply Agreement, on reasonable
strategies protecting Sepracor's interest in an uninterrupted availability of a
sufficient supply of each Product and a Product-specific basis in the context of
each relevant Supply Agreement.

57

--------------------------------------------------------------------------------



        10.2.5.2    Eligible Strategies.    As regards any Product, the Parties
acknowledge that eligible strategies may be, depending on the applicable Product
and its components:

(i)Nycomed shall use Commercially Reasonable Efforts to keep reasonably
sufficient safety stocks of the key components necessary to produce Product and
of Compound kept at Nycomed or its suppliers, corresponding to at least [**]
average requirements of the stock of the key components necessary to produce
Product, and no less than [**] average requirements of the stocks of Compound;

(ii)Sepracor shall use its Commercially Reasonable Efforts to keep reasonably
sufficient safety stocks of Product kept at Sepracor, its logistic agents and
its distributors, corresponding to at least [**] average requirements in
accordance with Section 10.2.3;

(iii)As regards the Omnaris® AQ Product, Nycomed will, promptly following the
Effective Date, start the set-up of a back-up manufacturing line relating to
bulk manufacturing steps of the Omnaris® AQ Product. As regards the Alvesco® HFA
Product and the Omnaris® HFA Product, Nycomed will, promptly following the
Effective Date, use its reasonable efforts to cause its supplier, [**], to
promptly start the set-up of a back-up manufacturing line relating to bulk
manufacturing steps of the Canister forming the main part of the Alvesco® HFA
Product and the Omnaris® HFA Product. The related qualification and submission
costs shall be borne by [**]. The pertaining activities shall be subject to the
availability of a Rough Cut Capacity Plan by Sepracor; and

(iv)To the extent that Nycomed Controls manufacturing rights, the grant of a
timely limited manufacturing license to Sepracor or its appointee until such
time as of which Nycomed may fully resume supplies.


        10.3    Forecasting, Ordering, Shipping and Delivery.    With respect to
order planning and ordering of Products, the following principles shall apply:

        10.3.1    Rough Cut Capacity Planning.    Reasonably prior to and in any
event no later than in the month of July of the first Contract Year and in the
month of [**] of all subsequent Contract Years, Sepracor agrees to submit to
Nycomed and update its best estimate rough cut capacity planning of its
anticipated requirements of Products for the subsequent [**] period on which
Nycomed's manufacturing capacity planning will be based (the "Rough Cut Capacity
Planning" and each, a "Rough Cut Capacity Plan"). The first three (3) years of
each such Rough Cut Capacity Plan shall be subject to Section 10.2.1.3.

        10.3.2    Rolling [**] Net Requirements Plan.    Promptly following the
Effective Date, the Parties shall agree in good faith and subject to reasonably
available production capacities at Nycomed and/or its designee on Sepracor's
initial requirements of Units of Product and Promotional Samples intended to be
delivered by Nycomed to Sepracor prior to the Launch Date and during the [**]
thereafter, thereby specifying the applicable quantities and relevant scheduled
delivery dates (the "Launch Period", the "Launch Period Net Requirements Plan"
and the "Launch Quantities").

        Promptly following the Effective Date and thereafter within the first
[**] of each calendar month and as regards Sepracor's requirements of Units of
Product, Promotional Samples and Clinical Samples, as may be applicable,
following the Launch Period, Sepracor undertakes to submit to Nycomed and update
its rolling monthly net requirements plan (the "Rolling Monthly Net Requirements
Plan" or "NRP") of its anticipated requirements of Products, Promotional Samples
and Clinical Samples, as may be relevant, for the subsequent [**] period in the
format attached to this Agreement as Schedule 10.3.2. The quantities indicated
in the first [**] of such NRP shall be binding on Sepracor and Nycomed.

58

--------------------------------------------------------------------------------



        10.3.3    Placement of Orders.    As regards Launch Quantities, promptly
following the date as of which the Parties have agreed upon the Launch Period
Net Requirements Plan, Sepracor shall place its binding orders for each package
size and dosage form of the Product and Promotional Samples, as may be relevant,
to be delivered in accordance with the Launch Period Net Requirements Plan
during the Launch Period.

        For all quantities of Product and Promotional Samples to be delivered
following the Launch Period, Sepracor shall, together with each Rolling Monthly
Net Requirements Plan, and starting no later than [**] prior to expiry of the
Launch Period and thereafter within the first [**] of each calendar month (M),
place its binding orders for each package size and dosage form of the Product
and Promotional Samples, as may be relevant, to be delivered in month [**].
Thereby and always subject to Section 10.3.4, Sepracor shall be obliged to order
and purchase a quantity of at least [**] percent ([**]%) of the quantities
indicated for the applicable month in its last non-binding Rolling Monthly Net
Requirements Plan for such month (i. e., when such month was [**]), and Nycomed
shall be obliged to supply up to [**] percent ([**]%) of such amount.

        In placing orders for Products and Promotional Samples, Sepracor shall
explicitly specify whether (i) Sepracor orders Products for purposes of resale
in the Territory, or (ii) whether Sepracor orders Products as Promotional
Samples to the extent applicable, in order to enable Nycomed to invoice Sepracor
accordingly.

        Order planning and ordering concerning Clinical Samples shall be done by
Sepracor [**] each calendar year, based on the requirements set forth in a
Clinical Improvement Development Plan or Phase IV Development Plan and
consistent with Sepracor's Rolling Monthly Net Requirements Plan.

        The minimum order volume of any orders of Product and Promotional
Samples shall be the applicable batch sizes as set out in Schedule 10.3.3, or
multiples thereof. The minimum volume order of any orders of Clinical Samples
shall be mutually agreed upon by the Parties pursuant to Article 4.

        10.3.4    Acceptance of Orders and Supply Obligations of
Nycomed.    Always subject to Section 10.2.1.2, Nycomed undertakes use
Commercially Reasonable Efforts to accept orders placed by Sepracor for delivery
within the Launch Period that comply with the Launch Period Net Requirements
Plan agreed pursuant to Section 10.3.2, and orders for delivery following the
Launch Period regarding [**] placed by Sepracor within the time frames set forth
in Section 10.3.3.

        Nycomed further agrees to use Commercially Reasonable Efforts to
manufacture and supply quantities in excess of the quantities referred to in the
preceding paragraph provided that Nycomed shall be entitled to give due and
proportionate consideration to requirements of other customers.

        10.3.5    Shipping and Delivery.    All shipments of Product including
Clinical and Promotional Samples shall be made at [**] terms related to such
other facility within the EU or the US as may be mutually agreed by the Parties.
Nycomed shall invoice Sepracor for the Products shipped to Sepracor in
accordance with Article 11 of this Agreement.

        10.3.6    Stability Testing.    Nycomed agrees to perform the annual
stability testing of Product pursuant to the Quality Agreement attached hereto
as Schedule 10.2.4 and as may be agreed between the Parties from time to time,
including any testing required by a Regulatory Authority (the "Stability
Testing"). The costs of any Stability Testing shall form part of Nycomed's
Manufacturing Cost.

        For any additional stability testing specially requested by Sepracor
(the "Special Stability Testing"), Sepracor shall compensate Nycomed an amount
of Euro [**] (€ [**]) per hour for all work carried out in respect of Special
Stability Testing relating to the Product. Nycomed shall be entitled to review
the hourly rate as of the 1st of January each year, and Nycomed may reasonably
increase such hourly rate upon reasonable justification and in any event by a
percentage reflecting at least the applicable rate of inflation and wage
increases. Nycomed may invoice for such Special Stability Testing in accordance
with

59

--------------------------------------------------------------------------------




Sections 11.3.2 and 11.3.3 as and when it presents the corresponding Special
Stability Testing report exhibiting, summarizing and evaluating all applicable
data to the Customer (each, an "Special Stability Testing Report"), and Sepracor
shall make payment within [**] of receipt of each Special Stability Testing
Report.

        10.4    Product Warranty and Deficient Product.    With respect to
deficiencies of Products supplied by Nycomed or its designee to Sepracor for
Commercialization by Sepracor in the Territory, the Parties agree as follows:

        10.4.1    Warranty of Nycomed for Product.    Nycomed represents and
warrants to Sepracor as follows:

(i)Products, Clinical Samples and Promotional Samples to be delivered to
Sepracor hereunder shall, at the time of dispatch by Nycomed pursuant to
Section 10.3.5, have a remaining shelf life of at least [**] percent ([**]%) of
the approved shelf life;

(ii)Products, Clinical Samples and Promotional Samples shall, at the time of
dispatch by Nycomed or its appointee pursuant to Section 10.3.5, be free from
any Defects;

(iii)Products, Clinical Samples and Promotional Samples shall, at the time of
delivery by Nycomed pursuant to Section 10.3.5, not be adulterated or misbranded
by Nycomed; and

(iv)Products, Clinical Samples and Promotional Samples shall be manufactured by
or for Nycomed in accordance with all applicable laws, rules and regulations,
including without limitation the then current Good Manufacturing Practices as
promulgated by the European Union and the FDA.

(v)For the purposes of this Section 10.4, the term "Deficient Product" shall
mean Products, Promotional Samples and Clinical Samples not conforming to the
warranty assumed by Nycomed pursuant to Section 10.4.1 (i)-(iv), and the terms
"Deficiency" or "Deficient" shall refer to any deficiency covered by Nycomed's
warranty pursuant to Section 10.4.1 (i)-(iv).

        10.4.2    Inspection and Acceptance.    Sepracor agrees to inspect and
confirm incoming shipments of Products and associated documents, including, but
not limited to a compliance certificate and certificate of analysis (the
"Product Documentation") as follows:

        10.4.2.1    Incoming Inspection.    Sepracor agrees to inspect Products
and the Product Documentation supplied by Nycomed for [**] and, as far as
reasonably possible, any other [**] within [**] following arrival at Sepracor's
warehouse.

        10.4.2.2    Additional Quality Control Procedures.    Sepracor may
perform additional quality control procedures as may be agreed between the
Parties in the Quality Agreement attached hereto as Schedule 10.2.4 or otherwise
in writing with respect to Products supplied by Nycomed in order to check if the
Products supplied meet the Product Specifications.

        10.4.2.3    Notification of Deficiencies. (i)    Sepracor agrees to
provide written notice to Nycomed of any Patent Deficiencies within [**] after
arrival at Sepracor's warehouse. (ii) Sepracor shall provide written notice to
Nycomed of any Latent Deficiencies, whether detected in the course of quality
control procedures agreed pursuant to Section 10.4.2.2 or otherwise, within [**]
of discovery by Sepracor, provided that, in relation to Latent Deficiencies, any
notification of the relevant Latent Deficiency must be made by Sepracor within
the shelf life of the allegedly Deficient Products plus [**].

        10.4.2.4    Disagreement on Deficiencies.    Any non-compliance of
Products with the Product Specifications shall be confirmed or rejected by the
quality control laboratory of Nycomed or its designee. If Sepracor does not
agree to Nycomed's findings, the question of whether or not the allegedly
Deficient Products fail to meet the Product Specifications or are otherwise
Deficient shall be submitted to an independent laboratory reasonably agreed by
both Parties, for determination. Such

60

--------------------------------------------------------------------------------




independent laboratory shall determine the conformity of the Products under
evaluation with the Product Specifications in conformity with the Methods of
Analysis forming part of the Product Specifications. The determination of such
independent laboratory shall be binding upon the Parties, and the costs of the
activities of such laboratory shall be paid by [**]. If so requested by Sepracor
in writing, Nycomed shall use Commercially Reasonable Efforts to effect, as soon
as reasonably possible, a replacement delivery of a similar quantity of the
allegedly Deficient Products to Sepracor, free of charge (the "Preliminary
Replacement Delivery"). In the event of a determination that the delivery under
evaluation was not Deficient, Sepracor shall make payment to Nycomed of the [**]
applicable to such Preliminary Replacement Delivery pursuant to Section 11.3,
within [**] of such determination.

        10.4.2.5    Acceptance of Shipment.    Failure of Sepracor (i) to
perform the incoming inspection pursuant to Section 10.4.2.1 and to notify
Nycomed in the applicable time period specified in Section 10.4.2.3 above of any
[**]; or (ii) to perform quality control procedures as may be agreed pursuant to
Section 10.4.2.2 and to notify Nycomed within the agreed time periods in
Section 10.4.2.3 above of any Latent Deficiency; or (iii) to notify Nycomed
within the applicable time periods specified in Section 10.4.2.3 above of any
Latent Deficiency after its discovery by Sepracor, [**].

        10.4.3    Remedies.    Subject to appropriate notification of Nycomed of
Deficiencies of Products in accordance with Section 10.4.2.3 above and a
confirmation of any disputed Deficiencies in accordance with Section 10.4.2.4
above, Nycomed shall, at the election of Sepracor (i) use Commercially
Reasonable Efforts to promptly replace any such Deficient Products with
non-Deficient Products or (ii) credit Sepracor the Supply Price paid by Sepracor
for any such Deficient Products, in both cases referred to in (i) and (ii) only
unless Nycomed has not made a Preliminary Replacement Delivery pursuant to
Section 10.4.2.4; in the event that Nycomed has made a Preliminary Replacement
Delivery, the Preliminary Replacement Delivery shall be subject to the terms of
this Article 10. In addition, Nycomed shall reimburse additional reasonable
out-of-pocket expenses incurred by Sepracor in the transportation, inspection
and disposal of such Deficient Product. Nycomed shall only responsible for the
Costs of Nationalization spent by Sepracor for Deficient Product to the extent
that a related credit or reimbursement (including, without limitation, a credit
against the Costs of Nationalization of replacement delivery) for Costs of
Nationalization of Deficient Product is not available under the laws of the
Territory.

        10.4.4    Exclusion of Further Remedies.    Subject always to Nycomed's
obligations under Section 12.6.4 (Recall Expenses) and Section 14.1.1
(Indemnification by Nycomed) hereof and subject to Section 14.2 (General
Limitation of Liability), any warranties or remedies in addition to those set
forth above, whether expressed or implied, in particular claims for damages
resulting from Deficient Products including, without limitation, any claims for
loss of profit or any compensation for delayed replacement delivery of Products
not conforming to Nycomed's warranty pursuant to Sections 10.4.1(i)—10.4.1(iv),
are expressly excluded.

        10.4.5    Risk of Expiry of Product, Promotional Samples and Clinical
Samples.    Subject to compliance by Nycomed with shelf life requirements of
Products set out in Section 10.4.1, the risk of expiry of Product, Promotional
Samples and Clinical Samples supplied to Sepracor shall be borne exclusively by
Sepracor. For clarity, expired Product, Promotional Samples and Clinical Samples
shall, for purposes of the first sentence of this Section 10.4.5, be evaluated
at the Supply Price actually paid by Sepracor pursuant to Sections 11.1.1 to
11.1.3. The Parties shall cooperate with each other to obtain the necessary
Regulatory Approvals in the Territory to extend the shelf life of the Products
to the maximum extent reasonably possible.

        10.4.6    Change of Specifications.    Any changes of the Specifications
of Compound or any Product shall be subject to the change control procedures and
the applicable notification and consent requirements as set forth in the
relevant Quality Agreement. Where applicable, until such Quality Agreement and
such change control procedures are agreed, the Specifications of Compound or any

61

--------------------------------------------------------------------------------




relevant Product may be changed with the written consent of both Parties (not to
be unreasonably withheld or delayed), or as required by Regulatory Authorities.

Article 11
Financial Terms of Commercialization

        11.1    Supply Price of Commercial Product, Promotional Samples,
Clinical Samples and Compound.    The Supply Price of each presentation form and
dosage of the Product, and the Supply Price for Promotional Samples and Clinical
Samples, as may be applicable, and the Supply Price of Compound shall be
calculated and reviewed each Contract Year in accordance with the principles set
forth below (in each case, a "Supply Price").

        11.1.1    Manufacturing Costs.    The Supply Prices shall be based on
[**] of each presentation form of Product, Promotional Samples and Clinical
Samples, and of Compound.

        11.1.1.1    Base Manufacturing Costs.    Nycomed shall establish its
Manufacturing Costs of each presentation form of Product, Promotional Samples,
Clinical Samples and Compound anticipated for the subsequent Contract Year in
the fourth (4th) calendar quarter preceding such Contract Year in accordance
with the principles set forth in Schedule 1.4 (the "Base Manufacturing Costs"),
and such Base Manufacturing Costs shall apply to the calculation of the Base
Supply Prices of commercial Product, Promotional Samples, Clinical Samples and
Compound for the entire relevant Contract Year unless the relevant Manufacturing
Costs should change by more than [**] percent ([**]%), in which case Nycomed may
in cases of increases, and shall in case of decreases, adjust its applicable
Base Manufacturing Costs. Nycomed shall use Commercially Reasonable Efforts to
minimize the Base Manufacturing Costs and the Manufacturing Costs.

        11.1.1.2    Actual Manufacturing Costs.    The actual Manufacturing
Costs of Product, Promotional Samples, Clinical Samples and Compound shall be
equal to the actual Manufacturing Cost of Nycomed in Euro of each Unit of
Product in the preceding Contract Year as established by Nycomed in accordance
with the principles set forth in Schedule 1.4 (the "Actual Manufacturing
Costs").

        11.1.2    Supply Price of Commercial Product.    

        11.1.2.1    Base Supply Price and Actual Supply Price of Commercial
Product; Reconciliation.    For each Contract Year, the Parties shall establish
a Base Supply Price of Commercial Product in Euro in accordance with
Section 11.1.2.2. During such Contract Year, commercial Product shall be
supplied at the Base Supply Price of Commercial Product. At the end of each
Contract Year, the Actual Supply Price of Commercial Product shall be calculated
and reconciled with the Base Supply Price of Commercial Product in accordance
with Section 11.1.6.

        11.1.2.2    Base Supply Price of Commercial Product.    The base Supply
Price for supplies of each Unit of commercial Product in any Contract Year shall
correspond to the Base Manufacturing Costs of Nycomed of each Unit of commercial
Product in Euro plus a base profit margin of [**] percent ([**]%) of such Base
Manufacturing Costs (hereinafter referred to as the "Base Supply Price of
Commercial Product").

        11.1.2.3    Actual Supply Price of Commercial Product.    For each
Contract Year, the actual Supply Price of Commercial Product shall be equal to
the Actual Manufacturing Cost of Nycomed in Euro of each Unit of Product in the
preceding Contract Year plus a base profit margin of [**] percent ([**]%) of
such Actual Manufacturing Costs (hereinafter referred to as the "Actual Supply
Price of Commercial Product").

        11.1.3    Supply Price of Promotional Samples.    

        11.1.3.1    Base Supply Price and Actual Supply Price of Promotional
Samples; Reconciliation.    For each Contract Year, the Parties shall establish
a Base Supply Price of Promotional Samples in Euro in accordance with
Section 11.1.3.2. During such Contract Year, Promotional Samples shall be
supplied

62

--------------------------------------------------------------------------------



at the Base Supply Price of Promotional Samples. At the end of each Contract
Year, the Actual Supply Price of Promotional Samples shall be calculated and
reconciled with the Base Supply Price of Promotional Samples in accordance with
Section 11.1.6.

        11.1.3.2    Base Supply Price of Promotional Samples.    The base Supply
Price for supplies of each Unit of Promotional Samples in any Contract Year
shall correspond to the Base Manufacturing Costs of Nycomed of each Unit of
Promotional Samples in Euro always provided, however, that Nycomed shall be
entitled to charge an additional handling fee of [**] percent ([**]%) of such
Base Manufacturing Costs for each relevant Product in relation to orders of
Promotional Samples (i) that are scheduled to be delivered or (ii) that would
have been ordered and delivered in the orderly course of business, after the
first anniversary date of the launch of the relevant Product (hereinafter
referred to as the "Base Supply Price of Promotional Samples").

        11.1.3.3    Actual Supply Price of Promotional Samples.    For each
Contract Year, the actual Supply Price of Promotional Samples shall be equal to
the Actual Manufacturing Costs of Nycomed in Euro of each Unit of Promotional
Samples in the preceding Contract Year always provided, however, that Nycomed
shall be entitled to charge an additional handling fee of [**] percent ([**]%)
of such Actual Manufacturing Cost for each relevant Product in relation to
orders of Promotional Samples (i) that are scheduled to be delivered or (ii)
that would have been ordered and delivered in the orderly course of business,
after the first anniversary date of the launch of the relevant Product
(hereinafter referred to as the "Actual Supply Price of Promotional Samples").

        11.1.4    Supply Price of Clinical Samples.    

        11.1.4.1    Base Supply Price and Actual Supply Price of Clinical
Samples; Reconciliation.    For each Contract Year, the Parties shall establish
a Base Supply Price of Clinical Samples in Euro in accordance with
Section 11.1.4.2. During such Contract Year, Clinical Samples shall be supplied
at the Base Supply Price of Clinical Samples. At the end of each Contract Year,
the Actual Supply Price of Clinical Samples shall be calculated and reconciled
with the Base Supply Price of Clinical Samples in accordance with
Section 11.1.6.

        11.1.4.2    Base Supply Price of Clinical Samples.    The Base Supply
Price for supplies of each Unit of Clinical Samples in any Contract Year shall
correspond to the Base Manufacturing Costs of Nycomed of each Unit of Clinical
Samples in Euro (hereinafter referred to as the "Base Supply Price of Clinical
Samples").

        11.1.4.3    Actual Supply Price of Clinical Samples.    For each
Contract Year, the actual Supply Price of Clinical Samples shall be equal to the
Actual Manufacturing Costs of Nycomed in Euro of each Unit of Clinical Samples
in the preceding Contract Year in Euro (hereinafter referred to as the "Actual
Supply Price of Clinical Samples").

        11.1.5    Supply Price of Compound.    

        11.1.5.1    Base Supply Price and Actual Supply Price of Compound;
Reconciliation.    For each applicable Contract Year, if and when relevant, the
Parties shall, establish a Base Supply Price of Compound in Euro in accordance
with Section 11.1.5.2. During such Contract Year, Compound shall be supplied at
the Base Supply Price of Compound. At the end of each Contract Year, the Actual
Supply Price of Compound shall be calculated and reconciled with the Base Supply
Price of Compound in accordance with Section 11.1.6.

        11.1.5.2    Base Supply Price of Compound.    The Base Supply Price for
supplies of Compound in any Contract Year shall correspond to the Base
Manufacturing Costs of Nycomed of Compound in Euro per kilogram plus a base
profit margin of [**] percent ([**]%) of such Base Manufacturing Costs
(hereinafter referred to as the "Base Supply Price of Compound").

        11.1.5.3    Actual Supply Price of Compound.    For each Contract Year,
the actual Supply Price of Compound shall be equal to the Actual Manufacturing
Cost of Nycomed in Euro per kilogram in the

63

--------------------------------------------------------------------------------




preceding Contract Year plus a base profit margin of [**] percent ([**]%) of
such Actual Manufacturing Costs (hereinafter referred to as the "Actual Supply
Price of Compound").

        11.1.6    Contract Yearly Reconciliation.    Within [**] following the
end of each Contract Year, Nycomed shall separately calculate for each
presentation form and dosage of Product, Promotional Samples, Clinical Samples
on a per Unit basis, and for Compound on a per kilogram basis, as may be
applicable, the product of (i) the applicable Actual Supply Price less the
applicable Base Supply Price, and (ii) the relevant quantity sold for the
immediately preceding Contract Year, expressed, in case commercial Product,
Promotional Samples and Clinical Samples, in Units of each presentation form and
dosage, and, in case of Compound, in kilogram. If the result of any such
calculation pursuant to this Section 11.1.6 is positive, Sepracor shall pay the
resulting amount to Nycomed. If the result of the calculation of this
Section 11.1.6 is negative, Nycomed shall pay the resulting amount to Sepracor.

        11.1.7    Third Party Royalties.    Sepracor shall not be entitled to
credit against any Supply Price claims of Nycomed Nycomed's share of Third Party
royalties pursuant to Section 7.4 to the extent such Third Party royalties are
not paid directly by Nycomed.

        11.1.8    Payment Terms, Payment of Base Supply Price of Commercial
Product, Promotional Samples, Clinical Samples and Compound, and Reconciliation
Amounts.    All invoices payable in connection with the supply of commercial
Product, Promotional Samples, Clinical Samples, Compound or reconciliation
amounts hereunder shall be payable in Euro, or such other currency as may be
agreed by the Parties, within [**] from the date of invoice, which shall
correspond to the date of dispatch. If paid in a currency other than Euro as may
be agreed by the Parties, then the conversion shall be based on an unweighted
average of the daily exchange rates for the applicable Contract Year, all in a
manner consistent with a Party's normal practices used to prepare its audited
financial statements for internal and external reporting purposes.

        11.1.9    Costs of Nationalization.    Sepracor's rights regarding Costs
of Nationalization related to Deficient Product, Sepracor, its Affiliates or
permitted sublicensees shall bear the Costs of Nationalization of Product,
Promotional Samples and Clinical Samples. The Parties agree to use Commercially
Reasonable Efforts to minimize the Costs of Nationalization of Product,
Promotional Samples and Clinical Samples.

        11.1.10    Retention of Title; Security Interest;
Counterclaims.    Title to any Delivery of Products shall remain with Nycomed
until Sepracor has paid the pertaining Supply Price in full, and Sepracor shall,
upon Nycomed's request, create an appropriate security interest, provided,
however, that Sepracor shall be entitled to resell Products in the ordinary
course of business. Sepracor shall not be entitled to set off any payments due
to Nycomed against any counterclaims of Sepracor against Nycomed or exercise a
relating right of retention.

        11.2    Quarterly Royalty Payment.    

        11.2.1    Quarterly Royalty Payment and Payment Thereof.    Within [**]
following the end of each Contract Quarter and based on Sepracor's Quarterly
Payment Reports pursuant to Section 15.1.4, Sepracor shall pay to Nycomed an
amount equal to

(i)[**] percent ([**]%) of Net Sales up to $[**] ($[**]) during any Contract
Year;

(ii)[**] percent ([**]%) of Net Sales over $[**] ($[**]) to $[**] ($[**]) during
any Contract Year; and

(iii)[**] percent ([**]%) of Net Sales over $[**] ($[**]) during any Contract
Year,

plus an additional amount equal to:

[**] percent ([**]%)

[**].

64

--------------------------------------------------------------------------------



        11.2.3    Third Party Royalties.    Section 11.1.7 notwithstanding,
Sepracor shall be entitled to credit against such Royalty Payments Nycomed's
share of Third Party royalties pursuant to Section 7.4 to the extent that such
Third Party royalties are not paid directly by Nycomed and have accrued, are due
and payable in the relevant Contract Quarter.

        11.3    Payment Provisions.    

        11.3.1    Currency.    Unless otherwise expressly provided to the
contrary in this Agreement, all payments under this Agreement shall be made in
United States dollars. If and to the extent that there is a sharing and
reconciliation of Development Costs incurred by a Party in currencies other than
US dollars, any such costs incurred in a currency other than US dollars will be
converted to US dollars, based on an unweighted average of the daily exchange
rates for the applicable period, all in a manner consistent with a Party's
normal practices used to prepare its audited financial statements for internal
and external reporting purposes.

        11.3.2    Payment.    All sums due to either Party shall be payable
within the time periods specified in this Agreement, and absent any such
specification, within [**] from the date of receipt of invoice, by bank wire
transfer in immediately available funds to such bank account as each of Nycomed
and Sepracor shall designate. Nycomed shall notify Sepracor by facsimile
transmission (at such number as may be indicated by Sepracor) as to the date and
amount of any such wire transfer by Nycomed one Business Day prior to such
transfer. Sepracor shall notify Nycomed by facsimile transmission (at such
number as may be indicated by Nycomed) as to the date and amount of any such
wire transfer by Sepracor one Business Day prior to such transfer. Each Party
shall bear bank charges arising on its side associated with any such transfer.

        11.3.3    Late Payments.    In the event that either Party should fail
to make timely payment of any amount due and payable pursuant to this Agreement,
interest shall accrue at a rate of interest of [**] percent ([**]%) above the
average rate(s) of the London Inter-Bank Offering Rate ("LIBOR") for U.S.
dollars, as quoted on the British Banker's Association's website currently
located at www.bba.org.uk (or such other source as may be mutually agreed by the
Parties) from time to time, effective for the applicable days of the period of
default provided, that if such failure to pay continues for more than [**], the
applicable rate(s) of interest shall be the applicable monthly average rate(s)
of LIBOR plus [**] percent ([**]%) for the entire period of default. The
applicable LIBOR period shall be the period closest to the period for which
interest is calculated.

        11.3.4    Settlement of Budgeted Expenses Only.    If and to the extent
that there is a sharing and reconciliation of Development Costs, a Party may
submit any such costs for reconciliation and cost sharing only to the extent
made or incurred in conjunction with an approved budget line item in a
Development Plan as approved and revised from time to time by the SC in
accordance with Article 4.

        11.4    Taxes and Taxation.    

        11.4.1    Withholding Tax.    Except as expressly set forth in this
Agreement, each Party shall be solely responsible for all taxes payable with
respect to any payments or other compensation received by it under this
Agreement. In the event that, in the absence of double taxation treaties or
similar arrangements, or under existing Double Taxation Treaties, withholding
tax should be levied on any payments to be made by a Party to the other Party
under this Agreement, the owing Party (the "Debtor") shall be entitled to deduct
such withholding tax from payments to be made to the Party entitled to any such
payment (the "Creditor") hereunder and pay such withholding tax to the competent
tax authorities of the relevant country following prior information of and
coordination with the Creditor. In such case, the Debtor shall procure proper
tax receipts, and shall forward these tax receipts to the Creditor in order to
enable the Creditor to obtain any available withholding tax credit. Should any
tax exemption for withholding tax purposes then be available under the laws of
the relevant country, a double taxation treaty or any similar arrangement in
force at that time, the Debtor shall use Commercially Reasonable Efforts to
enable the Creditor to obtain such exemption.

65

--------------------------------------------------------------------------------



        11.4.2    U.S. Withholding Tax Certificates and Other Forms.    

(i)Sepracor shall, to the extent required by applicable law, withhold from each
payment due to Nycomed hereunder U.S. withholding taxes at the appropriate rate
and any amount so withheld shall be treated as paid to Nycomed for all other
purposes of this Agreement.

(ii)Nycomed shall furnish Sepracor on the date of execution of this Agreement
and on each date on which Sepracor requests, a properly completed and currently
effective IRS Form W-8BEN (or applicable successor form). Nycomed represents and
warrants that such form shall be true and correct in all respects, that it will
be the beneficial owner of each payment to be received by it hereunder and that
each such payment will not be effectively connected with the conduct of a trade
or business by it within the United States. Sepracor shall inform Nycomed
reasonably in advance whenever Nycomed may be required to issue a new IRS
Form W-8BEN (or applicable successor form).

(iii)Nycomed shall indemnify and hold harmless Sepracor on an after-tax basis
for (x) any claim for U.S. withholding taxes which Sepracor improperly fails to
withhold on payments to Nycomed if such failure to withhold is a direct result
of the failure by Nycomed to provide an IRS form as required by this
Section 11.4.2 or any false, inaccurate or untrue statement in any such form
provided by Nycomed pursuant to this Section 11.4.2 and (y) any and all
liabilities, losses, costs and expenses incurred by Sepracor with respect to any
U.S. withholding taxes described in clause (x).

(iv)The respective rights, obligations, liabilities and agreements of Nycomed
and Sepracor in this Section 11.4.2 shall survive the termination of this
Agreement and shall remain in full force and effect until all such obligations
have been fully performed and all such liabilities have been paid in full.

        11.4.3    Value Added Tax, Sales and Excise Taxes for Supply of
Goods.    All prices quoted in this Agreement for the supply of goods are to be
considered net of, and not inclusive of, value added taxes, sales taxes, excise
taxes and similar taxes.

        11.4.4    Value Added Tax for Services Rendered.    To the extent that
this Agreement covers the rendering of services and such services and the
pertaining compensation are subject to value added tax under the tax laws where
such services are rendered, the Party rendering such services shall be entitled
to invoice value added tax on such services to the other Party, unless such
other Party demonstrates that, in relation to the services in question, it is
subject to value added tax under the tax laws of the state of such other Party's
domicile or place of business.

        11.4.5    Additional Tax Matters.    Each Party shall be entitled to all
tax benefits, including tax credits and/or tax deductions attributable to
amounts that such Party may have funded regarding Technical Development,
Clinical Development and Phase IV Development hereunder. Each Party shall file
its federal, state, and local tax returns on a basis consistent with this
Agreement. In the event that a Party, in its reasonable judgment, determines
that it must obtain information and verification regarding the use or
application of such expenditures in order to prepare its tax returns or to
respond to any inquiry during a tax audit or any other inquiry relating to such
treatment of its tax return, or to defend its tax position in any proceeding
including litigation, then, to the extent that there is a cost sharing pursuant
to this Agreement, the other Party shall reasonably cooperate with the
requesting Party and furnish it with such information as it may reasonably
require at the requesting Party's request and expense.

        11.4.6    Minimization of Exposure to Value Added Tax.    Each Party
shall use Commercially Reasonable Efforts in assisting the other Party in
minimizing any applicable value added tax.

66

--------------------------------------------------------------------------------



Article 12
Compliance with Law, Insurance and Product Recall

        12.1    Compliance with law.    In performing this Agreement, Sepracor
undertakes to, and to cause its permitted designees and permitted sublicensees
and subcontractors to, comply, with all applicable Legal Requirements. In
performing this Agreement, Nycomed undertakes to, and to cause its permitted
designees and permitted sublicensees and subcontractors to, comply, with Legal
Requirements and such other legal requirements as may be applicable in the ROW
to Nycomed's activities pursuant to this Agreement or by operation of law. To
the extent that this Agreement requires Nycomed's approval regarding any
activity of Sepracor pertaining to the Territory (e. g., Sections 9.2.3 and
9.3.1 in the context of packaging and Promotional Materials), any such approval
shall not relieve Sepracor of its duty of compliance with Legal Requirements,
and regardless of any such approval of Nycomed, Sepracor shall refrain from any
of such activities if there are reasonable doubts as to the compliance of such
activities with the Legal Requirements applicable in the Territory, until the
matter has been finally clarified by competent counsel or advice by the
competent Regulatory Authority. To the extent that this Agreement requires
Sepracor's approval regarding any activity of Nycomed pertaining to a country of
the ROW, any such approval shall not relieve Nycomed of its duty of compliance
with legal requirements in the applicable country of the ROW, and regardless of
any such approval of Sepracor, Nycomed shall refrain from any of such activities
if there are reasonable doubts as to the compliance of such activities with the
legal requirements applicable in the relevant country of the ROW, until the
matter has been finally clarified by competent counsel or advice by the
competent Regulatory Authority in such country of the ROW.

        12.2    Duties to Inform.    The Parties shall, among other things,
cooperate to keep each Party informed, commencing within [**] of notification of
any action by, or notification or other information which it receives (directly
or indirectly) from a Regulatory Authority, whether in the Territory or in the
ROW, (i) which raises any material concerns regarding the safety or efficacy of
any Product or Compound, (ii) which indicates or suggests a potential material
liability for either Party to Third Parties arising in connection with any
Product or Compound, or (iii) which is reasonably likely to lead to a recall or
market withdrawal of any Product or Compound. Subject always to Sections 12.1,
12.3 and 12.4, neither Party shall be obliged to disclose such information in
breach of any contractual restriction which it could not reasonably have
avoided.

        12.3    Notification.    Each Party shall without delay notify the other
Party of any of the following, including any corrective actions initiated by
such Party and copies of all relevant documentation relating thereto, to the
extent Controlled by such Party:

(i)Governmental or regulatory inspections of manufacturing, distribution or
other related facilities used for any Product or Compound;

(ii)Inquiries by Regulatory Authorities concerning clinical investigation
activities (including inquiries of investigators, clinical monitoring
organizations and other related parties) relating to Product;

(iii)Any communication from Regulatory Authorities pertaining to the
manufacture, sale, promotion or distribution of Product or Compound in the
Territory and, as regards Nycomed, any communication from Regulatory Authorities
in the ROW received by Nycomed pertaining to material issues regarding the
quality and safety of Product or Compound;

(iv)Any other Regulatory Authority reviews or inquiries relating to Product or
Compound in the Territory or investigations of any Product;

(v)Receipt of a warning letter of any Regulatory Authority relating to Product
or Compound; or

(vi)An initiation by any Regulatory Authority of any investigation, detention,
recall, seizure or injunction concerning any Product or Compound.

67

--------------------------------------------------------------------------------





        12.4    Pharmacovigilance.    The Parties undertake to co-operate in the
collection, review, assessment, tracking and filing of information related to
Adverse Events and Adverse Drug Reactions associated with the Product and, in
the case of Nycomed, other products incorporating the Compound for use in fields
other than the Field, in accordance with US 21 CFR 312.32, 314.80 and the
Pharmacovigilance Standard Operating Procedure (SOP) ("Ciclesonide Pre- and Post
Marketing Surveillance Standard Operating Procedures (SOP)") and a
Pharmacovigilance Exchange Agreement (PVEA) the definitive terms of which will
be agreed by the parties within ninety (90) days of the Effective Date (and in
any event, prior to the sale of any Product) and will be attached as
Schedule 12.4 to this Agreement. Without limitation, the Parties agree to
promptly communicate to each other all information that comes to their attention
pertaining to Adverse Events and Adverse Drug Reactions or side effects
developing in persons who have been administered the Product. Information
regarding serious (as defined in Schedule 12.4) Adverse Events and serious
Adverse Drug Reactions (whether expected or unexpected) of which a Party becomes
aware shall be transmitted to the impacted Party without undue delay within the
time periods specified in Schedule 12.4. Nycomed shall be responsible for
maintaining a global safety database for the Product consistent with industry
practices, to which Sepracor shall have access at all times during the Term,
except during such limited times that the database is offline for routine
maintenance. Sepracor shall be responsible for AE and ADR processing, expedited,
and periodic reporting of AEs and ADRs to the Regulatory Authorities in
accordance with all applicable AE regulatory reporting requirements in the
Territory, and Nycomed shall be responsible for such activities in the ROW, both
at their cost and expense. Nycomed shall provide summary reports of adverse
events at regular intervals consistent with the intervals required under
international reporting requirements for period reporting (U.S. Periodic
Reporting requirements and Periodic Safety Reporting requirements in the EU),
and at other times, upon reasonable written request by Sepracor, such summary
reports to be set up in accordance with Periodic Safety Reporting requirements
in the EU.

        12.5    Discontinuance of Commercialization.    Subject to Section 12.7,
Nycomed and Sepracor, at any time, shall be entitled to cease, permanently or
temporarily, Commercialization of Product in the Territory if continued sale of
such Product in such country shall be in violation of any applicable laws or,
with reasonable prior consultation with the other Party, if Nycomed and/or
Sepracor, in good faith, believe(s) that it (they) has(ve) an ethically valid,
compelling reason based on medical or scientific concerns relating to the safety
of such Product. Nycomed and Sepracor shall have no liability whatsoever to each
other if a Regulatory Authority does not grant, or does not maintain or revokes,
Regulatory Approval for any Product based on medical or safety concerns, or if
Nycomed and/or Sepracor, in good faith, cease(s) the sale of any Product as
provided pursuant to this Section 12.5.

        12.6    Product Recall in the Territory.    

        12.6.1    Recall Ordered by Regulatory Authority.    In the event of a
recall of Product in the Territory required by the Regulatory Authority, any
such recall shall be administered by Sepracor with Nycomed's reasonable
assistance, in a manner which is appropriate and reasonable under the
circumstances and in conformity with any requests or orders of such Regulatory
Authority as well as accepted trade practices.

        12.6.2    Recall of Product for Failure to Meet Product
Specifications.    In the event that any batch of Product or part thereof should
fail to meet the Product Specifications, then the Responsible Regulatory Party
that is holding the regulatory Approval for the relevant Product in the
Territory, in its sole responsibility and discretion, shall be entitled to make
all decisions with respect to any recall, market withdrawals or other corrective
action related to such Product in the Territory, with reasonable prior
consultation with the other Party. Prior to making any such recall decision,
such Responsible Regulatory Party shall notify the other Party in writing. If
any such recall, market withdrawal or other corrective action could be
reasonably foreseen to damage or adversely affect the Product, whether inside or
outside the Territory, then the other Party shall have the right to review,
comment upon and,

68

--------------------------------------------------------------------------------




with the Responsible Regulatory Party's consent (not to be unreasonably withheld
or delayed), participate in any such statements to the extent feasible and
appropriate under the circumstances; provided, however, that the Responsible
Regulatory Party shall have the final responsibility and sole discretion to
implement and execute any such recall, market withdrawal or other corrective
action. For clarity, to the extent that Sepracor should be acting as Nycomed's
Regulatory Agent, Nycomed (and not Sepracor as its Regulatory Agent) shall be
entitled to make the final decision pursuant to this Section 12.6.2.

        12.6.3    Recall of Product in Other Circumstances.    If Nycomed or
Sepracor intends to recall Product for reasons other than a recall ordered by a
Regulatory Authority or failure of any Product to comply with the Product
Specifications or due to any health or safety problem, the issue shall be
discussed and handled through the SC in accordance with Article 4.

        12.6.4    Costs Associated with Product Recall.    Sepracor's rights and
obligations regarding Compound or Product pursuant to this Agreement and
relevant Supply Agreements notwithstanding, the Recall Expenses associated with
any such recall shall be borne by [**] as a result of Nycomed's or its
subcontractor's or Sepracor's breach of their respective obligations or
representations or warranties under this Agreement (including an applicable
Supply Agreement) and related Quality Agreement. If neither Party is in breach,
Nycomed shall bear [**] percent ([**]%) of Sepracor's Recall Expenses.

        12.6.5    Batch Tracing.    Sepracor undertakes to use reasonable
efforts to establish, and to cause its permitted designees to use reasonable
efforts to establish, within the Territory a batch tracing and recall system
that will enable Sepracor or its permitted designees, to the extent reasonably
possible, to identify, as quickly as reasonably possible, customers who have
been supplied by Sepracor and its permitted designees with Products of any
particular batch, and to recall such Products from such customers.

        12.7    Continuing Purchase Obligations of Sepracor in the Event of a
Product Withdrawal or a Product Recall; Reimbursement of Costs.    

        12.7.1    Withdrawal Notice.    The Parties shall immediately notify
each other of any discontinuance of sales pursuant to Section 12.5 or any
Product recall pursuant to Section 12.6 hereof (the "Withdrawal Notice").

        12.7.2    Cessation of Sepracor's Obligations.    In the event of a
withdrawal or recall pursuant to Section 12.5 or Section 12.6 that is
attributable predominantly to the fault of Nycomed or its permitted designees,
Sepracor shall be entitled to cancel any orders for Product, Promotional Samples
or Clinical Samples previously placed by Sepracor and any of its permitted
designees and Sepracor shall be released from any obligation to order any
specified quantity of Product in any month.

        12.7.3    Continuation of Sepracor's Obligations.    

        12.7.3.1    Cancellation of Orders.    In the event of a withdrawal or
recall pursuant to Section 12.5 or Section 12.6, Sepracor may cancel any orders
for shipments of Product, Promotional Samples and Clinical Samples that have not
yet been shipped by Nycomed to Sepracor at the time when any such Withdrawal
Notice is being issued and, pending resolution of the issue of a continuation of
supplies and Commercialization, Sepracor shall be released from any obligation
to order any specified quantity of Product in any month.

        If the event of a withdrawal or recall pursuant to Section 12.5 or 12.6
that is predominantly attributable to the fault of Sepracor or its permitted
appointees, the Withdrawal Notice shall not affect shipments of Product,
Promotional Samples and Clinical Samples that have already been shipped by
Nycomed to Sepracor, and all of the provisions of this Agreement shall continue
to apply to such shipments notwithstanding the service of any such Withdrawal
Notice. Otherwise, in the event of a withdrawal or recall pursuant to
Section 12.5 or 12.6 that is not attributable to the fault of Sepracor or

69

--------------------------------------------------------------------------------




its permitted appointees and that implies Deficiencies of Product, Sepracor may
exercise its rights pursuant to Section 10.4.

        12.7.3.2    Completion of Processing and Packaging.    Unless instructed
by Sepracor to the contrary, Nycomed shall complete or cause the completion of
the processing and packaging of any Units of Product, Promotional Samples and
Clinical Samples that are in the process of being packaged or processed by
Nycomed on the date upon which any Withdrawal Notice is issued, and such
Product, Promotional Samples and Clinical Samples shall be shipped, invoiced and
warrantied in accordance with the terms of this Agreement.

        12.7.3.3    Reimbursement of Cost.    Where Sepracor has instructed
Nycomed to cease the processing and packaging of Product, Promotional Samples or
Clinical Samples pursuant to Section 12.7, Sepracor shall not reimburse Nycomed
for any costs that Nycomed may have incurred (or to which Nycomed may be
committed) in connection with materials used in the packaging or processing of
Product, Promotional Samples or Clinical Samples by Nycomed before any
Withdrawal Notice has been issued unless Nycomed can establish that the
withdrawal or recall is not attributable predominantly to the fault of Nycomed
or its permitted appointees, under which circumstances Sepracor will pay
[**] percent ([**]%) of such costs.

        12.8    Withdrawal or Recall of Compound, Products and Products other
than Products Incorporating Compound in ROW.    Nycomed's obligations pursuant
to Section 12.3, 12.3 and 12.4 and under laws and regulations applicable in the
ROW notwithstanding, nothing in this Agreement shall restrict Nycomed its
Affiliates, licensees and distributors in deciding upon a withdrawal or recall
of Compound, Products or products other than Product incorporating Compound
(whether alone or in combination with other active ingredients) in the ROW.

        12.9    Survival of Obligations.    The provisions of this Article 12
shall survive any expiry or termination of this Agreement.

Article 13
Representations and Warranties

        13.1    Representations and Warranties of Nycomed.    Further to its
representations and warranties pursuant to Section 8.2.3 (Representations of
Nycomed Regarding Additional Trademarks) and Section 8.8.1 (Representations of
Nycomed Regarding Original Trademarks) and its warranties for Compound or
Product, to the extent supplied by Nycomed, Nycomed represents and warrants to
Sepracor that, in each of the cases referred to in Sections 13.1.1 to 13.1.5
below, as of the Effective Date:

        13.1.1    Intellectual Property.    Section 13.4 notwithstanding,

(i)Nycomed has the full right and authority to grant the rights and licenses,
including sublicenses, provided herein;

(ii)Nycomed Controls the Nycomed Patents listed in Schedule 1.6 (subject to the
patent listed in 2.8 which shall be assigned by Sanofi-Aventis to Nycomed after
the Effective Date) as of the Effective Date;

(iii)Nycomed has not previously granted any right, license or interest in or to
the Nycomed Technology, or any portion thereof, or the Trademarks, or any
confusing similar trademarks, that is in conflict with the rights or licenses
granted to Sepracor under this Agreement;

(iv)To the best of Nycomed's knowledge, there are no actual or threatened,
pending or alleged actions, suits, claims, reexaminations, interference
proceedings or governmental investigations that have been initiated or
threatened by a Third Party in the Territory involving the Original

70

--------------------------------------------------------------------------------



Products, the Compound, the Nycomed Core Patents listed in Schedule 1.6 or the
Trademarks by or against Nycomed;

(v)To the best of Nycomed's knowledge, there is no actual, pending, alleged or
threatened product liability action or intellectual property right litigation in
relation to the Original Products in the Territory;

(vi)To the best of Nycomed's knowledge, to the extent that Nycomed manufactures
and packages the Original Products, Nycomed owns or possesses adequate licenses
to manufacture and package the Products for sale in the Territory; and

(vii)To the best of Nycomed's knowledge, Nycomed has no actual knowledge of any
U.S. patent or trademark which would be infringed by the manufacture, marketing,
distribution, development, use, promotion, offer for sale, or sale of the
Original Products in the Territory.


        For purposes of Sections 8.8.1, 13.1.1 and 13.1.5, the phrase "To the
best of Nycomed's knowledge" means the actual knowledge of the attorneys in
Nycomed's legal department and the members of Nycomed's corporate senior
management team as of the Effective Date, after due investigation.

        13.1.2    Power to Enter into Agreement.    Nycomed has taken all
necessary actions on its part to authorize the execution, delivery and
performance of the obligations undertaken in this Agreement. This Agreement has
been duly executed and delivered by and on behalf of Nycomed and constitutes
legal, valid and binding obligations enforceable against Nycomed in accordance
with its terms.

        13.1.3    Corporate Standing.    Nycomed is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
Federal Republic of Germany, with the power and authority to sign, deliver and
perform all of its obligations under this Agreement.

        13.1.4    Violation of Laws or Contractual Obligations.    The
execution, delivery and performance of this Agreement: (i) do not, in any
material respect, conflict with or violate any applicable statute, law, rule or
regulation; (ii) do not conflict with or violate any organizational, charter or
internal governance document of Nycomed; and (iii) do not conflict with or
constitute a default under any contract, agreement or obligation of Nycomed.

        13.1.5    Additional Information.    To the best of Nycomed's knowledge,
Nycomed has disclosed to Sepracor all material information known to Nycomed
relating to the safety of the Original Products. Based on Nycomed's good faith
assessment, Nycomed has provided to Sepracor all material information known to
it relating to the Original Products.

        13.2    Representations and Warranties of Sepracor.    Further to its
representations and warranties pursuant to Section 8.2.4 (Representations of
Sepracor Regarding Additional Trademarks), Sepracor represents and warrants to
Nycomed that, in all cases referred to in Sections 13.2.1 to 13.2.5 below as of
the Effective Date:

        13.2.1    Intellectual Property.    Other than as disclosed in
Sepracor's filings with the U.S. Securities and Exchange Commission: (i) To the
best of Sepracor's knowledge, no claims or proceedings have been brought or
threatened by a Third Party against Sepracor challenging ownership of any of the
Sepracor Patents in the Territory; and (ii) To the best of Sepracor's knowledge,
no claims or proceedings have been brought or threatened by a Third Party
against Sepracor alleging the invalidity, misuse, unregisterability,
unenforceability in whole or in part of any of the Sepracor Patents in the
Territory.

        13.2.2    Power to Enter into Agreement.    Sepracor has taken all
necessary actions on its part to authorize the execution, delivery and
performance of the obligations undertaken in this Agreement. This Agreement has
been duly executed and delivered by and on behalf of Sepracor and constitutes
legal, valid and binding obligations enforceable against Sepracor in accordance
with its terms.

71

--------------------------------------------------------------------------------



        13.2.3    Corporate Standing.    Sepracor is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, United States of America, with the power and authority to sign,
deliver and perform all of its obligations under this Agreement.

        13.2.4    Violation of Laws or Contractual Obligations.    The
execution, delivery and performance of this Agreement: (i) do not, in any
material respect, conflict with or violate any applicable statute, law, rule or
regulation; (ii) do not conflict with or violate any organizational, charter or
internal governance document of Sepracor; and (iii) do not conflict with or
constitute a default under any contract, agreement or obligation of Sepracor.

        13.2.5    Litigation.    To the best of Sepracor's knowledge, (i) there
is no actual, pending, alleged or threatened product liability action, and (ii)
there is no actual, pending, alleged or threatened infringement in the Territory
by a Third Party of any of the Sepracor Technology related to RR-Formoterol in
the Territory other than as disclosed in Sepracor's filings with the U.S.
Securities and Exchange Commission.

        13.2.6    Sepracor's Knowledge.    For purposes of this Section 13.2,
the phrase "To the best of Sepracor's knowledge" means the actual knowledge of
the attorneys in Sepracor's legal department and the members of Sepracor's
corporate senior management team.

        13.3    Mutual Warranties and Representations of the Parties.    Each
Nycomed and Sepracor further represent and warrant to each other that with
respect to all Regulatory Approvals for the Compound, Promotional Samples and
Product in the Field in the Territory (i) to the best of its knowledge, the data
and information in its submissions to the Regulatory Authorities regarding the
Compound and Product are and shall be free from fraud; (ii) to the best of its
knowledge, Regulatory Approvals for the Compound, Promotional Samples and
Product have not been and will not be prosecuted by it either through bribery or
the payment of illegal gratuities; and (iii) to the best of its knowledge,
Regulatory Approvals for the Compound, Promotional Samples and Product were
obtained and shall be obtained without illegal behavior of any kind by it or its
Affiliates.

        13.4    DISCLAIMER OF WARRANTIES BY NYCOMED.    EXCEPT FOR THE
WARRANTIES SET FORTH IN SECTIONS 8.2.3, 8.8.1, 10.4.1, 13.1 AND 13.3 HEREOF AND
ANY WARRANTIES GIVEN BY NYCOMED PURSUANT TO A SUPPLY AGREEMENT, NYCOMED HEREBY
DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE NYCOMED
TECHNOLOGY, THE [**], THE COMPOUND, THE ORIGINAL PRODUCT AND ANY ADDITIONAL
PRODUCT, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. IN PARTICULAR BUT WITHOUT LIMITATION, NYCOMED
ASSUMES NO WARRANTIES AND MAKES NO REPRESENTATIONS WHATSOEVER IN RELATION TO THE
VALIDITY AND ENFORCEABILITY OF THE [**].

Article 14
Indemnification and Liability

        14.1    Indemnification    

        14.1.1    Indemnification by Nycomed.    Nycomed hereby agrees to defend
Sepracor and its Affiliates and their respective directors, officers, employees,
agents, successors and assigns (collectively, the "Sepracor Indemnified
Persons") against any and all legal claims, suits, demands or actions of a Third
Party (collectively, the "Claims") for, and to indemnify and hold the Sepracor
Indemnified Persons harmless from and against any and all losses, damages,
costs, penalties, liabilities (including strict liabilities), judgments, amounts
paid in settlement, fines and expenses (including court costs and

72

--------------------------------------------------------------------------------




reasonable fees of attorneys and other professionals) arising out of any Claims
(individually and collectively, the "Losses"), for bodily injury, personal
injury, death and property damage caused by:

        14.1.1.1  In the event and to the extent that Nycomed or its permitted
appointee supplies Compound and/or a specific Product, Defects inherent in
Compound, Product, Clinical Samples or Promotional Samples at the time of
dispatch by Nycomed or Nycomed's permitted appointee;

        14.1.1.2  the negligence or willful misconduct or wrongdoing of Nycomed
or any Person for whose actions or omissions Nycomed is legally liable.

        14.1.1.3  a breach by Nycomed of its representations, warranties and/or
covenants hereunder; or

        14.1.1.4  the development and commercialization of Product by Nycomed
and its designees (except Sepracor and its designees) in the ROW;

        14.1.1.5    provided, however, Nycomed shall have no liability or
obligations pursuant to this Section 14.1.1 to the extent that such Claims or
Losses were caused by: (i) the negligence or willful misconduct or wrongdoing of
Sepracor or any Person for whose actions or omissions Sepracor is legally liable
or (ii) any breach by Sepracor of its representations, warranties and/or
covenants hereunder.

        14.1.2    Indemnification by Sepracor.    Sepracor hereby agrees to
defend Nycomed and its Affiliates and their respective directors, officers,
employees, agents, successors and assigns (collectively, the "Nycomed
Indemnified Persons") against any and all Claims for, and to indemnify and hold
the Nycomed Indemnified Persons, harmless from and against any and all Losses
arising out of any and all Claims for bodily injury, personal injury, death and
property damage caused by:

        14.1.2.1  the Development and Commercialization of Product by Sepracor
and its designees in the Territory;

        14.1.2.2  the negligence or willful misconduct or wrongdoing of Sepracor
or any Person for whose actions or omissions Sepracor is legally liable; or

        14.1.2.3  a breach by Sepracor of its representations, warranties and/or
covenants hereunder;

        14.1.2.4  provided, however, Sepracor shall have no liability or
obligations pursuant to this Section 14.1.2 to the extent that such Claims or
Losses were caused by (i) the negligence or willful misconduct or wrongdoing of
Nycomed or any Person for whose actions or omissions Nycomed is legally liable
or (ii) any breach by Nycomed of its representations, warranties and/or
covenants hereunder.

        14.1.3    Indemnification Procedure.    Any Party seeking to be
indemnified hereunder (the "Indemnified Party") shall provide prompt written
notice to the other Party (the "Indemnifying Party") no later than thirty
(30) days after becoming aware of any actual Claim in respect of which
indemnification may be sought; provided, however, that the failure by the
Indemnified Party to provide such prompt notice to the Indemnifying Party shall
only be a bar to recovering Losses to the extent that the Indemnifying Party can
demonstrate that it was actually prejudiced and directly damaged by such
failure. In the event of any such actual or threatened Loss or Claim therefor,
each Party shall provide the other information and assistance as the other shall
reasonably request for purposes of defense, and each Party shall receive from
the other all necessary and reasonable cooperation in such defense, including,
but not limited to, the services of employees or agents of the other Party who
are familiar with the transactions or occurrences out of which any such Loss may
have arisen. The primary responsibility for defending any such Loss or claim
shall be with the Indemnifying Party; provided, however, that the Indemnified
Party shall have the right to participate in and with respect to the defense of
any Loss with counsel of its own choosing, whose fees shall be borne by [**].
The Indemnified Party shall not be entitled to settle any claim or agree to the
entry of any judgment or

73

--------------------------------------------------------------------------------




other relief without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.

        14.2    GENERAL LIMITATION OF LIABILITY.    EXCEPT FOR NYCOMED'S
INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 8.8.4 (TRADEMARK
INDEMNIFICATION) AND NYCOMED'S OBLIGATIONS TO MAKE PAYMENT OF LIQUIDATED DAMAGES
IN ACCORDANCE WITH SECTION 7.2.5.5.2 OR FOR SUPPLY FAILURE IN ACCORDANCE WITH
SECTION 10.2.2.3, EXCEPT FOR NYCOMED'S INDEMNIFICATION OBLIGATIONS PURSUANT TO
SECTION 11.4.2(iii), EXCEPT FOR SEPRACOR'S OBLIGATION TO MAKE PAYMENT OF
SHORTFALL AMOUNTS PURSUANT TO SECTION 9.6.1.2, EXCEPT FOR SEPRACOR'S OBLIGATION
TO MAKE PAYMENTS DUE TO FAILURE OF SEPRACOR TO USE LOGISTICALLY AVAILABLE
SEPRACOR CAPACITIES PURSUANT TO SECTION 10.2.1.3, EXCEPT FOR EACH PARTY'S
INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 12.6.4 (RECALL EXPENSES),
SECTION 14.1.1 AND 14.1.2, NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER
PARTY OR ITS AFFILIATES FOR ANY DAMAGES SUCH AS LOSS OF PROFITS, DIRECT,
SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES
ARISING OUT OF OR RELATING TO THIS AGREEMENT HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY (INCLUDING NEGLIGENCE), WHETHER OR NOT A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, UNLESS SUCH DAMAGES HAVE BEEN CAUSED, IN CASE OF
PERMITTED CONTRACTING OUT BY WILLFULL MISCONDUCT; OTHERWISE BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE OTHER PARTY OR ITS AFFILIATES.

        14.3    Adequate Insurance.    During the Term and for a period of five
(5) years after its expiration or termination, both Parties shall obtain and/or
maintain, respectively, at their sole cost and expense, product liability
insurance that meets the following requirements: (i) the insurance shall insure
the respective Party and its Affiliates against all legal liability related to
Product (whether a Party's or its Affiliate's legal liability arises from such
Party's or Affiliate's conduct or by virtue of a Party's or its Affiliate's
participation in this Agreement), including legal liability for bodily injury,
property damage, wrongful death, and any pertaining contractual indemnity
obligations imposed by this Agreement; and (ii) the insurance shall be in
amounts, respectively, that are required by operation of law and reasonable and
customary in the industry.

        14.4    Survival of Indemnification obligations.    The provisions of
this Article 14 shall survive any expiry or termination of this Agreement.

Article 15
Reports, Records and Audits

        15.1    Reporting Duties of Sepracor.    Sepracor undertakes to submit
to Nycomed the following reports:

        15.1.1    Quarterly Reports on Sepracor's A&P Expenses.    Within [**]
following the end of each Contract Quarter, Sepracor shall provide Nycomed with
a report setting forth (each, a "Quarterly A&P Expense Report"),

(i)The aggregate A&P Expenses spent by Sepracor during such Contract Quarter, by
month;

(ii)A reasonably detailed description of the marketing activities associated
therewith and the related A&P Expenses;

(iii)Upon Nycomed's request, Sepracor shall further reasonably document such
data, e. g., by submitting pertaining invoices of Third Parties; and

74

--------------------------------------------------------------------------------



(iv)Upon Nycomed's written request, each such report shall be confirmed by
Sepracor's auditors.

        15.1.2    Monthly Reports on Sepracor's Detailing Activities.    Within
[**] following the end of each calendar month, Sepracor shall provide Nycomed
with a report setting forth, for the most recently completed calendar month
(each, a "Monthly Detailing Report"),

(i)The aggregate number of Calls and Details performed during such calendar
month;

(ii)The position of each Detail performed during such calendar month;

(iii)The number of Calls and Details, by position for each Detail, performed by
Sales Representatives of Sepracor; and

(iv)The number of Calls and Details, by position for each Detail, performed by
Sales Representatives of Affiliates or subcontractors (contract sales forces) of
Sepracor, for each relevant Affiliate and contract sales force.

        15.1.3    Monthly Sales Reports.    Within [**] following the end of
each calendar month, Sepracor shall provide Nycomed with a report setting forth,
for the most recently completed calendar month and for each dosage, application
form and pack size of each Product (each, a "Monthly Sales Report"),

(i)The Gross Sales and the Net Sales of Product, subdivided into all major
sectors including, without limitation, commercial managed care, Medicaid,
chargebacks Medicare Part D & Cash & non-rebated sales;

(ii)The number of Units of Product sold;

(iii)The number of Units of Product distributed as Promotional Samples;

(iv)The number of Units of Product in inventory at its distribution facilities;

(v)Market share data and share of voice data (including competitors).

        15.1.4    Quarterly Payment Reports.    Within [**] following the end of
each Contract Quarter, and based on Sepracor's applicable Monthly Sales Reports,
Sepracor shall make quarterly payment reports to Nycomed for the preceding
Contract Quarter (each, a "Quarterly Payment Report"). Each report shall cover
the most recently completed Contract Quarter and shall show, based on the Net
Sales of Product sold during the most recently completed Contract Quarter
indicated in the applicable Monthly Sales Reports, (i) the Royalty Payment in US
dollars, payable by Sepracor with respect to such Net Sales of Product; and (ii)
the method used to calculate the Royalty Payment owed to Nycomed. If no sales of
Products or a specific Product are made during any reporting period, a statement
to this effect is required.

        15.1.5    Further Information.    Further to Section 15.1.3(v), during
the Term, Sepracor agrees to promptly submit to Nycomed, [**], all information
regarding the relevant US marketplace that may have a material impact on the
implementation of this Agreement, including, without limitation, any major
publications concerning the Product, changes of its reimbursement status,
changes affecting the cooperation with wholesalers, changes of Sepracor's
discount and rebate policy, material developments in the cooperation between
Sepracor and managed care organizations.

        15.1.6    Information Submitted by Third Parties.    For any report
requiring information from a Third Party, the time for a Party to report shall
be no less than [**].

75

--------------------------------------------------------------------------------



        15.2    General Record-Keeping Obligations.    Each Party shall keep,
and cause its applicable Affiliates and permitted designees to keep, at its and
its applicable Affiliates' respective main place of business, full, true and
accurate books and records and reasonable supporting documentation which may be
necessary for the purpose of determining each Party's financial rights, and for
the purpose of determining compliance of each Party its financial and other
obligations towards the other Party hereunder. Such books and records shall be
kept in accordance with applicable laws and regulations and generally accepted
accounting principles consistently applied by the recording Party across its
entire pharmaceutical business and for as long as required by the laws and
regulations applying to the relevant Party and in sufficient detail in order to
enable the other Party to accurately determine any sums payable hereunder, and
so as to accurately determine compliance by the recording Party with its
obligations pursuant to this Agreement.

        15.3    Audits.    

        15.3.1    General.    Each Party may exercise audit rights in accordance
with this Section 15.3.

        15.3.2    Audit Right of Each Party.    Each Party entitled to or
required to make payments hereunder (the "Auditing Party") shall have the right,
during normal business hours and upon reasonable prior notice, to have an
independent, reputable international auditing firm of its choice reasonably
acceptable to the other Party (PWC and KPMG are accepted by both Parties) (the
"Auditor") to inspect such books records and pertaining documentation of the
other Party (the "Audited Party") to the extent reasonably necessary in order to
determine, and to determine compliance with, payment or other obligations of the
Audited Party towards the Auditing Party hereunder. Such audits shall occur at
the Audited Party's, and its applicable Affiliate's, places of business where
such records are to be kept and shall take place during regular business hours
during the Term of this Agreement and for a period of [**] years following its
termination or such longer period as may be required by law; provided, however,
that any such audit shall not take place more often than [**] per year and shall
not cover records and supporting documentation for more than the preceding [**]
years. Subject to the execution by such Auditor of a reasonable standard form
confidentiality undertaking prepared by such Auditor pursuant to which such
Auditor shall be permitted to disclose his findings to the Auditing Party for
the purposes of enforcing any claims of the Auditing Party against the Audited
Party resulting from such Audit, such Auditor shall have the right to examine
the such books records and pertaining documentation of the Audited Party kept
pursuant to this Agreement and report to the Auditing Party the findings (but
not the underlying data) of said examination of records as are necessary to
evidence that the records were or were not maintained and used in accordance
with this Agreement, and as to evidence and determine any resulting payment
obligations pursuant to this Agreement. A copy of any report provided to the
Auditing Party by such Auditor shall be submitted concurrently to the Audited
Party.

        15.3.3    Results and Costs of Audit.    The results of each such audit,
if any, shall be binding on both Parties. The Auditing Party shall pay for any
such audit, except that in the event that, as a result of any such audit, the
Audited Party is finally required to make an adjustment payment of sums payable
to the Auditing Party during the period of time subject to such inspection, of
more than [**] percent ([**]%), then the Audited Party shall reimburse the
Auditing Party for its out-of-pocket costs incurred in connection with
conducting any such audit. Any resulting payments shall be made by the Audited
Party within [**] of receiving such audit report.

        15.3.4    Delay of Audit.    The Audited Party shall not unreasonably
delay an audit that the Auditing Party is entitled to perform in accordance with
Section 15.3.2. The Audited Party shall be deemed to unreasonably delay an audit
if it fails to permit the Auditing Party to conduct any such audit within [**]
from the Auditing Party's pertaining first written request.

76

--------------------------------------------------------------------------------



Article 16
Confidentiality, Publications

        16.1    Confidential Information.    For the purposes of this Agreement,
the term "Confidential Information" shall mean any and all information of a
Party hereto that may be exchanged between the Parties at any time and from time
to time before and during the Term in relation to the subject matter covered by
this Agreement. Confidential Information as defined herein shall, without
limitation, be deemed to include all notes, analyses, compilations, studies,
interpretations or other documents, whether in tangible form or on electronic or
other data storage media, prepared by the receiving Party and its
Representatives as defined hereinafter, which contain, reflect or are based on,
in whole or in part, Confidential Information furnished to the receiving Party
or its Representatives by the disclosing Party or its Representatives hereunder.
Results pertaining to the Development of Compound or Product shall be deemed to
constitute Confidential Information disclosed by Nycomed.

        16.2    Duties of Confidentiality and Non-Use.    During the Term, and
for a period of [**] years thereafter, each Party hereto will maintain in
confidence all Confidential Information disclosed to it as a "receiving" Party
by the other Party as a "disclosing" Party. The receiving Party shall use,
disclose or grant use of such other Party's Confidential Information except as
permitted under this Agreement. To the extent that disclosure is authorized by
this Agreement, the receiving Party shall obtain prior written agreement from
its employees, agents, consultants, Affiliates, subcontractors and sublicensees
(collectively, the "Representatives") to whom disclosure is to be made to hold
in confidence and not make use of such information for any purpose other than
those permitted by this Agreement, unless such Representatives are already bound
by law or contract to obligations of confidentiality and non-use no less
stringent than those assumed by the receiving Party hereunder. Each receiving
Party shall use at least the same standard of care as it uses to protect its own
Confidential Information to ensure that such Representatives do not disclose or
make any unauthorized use of such Confidential Information of the disclosing
Party. Each receiving Party shall promptly notify the other disclosing Party
upon discovery of any unauthorized use or disclosure of Confidential Information
by the receiving Party or any of its Representatives. Confidential Information
shall not include any information which:

        16.2.1  was already known to the receiving Party, other than under an
obligation of confidentiality to the disclosing Party, at the time of disclosure
by the disclosing Party;

        16.2.2  was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

        16.2.3    becomes generally available to the public or otherwise part of
the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement;

        16.2.4  was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information; or

        16.2.5  was independently developed by the receiving Party without
reference to the disclosure by the disclosing Party.

        16.3    Compulsory Disclosure.    If a receiving or any of a receiving
Party's Representatives are requested or become legally compelled (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil or criminal investigative demand, or similar process) or is required by a
regulatory body to make any disclosure that is prohibited or otherwise
constrained pursuant to this Article 16, the receiving Party will, and will
cause such of its Representatives to, as the case may be, provide the disclosing
Party with prompt written notice of such request so that the disclosing Party
may seek an appropriate protective order or other appropriate remedy. Subject to
the foregoing, the receiving Party may, and may cause such Representatives to,
furnish that portion (and only that

77

--------------------------------------------------------------------------------




portion) of the Confidential Information that, in the written opinion of its
counsel reasonably acceptable to the disclosing Party, the receiving Party is
legally compelled or is otherwise required to disclose or else stand liable for
contempt or suffer other material censure or material penalty; provided,
however, that the receiving Party must, and must cause its Representatives to,
use reasonable efforts to obtain reliable assurance that confidential treatment
will be accorded any Confidential Information so disclosed.

        16.4    Terms Confidential.    The Parties agree that the terms of this
Agreement shall be considered the Confidential Information of both Parties and
shall not be disclosed by either Party except pursuant to Section 16.2 or
Section 16.6 except (i) as required by applicable law or (ii) to a Third Party
with whom Nycomed or Sepracor, as applicable, has entered into or proposes to
enter into a business relationship related to the subject matter hereof or (iii)
to a Third Party with whom Nycomed or Sepracor is in due diligence relating to a
merger or an acquisition or a financing, and provided that such Third Parties
are subject to appropriate confidentiality agreements providing for obligations
of confidentiality and non-use at least as stringent as those pursuant to this
Article 16.

        16.5    Duties of Confidentiality and Non-Use in Relation to the
Confidential Information of 3M.    Sepracor's obligations of confidentiality and
non-use shall further include obligations corresponding to those of Nycomed
[**].

        16.6    Permitted Disclosure.    Each Party and its Representatives may
disclose Confidential Information to the extent such disclosure is reasonably
necessary for the purpose of the implementation of this Agreement, including
without limitation, for purposes of the filing or prosecuting of patent
applications, prosecuting or defending litigation, or complying with any
applicable statute or governmental regulation.

        16.7    Public Announcements.    Except as set forth in Section 16.8 and
in Section 23.12, neither Party shall originate any publicity, news release or
public announcements relating to this Agreement (including, without limitation,
its existence, its subject matter, the Parties' performance, any amendment
hereto or performances hereunder), whether to the public or press, stockholders
or otherwise, without the prior written consent of the other Party, save only
such announcements that are required by law or the rules of any relevant stock
exchange to be made or that are otherwise agreed to by the Parties. If a Party
decides to make an announcement, whether required by law or otherwise, it shall
give the other Party reasonable advance notice, of the text of the announcement
so that the other Party shall have an opportunity to comment upon the
announcement. To the extent that the receiving Party reasonably requests the
deletion of any information in any such announcement, the disclosing Party shall
delete such information unless, in the opinion of the disclosing Party's legal
counsel, such Confidential Information is required by law or the rules of any
relevant stock exchange to be fully disclosed.

        16.8    Publications.    Whenever reasonably requested by Nycomed
through the SC, Sepracor shall submit to Nycomed all written abstracts,
articles, letters, reviews and the like intended for publication in scientific,
medical, pharmaceutical industry and healthcare-related journals, periodicals,
books, websites and the like or presentations at symposia or the like, in each
case relating to the Development or Commercialization of the Compound or any
Product, for Nycomed's prior written approval that shall not be unreasonably
withheld or delayed. Nycomed will respond within [**] of receipt of such a
pertaining request from Sepracor. In the event that Nycomed does not raise any
objections within such period, the Sepracor shall be free to make the intended
publication subject, however, to Sepracor's obligations of confidentiality and
non-use under this Agreement.

        Neither Party shall issue any publications regarding any Jointly-Owned
Improvement Technology that may have a priority-creating effect prejudicing a
Party's efforts to obtain Patent protection for any such Jointly-Owned
Improvement Technology.

78

--------------------------------------------------------------------------------



        Notwithstanding anything else in this Agreement, Sepracor shall in no
way be limited or restricted from making any required safety reporting of any
information, however sourced, to any Regulatory Authority or as otherwise
required by law or regulation and upon any relevant timelines set by any
Regulatory Authority, law or regulation.

        Neither Party shall use the name of the other Party in any publicity or
advertising without the prior written consent of the other Party.

Article 17
Competition

        17.1    Exports.    To the extent legally permitted, each Party
undertakes, and shall cause its Affiliates, not to export, distribute nor sell
Products, whether directly or indirectly, outside the Territory with respect to
Sepracor, or into the Territory with respect to Nycomed.

        17.2    Non-Compete Obligations.    

        17.2.1    Reciprocal Non-Compete Obligations.    During the Term,
neither Party nor its Affiliates, shall, either alone or in collaboration with a
Third Party, engage in any activity directed to the development or
commercialization of Competing Products in the Territory. For the purposes of
this Agreement, the term "Competing Product" means any [**], in the Field.

        17.2.2    Additional Non-Compete Obligations of Sepracor.    During the
Term, neither Sepracor nor its Affiliates, shall, either alone or in
collaboration with a Third Party, engage in any activity directed to the
commercialization of Sepracor Competing Products in the Territory. For the
purposes of this Agreement, the term "Sepracor Competing Product" means any
[**].

        17.3    Activities Related to Competing Products and Sepracor Competing
Products before Termination or Expiration.    Each Party shall, however, be
entitled to develop Competing Products, and Sepracor shall be entitled to
develop Sepracor Competing Products, within a reasonable time period prior to
the end of the Term in order to obtain Regulatory Approval for any such
Competing Product or Sepracor Competing Product, as the case may be, in a timely
fashion, and to take all such other steps as may be reasonably required so as to
be able to commence Commercialization of Competing Product or Sepracor Competing
Product without delay following the Term, and each Party releases the respective
other Party from its undertakings of confidentiality and non-use pursuant to
Article 6 of this Agreement in order to achieve such purpose.

        17.4    Commercialization Rights of Nycomed in ROW.    For clarity,
nothing in this Agreement shall restrict or prevent Nycomed from commercializing
in the ROW Compound or products incorporating Compound, whether alone or in
combination with one or several additional active ingredients, within or outside
the Field.

Article 18
Term and Termination

        18.1    Term.    If not terminated by either Party pursuant to
Section 18.2 to 18.4, this Agreement shall become effective on the Effective
Date and shall continue in effect until fifteen (15) Contract Years from the
last Launch Date of any Original Product or Improved Product (the "Term").

        18.2    Either Party's Right to Terminate for Cause.    Each Party my
terminate this Agreement for cause in any of the following events and subject to
the following terms and conditions.

        18.2.1    Termination for Material Breach.    Without prejudice to any
remedy or claim it may have against the other Party for material breach or
non-performance of this Agreement, each Party shall

79

--------------------------------------------------------------------------------




have the right to terminate this Agreement for cause in the event that the other
Party fails to materially comply with or perform any material provision of this
Agreement (in each case, a "Breach") in accordance with the following
provisions:

        18.2.1.1    Reminder.    The non-breaching Party shall notify the
breaching Party of any such Breach in writing, specifying such Breach in
reasonable detail and stating that it believes such Breach constitutes grounds
for termination under Section 18.2.1 of this Agreement (the "Reminder").

        18.2.1.2    Remedy Plan and Remedy Period.    The Party receiving the
Reminder shall have [**] from its receipt of the Reminder in which to prepare
and deliver to the other Party a written response to the Reminder that shall (i)
provide in reasonable detail a commercially reasonable plan for curing the
alleged Breach set forth in the Reminder (the "Remedy Plan") and (ii) set forth
a time period within which the Remedy Plan shall be complete and such alleged
Breach shall be cured (the "Remedy Period").

        18.2.1.3    Acceptance of Remedy Plan and Obligation to Cure.    In the
event that the Party sending the Reminder believes that the Remedy Plan is
sufficient to cure the alleged Breach, then such other Party shall cure such
alleged Breach in accordance with such Remedy Plan and the related time frame.

        18.2.1.4    Failure to Accept Remedy Plan and Termination for Failure to
Perform Remedy Plan.    In the event that the Party sending the Reminder
believes (i) that the Remedy Plan is insufficient to cure the alleged Breach or
(ii) that the Breaching Party fails to properly perform under an accepted Remedy
Plan and cure in all material respects the Breach within the time frame set
forth in an accepted Remedy Plan, then the Party sending the reminder may
provide written notice to the Party receiving the Reminder that it rejects (y)
the Remedy Plan or (z) performance thereunder, as may be applicable, and the
reasons therefor in reasonable detail (the "Rejection Notice"). A Rejection
Notice shall constitute a written notice of a Dispute under Section 20.2. The
Party giving Rejection Notice may, together with such Rejection Notice, give a
written notice of termination of this Agreement (a "Termination Notice").

        18.2.1.5    Effectiveness of Notice of Termination Following Dispute
Resolution Under Section 20.3.    A Termination Notice shall be effective thirty
(30) Business Days after final dispute resolution pursuant to Section 20.2 or,
if the issue has not been resolved by dispute resolution pursuant to
Section 20.2, by arbitration proceedings pursuant to Section 20.3, provided that
such proceedings have not been resolved in favor of the Breaching Party or
otherwise resulted in a final conclusion that the terminating Party is not
entitled to terminate this Agreement for the reasons set forth in the
Termination Notice.

        18.2.1.6    Injunctive Relief.    For clarity, each Party's rights
pursuant to Section 20.5 shall remain unaffected.

        18.2.2    Termination for Reasons of Insolvency or Termination of
Business Activities.    Always subject to compulsory insolvency legislation
applying to the impacted Party under the laws of the state of its incorporation,
each Party may terminate this Agreement in its entirety upon written notice to
the other (i) if the other Party files in any court or agency under any statute
or regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for the appointment of a receiver or trustee of the other
Party or of its assets, or (ii) if the other Party proposes a written agreement
of composition or extension of its debts, or (iii) if the other Party is served
with an involuntary petition against it, filed in any insolvency proceeding, and
the petition is not stayed or dismissed within sixty (60) Business Days after
the filing thereof, or (iv) if the other Party is a party to any dissolution or
liquidation, or (v) if the other Party discontinues its business activities
completely or with respect to its business activities which are the subject
matter of this Agreement, or (vi) if the other Party makes an assignment for the
benefit of creditors (each, an "Insolvency Event"). Such termination right may
be exercised within three (3) months following the date as of which the Party
entitled to terminate receives knowledge of the Insolvency Event affecting the
other Party, by giving such other

80

--------------------------------------------------------------------------------




Party written notice. The Party affected by an Insolvency Event or a petition
against it filed in any bankruptcy, insolvency or similar proceeding shall
promptly communicate to the other party in writing that such Insolvency Event
has occurred or that such petition has been filed.

        18.2.3    Termination for Severe Safety Reasons.    In the event (i)
that there is a discontinuance of Commercialization of Product in the Territory
in accordance with Section 12.5, or (ii) a recall of Product in the Territory
ordered by a Regulatory Authority in accordance with Section 12.6.1, then the
Parties shall reasonably cooperate in good faith to consider the continued
viability of this Agreement and discuss in good faith what, if any, modification
of the terms of this Agreement may be required, including without limitation
immediate termination of this Agreement, in order to arrive at an equitable
resolution. In the event that the Parties are unable to agree on the appropriate
course of conduct within 30 Business Days of the date of such discontinuance or
recall, then either Party shall be entitled to immediately send a Rejection
Notice under Section 18.2.1.4, in which case the Parties shall follow the
procedures set forth in Section 18.2.1.5, Section 20.2 and Section 20.3.

        18.3    Termination for Cause by Nycomed.    Further to and Section 18.2
notwithstanding, Nycomed may terminate this Agreement for cause in any of the
following events and subject to the following conditions:

        18.3.1    Termination for Failure by Sepracor to Comply with Minimum
Obligations.    In the event that, after the second Product Year following the
Launch Date for the Alvesco MDI Product, Sepracor (i) fails to achieve at least
[**]% of the Minimum Marketing Investment Obligations for any Product Year, (ii)
fails to pay to Nycomed the Shortfall Amount arising from such failure achieve
[**]% of such Minimum Marketing Investment Obligations, and (iii) fails to
achieve to achieve the Minimum Sales Obligations for any two consecutive Product
Year period including the Product Year for which [**]% of the Minimum Marketing
Investment Obligations was not achieved, then Nycomed may terminate this
Agreement by giving Sepracor a Termination Notice within ninety (90) Business
Days of end of the last Product Year in which Sepracor failed to achieve [**]%
of the Minimum Obligations giving rise to Nycomed's right of termination, in
which case the Parties shall follow the procedures set forth in
Section 18.2.1.5, Section 20.2 and Section 20.3. For clarity, Nycomed's right to
claim payment of Shortfall Amounts shall remain unaffected.

        18.3.2    Termination for Change of Control or Acquisition Affecting
Sepracor.    

        18.3.2.1    General Principle.    Nycomed may terminate this Agreement
(i) if Sepracor undergoes a Change of Control, or (ii) if Sepracor or an
Affiliate of Sepracor acquires a Third Party ("Sepracor Acquisition"), and (iii)
if any such Change of Control affecting Sepracor or any such Sepracor
Acquisition has a Nycomed Material Adverse Impact.

        18.3.2.2    Material Adverse Impact in Case of Sepracor
Acquisition.    For purposes of this Section 18.3.2, a Change of Control
affecting Sepracor or a Sepracor Acquisition shall be considered to have a
material adverse impact on the business interests of Nycomed ("Nycomed Material
Adverse Impact") if the relevant Third Party is marketing in the Territory (i)
any Competing Product(s) or (ii) any Sepracor Competing Product, at the time any
such Change of Control affecting Sepracor or Sepracor Acquisition becomes
effective, the continuing obligations of the Person resulting from any such
Change of Control affecting Sepracor or Sepracor Acquisition pursuant to
Article 17 (without limitation, Section 17.2.1 and Section 17.2.2) of this
Agreement and Nycomed's related rights in case of an infringement of such
obligations notwithstanding.

        18.3.2.3    Notice.    Sepracor shall inform Nycomed without undue delay
(i) to the extent legally and contractually permitted, if a reasonable
probability of any Change of Control or Sepracor Acquisition has arisen, and
(ii) of the execution and the date of execution of a transaction resulting in a
Change of Control affecting Sepracor or a Sepracor Acquisition simultaneously
with any public disclosure of such event by Sepracor, and (iii) of the effective
date of any such Change of Control

81

--------------------------------------------------------------------------------




affecting Sepracor or any such Sepracor Acquisition (in each of the cases
referred to in Section 18.3.2.3(iii), a "Sepracor Merger Notice") always
provided that such Sepracor Merger Notice must be given on or following the date
on which any such Change of Control affecting Sepracor any such or Sepracor
Acquisition has become effective. If a Change of Control affecting Sepracor or a
Sepracor Acquisition occurs and has a Nycomed Material Adverse Impact, then
Nycomed may exercise its termination right under this Section 18.3.2 within the
ninety (90) Business Day period following receipt of the Sepracor Merger Notice,
by giving Sepracor six (6) months prior written notice (such notice period
hereinafter being referred to as the "Phase-Out Period").

        18.3.2.4    Right of Sepracor to Avert Termination by Nycomed.    In the
event of a Change of Control affecting Sepracor or a Sepracor Acquisition and
following the related Sepracor Merger Notice pursuant to Section 18.3.2.3(iii),
Sepracor may avert termination by Nycomed, if prior to the expiry of the
Phase-Out Period, Sepracor divests itself or definitively and permanently ceases
the commercialization of all Competing Product(s) and Sepracor Competing
Products(s), in which case any termination by Nycomed for reasons of the
applicable Sepracor Acquisition shall retroactively be deemed to be ineffective,
and this Agreement shall continue to remain in full force and effect in
accordance with its terms. In the event that Sepracor disputes Nycomed's right
to terminate this Agreement under this Section or Nycomed disputes Sepracor's
right to avert such termination, then either Party may send a Rejection Notice
to the other Party in accordance with 18.2.1.4. If such a Rejection Notice is
delivered, then the Parties shall follow the procedures set forth in
Sections 18.2.1.5, Section 20.2 and Section 20.3.

        18.3.3    Challenge of Licensed Patents.    Nycomed may terminate this
Agreement by giving Sepracor ninety (90) Business Days prior written notice, if
Sepracor challenges any Valid Claim of any Patents Controlled by Nycomed related
to the Compound, the Product or a use thereof, or if Sepracor actively supports
such any related action brought through an Affiliate of Sepracor or a Third
Party and if Sepracor, following a written reminder by Nycomed, fails to
permanently discontinue any such challenge within a period of one (1) month from
receipt of such reminder; provided that Sepracor's taking any action that it is
legally required to take, including without limitation responding to any
subpoena or other legal process, shall not be deemed to be "active support" of
any such action. Nycomed may exercise such termination right at any time for as
long as Sepracor is continuing or supporting continuance of such an action, by
giving Sepracor a written Termination Notice in accordance with 18.2.1.4. If
such a Termination Notice is delivered, then the Parties shall follow the
procedures set forth in Sections 18.2.1.5, Section 20.2 and Section 20.3.

        18.3.4    Termination for Competing Activities.    Nycomed may terminate
this Agreement by giving Sepracor 30 Business Days prior written notice if
Sepracor engages in competitive activities that are prohibited pursuant
toSection 17.2 hereof including, without limitation, the commercialization of a
Competing Product or a Sepracor Competing Product, and fails to cease such
competitive activities within such 30 Business Day period. The termination right
of Nycomed under this Section 18.3.4 may be exercised by Nycomed by delivering a
Termination Notice within 90 Business Days of the end of such 30 Business Day
period. If such a Termination Notice is delivered and is disputed by Sepracor,
then the Parties shall immediately follow the procedures set forth in clause (B)
of Section 20.2 and, thereafter, Section 20.3.

        18.4    Termination of Agreement as to Specific Product.    The
termination rights pursuant to this Article 18 may only be exercised by the
Party entitled to terminate with respect to the Agreement as a whole.

        18.5    Ordinary Course of Business and Initiation of Smooth Transfer
Prior to Expiry or upon Notification of Termination.    

        18.5.1    Ordinary Course of Business Prior to Expiry or upon
Notification of Termination.    Notwithstanding the upcoming expiry of this
Agreement for any reason, and, in case of the termination

82

--------------------------------------------------------------------------------




of this Agreement to an earlier date, notwithstanding that a notification of
termination of this Agreement has been served, Sepracor shall continue
conducting business with the Product in an ordinary course of business until the
expiry or termination of this Agreement becomes effective. Sepracor shall use
its Commercially Reasonable Efforts so as to enable Nycomed or its designee to
continue business with the Product following its expiry or termination on a
continuing basis without suffering any losses attributable to a conduct of
business by Sepracor outside the ordinary course, without limitation, such that
sales that would in the normal course of business have been made by Nycomed or
its designee following the effective date of termination are anticipated prior
to the effective date of termination in an effort to secure Sepracor additional
sales and sales revenues prior to the effective date of termination. Without
limiting the generality of the forgoing, Sepracor shall, prior to the effective
date of expiry or termination, refrain from any activities in the distribution
channels outside of the ordinary course of business such as, without limitation,
limitation, (i) anticipating sales into the period prior to the effective date
of expiry or termination, when in the ordinary course of trading of the business
prior to such date, such sales would not have arisen in such period; (ii)
overstocking wholesalers outside the ordinary course of business; (iii)
increasing orders for or stocks of Product above the normal course and outside
the ordinary course of business, without limitation, for the purposes referred
to in the preceding romanettes (i) and (ii); (iv) granting rebates and discounts
outside the ordinary course of business, without limitation, by means of product
bundling and selling the Product in combination with other Sepracor products (so
called "package deals"); and (v) fulfilling its obligations under Article 9 of
the Agreement prior to the effective date of termination in any other way than
in the ordinary course of trading. For clarity, expiry or termination
notwithstanding, Nycomed may audit Sepracor's books, records and accompanying
documentation pursuant to Section 15.3 in order to ascertain compliance by
Sepracor with its obligations pursuant to this Section 18.5.1.

        18.5.2    Initiation and Implementation of Smooth Transfer.    [**]
prior to the expiry of this Agreement and, in case of the early termination of
this Agreement, following notification of termination, the Parties shall
commence cooperating so as to ensure a smooth transition of Sepracor's business
with the Product to Nycomed or its designee, such transfer to become effective
upon the effective date of expiry or termination, as the case may be, and such
transition to coordinated and performed in accordance with Article 19. For such
purpose, Sepracor agrees to cooperate with Nycomed in good faith so as to enable
Nycomed or its designee, in the form required by the laws and regulations
applicable in the Territory, to fully exercise the rights under the Regulatory
Approvals for Product from the date as of which the expiry or termination of
this Agreement becomes effective including, without limitation, by releasing
Nycomed from its obligations of confidentiality and non-use pursuant to
Article 16 of this Agreement to the extent required for that purpose. Sepracor
undertakes to give Nycomed, at Nycomed's expense, all reasonable assistance as
may be required to achieve such transfer

Article 19
Rights and Duties upon Expiry or Termination

        19.1    Specific Rights and Duties Upon Expiration or
Termination.    Upon expiry or termination of this Agreement for any reason
whatsoever, the Parties shall have the specific rights and obligations set forth
in this Section 19.1.

        19.1.1    Termination of Grant of Rights and Licenses.    Without
prejudice to the provisions of this Agreement related to the grant of post
contractual rights and licenses (including, without limitation, Section 2.3
{Access Rights of Nycomed to Sepracor Technology}, Section 6.3.5 {Use of
Clinical Development Data}, Section 7.1.1.2 {Ownership Rights to Improvement
Technology}, Section 7.1.2.3 {Jointly-Owned Improvement Technology},
Section 19.1.3 {Clinical Development and Phase IV Development}, Section 19.1.7
{Transfer of Stocks}), the rights to Commercialize Product and, to the

83

--------------------------------------------------------------------------------




extent applicable, perform Clinical Development in the Territory and in the
Field granted by Nycomed to Sepracor hereunder shall terminate upon the
effective date of any expiration or termination of this Agreement.

        19.1.2    Regulatory Rights.    Section 18.5.2 notwithstanding, Sepracor
shall forthwith take all actions necessary, in the form required by the laws and
regulations applicable in the Territory, so as to ensure that Nycomed or its
designee may exercise Nycomed's rights under the Regulatory Approvals for
Product in the Territory in a full and unrestricted way as from the date as of
which the expiry or Termination of this Agreement becomes effective.

        Section 5.2.1, Section 5.2.2 and Section 18.5.2 notwithstanding, to the
extent that any Regulatory Rights as hereinafter defined should have vested in
Sepracor or a designee of Sepracor, Sepracor shall, upon Nycomed's first
request, forthwith take all actions necessary in order to effect the most
expeditious transfer to Nycomed or its designee, in the form required by the
laws and regulations applicable in the Territory, all regulatory rights relating
to the Compound and the Product in the Field including, without limitation, all
Regulatory Approvals, and scientific dossiers, governmental authorizations,
social security approvals and other similar rights or benefits held by or for
Nycomed which may be attached to the Product in the Territory (collectively, the
"Regulatory Rights") such that title to and ownership of such Regulatory Rights
vests in Nycomed or its appointee as from the date as of which the expiry or
Termination of this Agreement becomes effective. In case of any delays, if
necessary, Sepracor expressly permits Nycomed or its designee to Sepracor's
Regulatory Rights for the registration and/or Commercialization of the Product
in the Territory and in the Field.

        To the extent relevant and required by applicable legislation in the
Territory, until such date as of which any such transfer may be completed,
Sepracor agrees to confer to Nycomed Commercialization rights in the form as may
be required under the Legal Requirements including, without limitation, the
appointment of Nycomed or its designee, as the case may be, as Sepracor's sales
agent, so as to permit and assist Nycomed in an uninterrupted Commercialization
of the Products under the Trademark in the Territory.

        The costs and expenses incurred by Sepracor in carrying out its
obligations under this Section 19.1.2 shall be (i) [**] if this Agreement has
been terminated primarily due to the fault of Nycomed, (ii) borne by [**] if
this Agreement has been terminated primarily due to the fault of Sepracor, and
(iii) [**] if this Agreement has been terminated without either Party being
primarily at fault.

        19.1.3    Clinical Development and Phase IV Development.    Sepracor
shall, without undue delay, coordinate with Nycomed, to the extent relevant and
still applicable at that time, the continuation or cancellation by Nycomed or
Nycomed's designee, as the case may be, of all clinical studies related Clinical
Development or Phase IV Development that are ongoing at the effective date of
Termination or expiry, or that were scheduled to be initiated within six
(6) months from such date, under the sponsorship of Sepracor (the "Further
Clinical Trials"). The final decision whether or not any such Further Clinical
Trial shall be continued or terminated shall be with Nycomed.

        In the event that any such Further Clinical Trial is continued, Sepracor
shall fully and reasonably co-operate with Nycomed in order to ensure an orderly
transfer to Nycomed or Nycomed's designee of any such Further Clinical Trial. In
order to achieve such purpose, Sepracor undertakes to continue conducting any
such Further Clinical Trial for a reasonable period of time following the date
of termination of this Agreement in close coordination with Nycomed.

84

--------------------------------------------------------------------------------



        The costs and expenses incurred by Sepracor in carrying out its
obligations under this Section 19.1.3 shall be (i) [**] if this Agreement has
been terminated primarily due to the fault of Nycomed, (ii) borne by [**] if
this Agreement has been terminated primarily due to the fault of Sepracor, and
(iii) [**] if this Agreement has been terminated without either Party being
primarily at fault.

        19.1.4    Termination of Commercialization Activities.    Save as
provided in Section 19.1.7.1, Sepracor shall terminate its activities under this
Agreement and shall, without limitation, cease to Commercialize Product in the
Territory. In addition, save as provided herein, Sepracor undertakes to refrain
from using the Trademark, or any trademark confusingly similar thereto.

        19.1.5    Use of Nycomed Technology.    Save as otherwise provided
herein, Sepracor shall no longer be entitled to, and shall refrain from using,
the Nycomed Technology including the Nycomed Know-How.

        19.1.6    Continuing Obligations of Confidentiality and Non-Use.    Save
as otherwise provided herein, without limitation regarding post-contractual
access rights to intellectual property of a Party, the expiration or termination
of this Agreement for any reason whatsoever notwithstanding, the Parties shall
continue to be bound by the obligations of secrecy and non-use pursuant to
Article 16.

        19.1.7    Transfer of Stocks.    

        19.1.7.1    General.    Upon expiry or termination of this Agreement
Nycomed shall decide within its reasonably exercised discretion (i) whether
Sepracor shall sell to Nycomed or Nycomed's nominee all remaining stocks of the
Product to which Sepracor has retained title and/or, if Nycomed so elects,
Promotional and Clinical Samples, which are in good salable condition and which
have a normal remaining shelf life of at least [**] for the purposes of sell-out
or, in case of Promotional and Clinical Samples, distribution by Nycomed or its
designee, (ii) or whether Sepracor shall be entitled to sell out such stocks
under the conditions as set forth herein during a period of six (6) months after
expiry or termination. In the event Nycomed requires Sepracor to sell the
relevant stocks of Product, Promotional and Clinical Samples to Nycomed or its
designee, the related transfer price shall be equal to [**] for such Product,
Promotional and Clinical Samples.

        In case that Nycomed should elect to proceed pursuant to
Section 19.1.7.1(i), to the extent legally permitted, Sepracor grants Nycomed or
its appointee the right to sell out the applicable stocks of Product in the
original package make-up and such additional stock of Product in its make-up
pursuant to this Agreement as Nycomed may reasonably require and manufacture for
a smooth transfer of Sepracor's business activities related to Product to
Nycomed or its appointee, using Sepracor's Promotional Materials.

        19.1.7.2    Destruction of Stocks.    Stocks of the Products not handed
over to Nycomed or Nycomed's nominee or stocks not sold out by Sepracor in
accordance with the preceding sub-paragraph shall be destroyed. The costs of
such destruction shall be borne by [**], if Nycomed has terminated this
Agreement pursuant to Section 18.2.1 or 18.2.2 for Breach by or an Insolvency
Event affecting Sepracor. The costs of such destruction shall be borne by [**],
if Sepracor has terminated this Agreement pursuant to Section 18.2.1 or 18.2.2
for Breach by or an Insolvency Event affecting Nycomed. Otherwise, [**] unless
the Parties are able to reach an amicable solution. Nycomed or its duly
authorized representative shall have the right to supervise any such
destruction.

        19.1.8    Execution Payment, Development Milestone Fee and Sales
Milestone Fees.    Section 3.6 and Section 7.2.5.5.2 notwithstanding, it is
expressly understood that the Execution Payment, the Development Milestone Fees
and Sales Milestone Fees paid by Sepracor shall neither be refundable nor
refunded in case of the early termination of this Agreement for any reason
whatsoever.

        19.2    General Provisions Applying upon Expiration or Termination of
this Agreement.    

        19.2.1    Outstanding Payments.    Save as otherwise provided, payments
to be made by either Party arising out of the expiration or termination of this
Agreement shall be due within [**] after the

85

--------------------------------------------------------------------------------




expiration or termination of this Agreement (for any reason whatsoever) provided
that the amount may be calculated at that time; if this is not the case, such
payments shall become due within [**] of the amount being calculated and such
amount being correctly billed to the other Party.

        19.2.2    Survival of Obligations.    The expiration or termination of
this Agreement for any reason whatsoever shall be without prejudice to any
obligations or rights on the part of either Party which have accrued prior to
such expiration or termination, and shall not affect or prejudice any provision
of this Agreement which is either expressly (without limitation, Section 2.3
{Access Rights of Nycomed to Sepracor Technology} Section 6.3.5 {Use of Clinical
Data Generated by or for Sepracor in the Course of Clinical Development of
Additional Products}, Section 11.2.1 {Quarterly Royalty Payment and Payment
Thereof}, Article 12 {Compliance with Law, Insurance and Product Recall},
Article 14 {Indemnification and Liability}, Section 15.3 {Audits}, Article 16 {
Confidentiality, Publications}, Article 19 {Rights and Duties upon Expiry or
Termination or Expiration}) or by implication (without limitation, Section 5.7
{Right to Access and Reference Use of Regulatory Approvals}, Section 7.1.1.2
{Ownership of certain Improvement Technology}, Section 7.1.2 {Prosecution and
Maintenance of Patents}, Section 8.5 {Nycomed's Rights in the Trademark},
Section 11.1.6 {Reconciliation Regarding Supply Price}, Section 11.2.1
{Quarterly Royalty and Payment Thereof}, Section 15.1 { Reporting Duties of
Sepracor}, Section 15.2 {General Record-Keeping Obligations}, Article 20
{Governing Law, Dispute Resolution and Arbitration}, Article 23
{Miscellaneous}), provided to come into effect on, or continue in effect, after
such expiration or termination.

Article 20
Governing Law, Dispute Resolution and Arbitration

        20.1    Governing Law.    This Agreement and the respective rights of
the Parties hereunder shall be governed by and construed in accordance with, the
laws of Switzerland, without giving effect to the choice of law principles
thereof. The UNCITRAL Convention for the International Sale of Goods as well as
any other unified law relating to the conclusion and implementation of contracts
relating to the international sale of goods shall not apply.

        20.2    Dispute Resolution.    Save for disputes expressly assigned to
Third Party determination pursuant to Section 10.4.2.4 and Section 15.3 or to
Third Party Expert Determination in accordance with Section 20.4 in accordance
with the terms and conditions of this Agreement, any dispute, controversy or
claim (a "Dispute") arising out of or relating to this Agreement which (A) the
Parties are unable to amicably settle themselves within a period of sixty
(60) Business Days, shall, (B) upon either Party's written request after such 60
Business Day period, be referred to the Chief Executive Officers of the Parties
(together, the "Officers") within seventy-two (72) hours following receipt by
the other Party of any such request, and such Officers shall attempt to resolve
the dispute within a reasonable time, but in no case more than thirty
(30) Business Days from the time that any such request has been made. The
Officers shall issue their resolution in writing. If such Officers should fail
to reach consensus on the applicable issue within such term of thirty
(30) Business Days, such issue shall be subject to arbitration pursuant to
Sections 20.3, 20.4 and 20.6.

        20.3    Arbitration.    Save for disputes expressly assigned to Third
Party determination pursuant to Section 10.4.2.4 and Section 15.3 or to Third
Party Expert Determination in accordance with Section 20.4 in accordance with
the terms and conditions of this Agreement, any dispute, controversy or claim
arising out of or relating to this Agreement which the Parties are unable to
amicably settle themselves shall be finally decided, without recourse to the
courts, by arbitration proceedings held in Paris and administered by a tribunal
(the "Tribunal") according the Rules of Conciliation and Arbitration of the
International Chamber of Commerce in Paris (the "ICC" and the "ICC Rules",
respectively) as in force at the time such arbitration is commenced. All such
proceedings shall be conducted in the English language. The Tribunal shall
consist of three (3) arbitrators, appointed in accordance with the ICC Rules.
All of the arbitrators shall have significant legal or business experience

86

--------------------------------------------------------------------------------




in pharmaceutical matters. The award rendered shall be in writing, shall set
forth in reasonable detail the facts of the dispute, and the reasons for the
Tribunal's decision, and shall apportion the costs of the arbitration. The award
shall not be appealable and shall be binding upon the Parties. The prevailing
Party may enter the arbitral award in any court having jurisdiction.

        20.4    Third Party Expert Determination.    Wherever in this Agreement
(other than the cases referred to in Section 10.4.2.4 and Section 15.3) the
Parties have indicated that the matter shall be referred to an expert (the
"Expert") for final determination (the "Third Party Expert Determination"), the
following provisions shall apply:

        20.4.1    Nomination.    Such expert shall be agreed by the Parties
within 10 Business Days of the request of either Party to appoint such an
expert, failing which as nominated by the International Center for Expertise of
the International Chamber of Commerce (the "ICC") in Paris. The nomination shall
be subject to the conditions that (i) the Expert shall be a national or resident
of the US and shall have significant legal or business experience in
pharmaceutical matters, (ii) the Expert shall undertake to render his or her
opinion within two (2) calendar months of the date of the submission by both
Parties of their Proposals pursuant to Section 20.4.2, and (iii) the Expert
shall undertake to deliver a written opinion evidencing the basis of his or her
decision.

        20.4.2    Party Proposals.    Within in a period of thirty (30) Business
Days from the nomination by such Expert by the Parties or the ICC, each Party
shall submit to such Expert its proposal for the resolution of the conflict
under evaluation (each, a "Proposal").

        20.4.3    Expert Decision.    Except for the cases referred to in
Section 22.2, such Expert shall select one of the Parties' Proposals in its
entirety, without any modifications or other changes, and to the exclusion of
the other Party's Proposal.

        Further, such Expert shall determine the procedure for reaching his/her
decision as he/she thinks fit provided that he/she provides each of Nycomed and
Sepracor with at least one opportunity to present their views (both in writing
and in person) and aims to reach a decision within two (2) calendar months of
the submission by both Parties of their Proposals pursuant to Section 20.4.2.
With respect to the costs of Third Party Expert Determination, Section 20.6
shall apply.

        20.5    Injunctive Relief.    By agreeing to arbitration or Third Party
Expert Determination, the Parties do not intend to deprive any competent court
of such court's jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment or other order in aid of the arbitration or Third Party Expert
Determination proceedings and the enforcement of any award or judgment. Without
prejudice to such provisional remedies in aid of arbitration or Third Party
Expert Determination proceedings as may be available under the jurisdiction of a
national court, the court of arbitration shall have full authority to grant
provisional remedies and to award damages for failure of any Party to respect
the court of arbitration's order to that effect.

        20.6    Expenses of Third Party Expert Determination.    The expenses of
any Third Party Expert Determination shall be borne by the Parties in proportion
as to which each Party prevails or is defeated in such Third Party Expert
Determination. Each Party shall bear the expenses of its counsel and other
experts.

Article 21
Force Majeure

        21.1    Force Majeure Affecting Either Party.    Notwithstanding any
other provision of this Agreement, Nycomed and Sepracor shall each be excused
for any delay or default in performing any of their respective obligations
hereunder if such delay or default is caused by conditions beyond its reasonable
control including, but not limited to, acts of God, government restrictions
(including import and export restrictions), wars, insurrections, terrorism,
labor disturbances, shortages of equipment, fuel or labor, destruction of
facilities or materials by fire, earthquake, storm or other casualty, any law,
rule,

87

--------------------------------------------------------------------------------




order, decision, decree, judgment or injunction of any court, governmental
officer or regulatory body, epidemic, or failure of public utilities or common
carrier. When such circumstances arise, the Parties shall discuss in good faith
what, if any, modification of the terms of this Agreement may be required in
order to arrive at an equitable solution.

        21.2    Force Majeure Affecting Nycomed.    Notwithstanding any other
provision of this Agreement, Nycomed's delay or default caused by its suppliers'
or manufacturers' delay or default or by its suppliers' or manufacturer's
termination of or failure to renew any agreements with such suppliers or
manufacturers, shall be considered a Force Majeure Event if Nycomed has
fulfilled all of its material obligations under such agreements and has used
reasonable efforts to maintain such agreements in force.

        21.3    Blocking Patent.    In the event that the Parties agree that a
license from a Third Party is necessary in order to operate under this
Agreement, the inability to obtain such a license under Third Party intellectual
property in case of a Third Party patent conflict despite fulfillment of all
obligations and procedures set forth in Section 7.3 or Section 7.4 of this
Agreement shall constitute a Force Majeure Event.

        21.4    Consequences of Persisting Force Majeure.    The Party affected
by a Force Majeure Event pursuant to Sections 21.1 to 21.3 (in each case, a
"Force Majeure Event") shall notify the other Party without undue delay in
writing of any such Force Majeure Event and the underlying reasons for the delay
or default. The Parties shall then reasonably cooperate in good faith so as to
seek a resolution of the delay or failure to perform and to reasonably remove
the Force Majeure Event, the costs and expenses of so removing any such Force
Majeure Event to be borne by the Party so affected unless otherwise agreed in
writing, and such Party shall use all reasonable diligence to avoid, remove or
mitigate any such causes of non-performance. The Party whose performance is
affected by a Force Majeure Event shall continue performance with reasonable
dispatch wherever such causes have been removed.

Article 22
Coming into Force and Antitrust Clearance Requirements

        22.1    Reporting and Waiting Requirements under the HSR Act.    

        22.1.1    Good Faith Determination of Size of Transaction.    Each Party
undertakes to determine in good faith and at its cost and expense whether the
transaction contemplated under this Agreement will satisfy the size of the
transaction test as defined under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (15 U.S.C. Sec. 18a), and the rules and regulations
promulgated thereunder (collectively, the "HSR Act"), and will, to the extent
required and at its cost and expense, make a filing under the HSR Act.

        22.1.2    HSR Filing.    In the event that a Party makes the good faith
determination that a filing of a Notification and Report Form for Certain
Mergers and Acquisitions (as that term is defined in the HSR Act) with respect
to the matters set forth in this Agreement under the HSR Act is required, each
of Sepracor and Nycomed will, within fifteen (15) Business Days after the
Execution Date of this Agreement, file with the United States Federal Trade
Commission (the "FTC") and the antitrust division of the United States
Department of Justice (the "DOJ"), any notification and report form required of
it in the reasonable opinion of both Parties under the HSR Act with respect to
the transactions contemplated hereby, together with all required documentary
attachments thereto. The Parties will cooperate with one another to the extent
necessary in the preparation of any notification and report form required to be
filed under the HSR Act. Each Party will be responsible for its own costs,
expenses, and filing fees associated with any filing under the HSR Act.

        22.2    Antitrust Clearance Requirements under EU Antitrust
Law.    Relying on the advice of reputable counsel experienced in the
competition law of the European Union, the Parties have made or

88

--------------------------------------------------------------------------------




will make the good faith determination that the transaction covered by this
Agreement is not subject to the competition law of the European Union, as it
will have no effects within the European Union (whether or not it would
otherwise have benefited from an exemption or have been exempted pursuant to
Article 81(3) of the EC Treaty).

        In the event that either Party should allege that any term of this
Agreement does not so comply with the laws and regulations of the European
Community, the Parties shall amend this Agreement in good faith so as to conform
to such relevant laws and regulations of the European Community in a way that
most closely approximates the purpose and economic effect of the invalid
provision and the Parties' presumed intentions, thereby adjusting, to the extent
reasonably required, the terms and conditions of this Agreement in order to
resolve any inequities. Section 23.5 notwithstanding, if the Parties should have
been unable to agree on the issue of whether or not this Agreement complies with
the laws of the European Community and/or an appropriate amendment so as to
harmonize this Agreement with such laws and regulations within three months from
the first written request of a Party to do so, the issues of the compliance of
this Agreement with the laws and regulations of the European Community shall be
resolved and, if applicable, a corresponding amendment this Agreement shall be
determined, by a Third Party Expert Determination pursuant to Section 20.4
always provided, however, that Section 20.4.3 shall not apply, and that such
Third Party Expert shall be entitled to determine the appropriate amendments to
be made to this Agreement in accordance with this clause.

Article 23
Miscellaneous

        23.1    Entire Agreement.    This Agreement constitutes the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes and replaces all prior understandings between the Parties hereto
including, without limitation, the Confidentiality Agreement.

        23.2    Prevailing Agreement.    In the event of any conflict between
the provisions of this Agreement and a schedule attached hereto, the provisions
of this Agreement shall prevail, unless the relevant clause of the relevant
schedule expressly provides that it shall prevail, thereby referencing the
clause of this Agreement over which the applicable schedule is intended to
prevail.

        23.3    Amendments.    Modifications and amendments to this Agreement
shall be effective only if made in writing; this also applies to a waiver of the
written form. Evidence for the contents of this Agreement may only be produced
in the form of written documents duly executed by each of the Parties hereto.

        23.4    Notices.    Unless otherwise provided for in this Agreement, any
notice or request required or permitted to be given under or in connection with
this Agreement or the subject matter hereof, shall be given in the English
language in writing by prepaid registered or first-class airmail, by reputable
same-day or overnight courier, or facsimile to the recipient at its address as
set forth hereunder or to such other address or addressee as may have therefor
been furnished in writing by the recipient to the sending Party in accordance
with this clause provided, however, that any notice of termination shall be
given reputable same-day or overnight courier. Any such aforementioned notice or
request shall be

89

--------------------------------------------------------------------------------




deemed to be effective upon receipt by the Party to which it is addressed. Any
notice to be sent by a Party pursuant to this Agreement shall be addressed:

If directed at Nycomed:


--------------------------------------------------------------------------------

  If directed at Sepracor:


--------------------------------------------------------------------------------

Nycomed GmbH
Attention: Legal Department
Byk-Gulden-Strasse 2
D-78467 Konstanz
Federal Republic of Germany   Sepracor Inc.
Attention: Adrian Adams, President & CEO
84 Waterford Drive
Marlborough, MA 01752
USA
 
 
With a courtesy copy to, and provided that notification of Sepracor's CEO will
suffice to constitute effective notice:
 
 
Andrew I. Koven
Exec. Vice President, General Counsel
& Corporate Secretary
Telephone: ++49.7531.84.1496
 
Telephone: ++1.508.481.6700
Facsimile: ++49.7531.84.2982
 
Facsimile: ++1.508.357.7511

        Any change of these addresses shall be promptly communicated in writing
to the other Party.

        23.5    Severability and Gaps.    Subject to Section 22.2, in the event
of the invalidity of any provisions of this Agreement or of this Agreement
containing any gaps, the Parties agree that such invalidity or gap shall not
affect the validity of the remaining provisions of this Agreement. The Parties
will replace an invalid provision or fill any gap with valid provisions that
most closely approximate the purpose and economic effect of the invalid
provision or, in case of a gap, the Parties' presumed intentions. In the event
that the terms and conditions of this Agreement are materially altered as a
result of the preceding sentences, the Parties shall renegotiate the terms and
conditions of this Agreement in order to resolve any inequities. Nothing in this
Agreement shall be interpreted so as to require either Party to violate any
applicable laws, rules or regulations. Nothing contained in this Section shall
permit modification of the Execution Payment, the Development Milestone Fee and
Sales Milestone Fees pursuant to Article 3.

        23.6    Waiver and Estoppel.    Failure of either Party to insist upon a
strict and punctual performance of any of the provisions hereof shall not
constitute a waiver nor an estoppel against asserting the right to require such
performance, nor shall a waiver or estoppel in one instance constitute a waiver
or estoppel with respect to a later breach, whether of similar nature or
otherwise. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the Party entitled to enforce such term, but any such waiver shall be
effective only if in writing signed by the Party against whom such waiver is to
be asserted.

        23.7    No Agency, No Joint Venture, No Partnership.    Nothing herein
contained shall be deemed to create an agency, joint venture, amalgamation,
partnership or similar relationship between Nycomed and Sepracor, and this
Agreement shall not be deemed a partnership agreement. Notwithstanding any of
the provisions of this Agreement, neither Party shall at any time enter into,
incur, or hold itself out to Third Parties as having authority to enter into or
incur, on behalf of the other Party, any commitment, expense, or liability
whatsoever, and all contracts, expenses and liabilities undertaken or incurred
by one Party in connection with or relating to the development, manufacture,
promotion or sale of Products shall be undertaken, incurred or paid exclusively
by that Party, and not as an agent or representative of the other Party.

90

--------------------------------------------------------------------------------



        23.8    Assignment.    The terms and provisions of this Agreement shall
inure to the benefit of, and be binding upon, Nycomed, Sepracor and, subject to
Section 18.3.2, their respective successors by operation of law and permitted
assigns. Nycomed may assign or otherwise transfer this Agreement and its rights
and obligations thereunder (i) in connection with any merger, reorganization, or
sale of all or substantially all of its assets to which this Agreement relates
(without limitation, the sale of its respiratory business); and (ii) to an
Affiliate of Nycomed. Sepracor may assign or otherwise transfer this Agreement
and its rights and obligations thereunder (y) in connection with any merger or
sale of all or substantially all of its assets to which this Agreement relates
(without limitation, the sale of its respiratory business); and (z) to an
Affiliate of Sepracor. In the event of any such assignment or transfer by either
Party, each of Nycomed and Sepracor, respectively, shall continue to be
responsible for their performance under this Agreement.

        23.9    Reasonable Damages.    The Parties acknowledge and agree that
under certain circumstances contemplated by this Agreement, damages shall not be
readily ascertainable or determinable in terms of actual money amounts and
therefore acknowledge and agree that the monetary remedies identified in such
circumstances are a fair and equitable determination of such damages. Unless
otherwise specified, this is without prejudice to any other remedy a Party may
have available to it.

        23.10    Construction and Interpretation.    

        23.10.1    Headings; Singular and Plural.    The heading references
herein are for convenience purposes only, do not constitute a part of this
Agreement and shall be deemed not to limit or affect any of the provisions
hereof and their interpretation. The singular and plural numbers can be
substituted for each other when the context requires such substitution.

        23.10.2    Original Version to Govern.    This original English version
of this Agreement shall be binding upon the Parties and shall prevail over any
translations thereof as may be made by a Party.

        23.10.3    Use of Terms "and" or "or".    The word "and" or "or" shall
be deemed to mean "and", "or" or "and/or", where the context so admits or
requires.

        23.10.4    Use of Term "Including".    The term "including" as used
herein means including without limitation.

        23.10.5    Use of the Term "May".    As used herein, "may" shall mean
having the right to do something and "may not" means the prohibition of
something.

        23.10.6    Good Faith.    Regardless of whether so specified in each
instance, when the Parties discuss, negotiate, agree, conduct their business
with each other, or decide or take any other action with respect to each other,
they shall do so in good faith.

        23.10.7    Mutual Agreement.    The Parties acknowledge that they may,
from time to time, reach agreements, which modify their rights and obligations
pursuant to this Agreement. Nothing herein shall limit their right to do so,
provided, however, that any such agreement shall be in writing, duly signed on
behalf of both of the Parties.

        23.11    Legal Costs of this Agreement.    Each Party shall bear its own
legal costs pertaining to the negotiation and execution of this Agreement.

        23.12    Initial Press Release.    The timing and content of the initial
press release relating to this Agreement, including its existence, the subject
matter to which it relates and the transactions contemplated herein will, except
as otherwise required by law or any stock exchange rules, be determined jointly
by the Parties.

        23.13    Counterparts.    This Agreement may be executed in duplicate,
which may be delivered via facsimile or other means of electronic communication,
both of which shall be deemed to be originals, and both of which shall
constitute one and the same Agreement.

[Remainder of page intentionally left blank]

91

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the day and year first above written by their duly authorized
representatives.

NYCOMED GMBH

--------------------------------------------------------------------------------

  SEPRACOR INC.

--------------------------------------------------------------------------------

   
Name:   Dr. Barthold Piening   Name:   Mr. Adrian Adams    
Title:
 
Executive Vice President Operations
 
Title:
 
President & CEO
 
 
Signature:
 
/s/  BARTHOLD PIENING      
 
Signature:
 
/s/  ADRIAN ADAMS          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
Name:
 
Anders Ullmann
 
 
 
 
 
 
Title:
 
Member of the Board of Management, R&D
 
 
 
 
 
 
Signature:
 
/s/  ANDERS ULLMANN      
 
 
 
 
 
     

--------------------------------------------------------------------------------

           
Place, Date: Konstanz,
 
Jan. 25, 2008
 
Place, Date:
 
Marlborough, Jan. 24, 2008
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

List of Schedules to this Agreement

Schedule 1.1:   Compound Specifications Schedule 1.2:   Detail Cost
Schedule 1.3:   Nycomed Drug Master File Schedule 1.4:   Manufacturing Cost
Schedule 1.5:   Sepracor Patents Schedule 1.6:   Nycomed Patents Schedule 1.7:  
Product Specifications Schedule 1.8:   Trademarks Schedule 1.9:   3M Development
Agreement Schedule 1.10:   3M Supply Agreement Schedule 9.6.1.1:   Minimum
Marketing Investment Obligations Schedule 9.6.2.1:   Minimum Sales Obligations
Schedule 10.2.4:   Quality Agreement Schedule 10.3.2:   (Format of Rolling
Monthly Net Requirements Plan) Schedule 10.3.3:   Minimum Batch Sizes
Schedule 12.4:   Ciclesonide Pre- and Post Marketing Surveillance (SOP)

92

--------------------------------------------------------------------------------



SCHEDULE 1.1

to the Distribution and Development Agreement on Ciclesonide
between Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------


Compound Specifications

[**]

93

--------------------------------------------------------------------------------



SCHEDULE 1.2

to the Distribution and Development Agreement on Ciclesonide
between Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------


Detail Cost

        In the event that there is a Shortfall Amount as a result of Sepracor
failing to achieve a minimum number of PDEs as set forth on Schedule 9.6.1.1,
the Shortfall Amount attributable to such PDEs pursuant to Section 9.6.1.2 and
Schedule 9.6.1.2 shall be calculated at a rate of $[**] per PDE required to be
but not performed during such Product Year.

94

--------------------------------------------------------------------------------



SCHEDULE 1.3

to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA


--------------------------------------------------------------------------------


Nycomed Drug Master File

 
  Restricted Part

--------------------------------------------------------------------------------

  Applicants Part

--------------------------------------------------------------------------------

Name(s) and Site(s) of ASM   +   + Specification and routine test       +
Nomenclature       + Description       + Previous use in medicinal products   +
    Manufacturing method         — Brief outline (flow-chart)       + — Detailed
description   +     QC during manufacture   +     Process validation and
evaluation of data   +     Development chemistry         — Evidence of structure
      + — Potential isomerism       + — Physicochemical characterization       +
Analytical validation       + Impurities       + Batch analysis (incl.
Impurities)       + Stability       +

95

--------------------------------------------------------------------------------



SCHEDULE 1.4

to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------


Manufacturing Cost

1.     Manufacturing Cost

        Manufacturing Cost related to the Manufacturing (as defined in Article 1
of the Quality Agreement attached hereto as Schedule 10.2.4) of (i) Product
("Manufacturing Cost") is defined as the per Unit cost of output for Product,
and (ii) Compound is defined as the per kilogram cost of output for Compound at
a good or best level of performance for a plant and its labor force.
Manufacturing Cost should not include more than a proportional share of the
supporting activities related to the process of (i) Formulation or Manufacture
of Product or (ii) Manufacture of Compound.

        The Manufacturing Cost consist of:

•Direct Cost

•Indirect Plant Related Cost

•Nycomed's Central Manufacturing Support Services Cost

2.     Cost Definitions

2.1   Direct Cost

        Direct Cost includes, but is not limited to:

•Direct material as defined in the approved bill of material based on the
average annual actual costs per unit expected or negotiated to be paid,
including any applicable freight, taxes, duties, customs or import fees, and
less any discounts or free goods.

•Direct external activities such as toll manufacturing and toll packaging under
a Toll Manufacturing or Contract Manufacturing agreement based on the average
annual actual costs per unit expected or negotiated to be paid, including any
applicable freight, taxes, duties, customs or import fees, and less any
discounts or free goods.

•Direct labor cost for personnel of production & quality control including
wages, taxes, social benefits routinely paid or government mandate respectively
collective agreement bonuses.

        All these cost components called "Direct Cost" shall be expressed as a
part of the Manufacturing Cost (i) per unit per Product or (ii) per kilogram of
Compound.

2.2.  Indirect Plant Related Cost

        Indirect Plant Related Cost is calculated as a part of the Manufacturing
Cost (i) per unit cost of the Product or (ii) per kilogram cost of Compound and
includes the facilities, equipment, supervisory and other support personnel
(i.e., material handlers, line mechanics/engineers, administrative supports,
etc.), facility rent/occupancy costs, depreciation/rent for equipment,
maintenance, energy, miscellaneous supplies (not included on the BOM),
utilities, applicable contract services, insurance and taxes, plus reasonable
proportion for people-related support costs (i.e., plant management, human
resources, training, cafeteria, safety, industrial hygiene, etc.) and site
support services (i.e., facilities, office/administrative services, security,
cost accounting, purchasing and receiving of non-inventory items, information
systems, communications, etc.). Additionally all costs related to activities
such as process engineering, package engineering, warehousing of materials and
supplies, production planning,

96

--------------------------------------------------------------------------------




purchasing and receiving of materials and supplies, quality assurance,
regulatory fees, and other similar activities, shall be included in the Indirect
Plant Related Cost.

        All these cost components called "Indirect Plant Related Cost" shall be
expressed as a part of the Manufacturing Cost (i) per unit per Product or
(ii) per kilogram of Compound.

2.3   Nycomed's Central Manufacturing Support Services Cost

        Operations and plant support services required to support the
Manufacture of (i) the Product and/or (ii) the Compound and not being part of
Indirect Plant Related Cost, include Nycomed's central manufacturing support
activities "Nycomed's Central Manufacturing Support"). Nycomed's Central
Manufacturing Support Services Cost is calculated as a part of the Manufacturing
Cost (i) per unit per Product and/or (ii) per kilogram of Compound and includes
all costs related to the following central activities such as production
planning, purchasing, quality assurance, regulatory affairs, analytical support,
technology and formulation management as well as other administration functions
(e.g. accounting, human resources, etc.).

        All these cost components called "Nycomed's Central Manufacturing
Support Services Cost" shall be expressed as a part of the Manufacturing Cost
(i) per unit per Product and/or (ii) per kilogram of Compound.

3      Base Manufacturing Cost for the First Contract Year (subject to
Section 11.1.1)

3.1   Alvesco MDI Product

[**]   [**]   [**]   [**]   [**]   [**] [**]   [**]   [**]   [**]   [**]   [**]

3.2   Omnaris AQ Product

[**]   [**] [**]   [**]

97

--------------------------------------------------------------------------------



SCHEDULE 1.5

to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------


Sepracor Patents

None

98

--------------------------------------------------------------------------------



SCHEDULE 1.6

to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------

No.


--------------------------------------------------------------------------------

  Application Number

--------------------------------------------------------------------------------

  Filing Date

--------------------------------------------------------------------------------

  Publication or Patent Number

--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Expiry Date

--------------------------------------------------------------------------------

  Assignee

--------------------------------------------------------------------------------

Nycomed Core Patents         1.1   08/278112   07.09.1990   5482934   09.01.1996
  09.01.2013   Nycomed 1.2   10/110629   20.10.2000   6767901   27.07.2004  
21.10.2020   Nycomed 1.3   09/446276   21.04.1999   6939559   06.09.2005  
21.04.2019   Teijin 1.4   10/201303   24.07.2002   7235247   26.06.2007  
21.04.2019   Teijin 1.5   09/147675   29.08.1997   6787533   07.09.2004  
24.01.2019   Nycomed 1.6   530173   31.03.1994   5733901   31.03.1998  
31.03.2015   Nycomed 1.7   09/076958   13.05.1998   6120752   19.09.2000  
13.05.2018   Nycomed and 3M 1.8   09/440797   13.05.1998   6264923   24.07.2001
  13.05.2018   Nycomed and 3M
Nycomed Additional Patents
 
 
 
  2.1   10/110632   20.10.2000   not published           Nycomed 2.2   10/537356
  11.12.2003   2006/0025392           Nycomed 2.3   10/519484   02.07.2003  
2006/0166953           Nycomed 2.4   10/559383   09.06.2004   2006/0127323      
    Nycomed 2.5   10/571311   15.09.2004   2007/0025923           Nycomed 2.6  
11/578294   19.04.2005   2007/0134165           Nycomed 2.7   10/582499  
15.12.2004   2007/0117783           Nycomed 2.8   11/325875   08.07.2004  
2006/0104917           Sanofi-Aventis, to be assigned to Nycomed
Nycomed Ancillary Patents
 
 
 
  3.1   704574   07.03.1995   5728826   17.03.1998   17.03.2015   Nycomed 3.2  
08/809687   27.09.1995   5891844   06.04.1999   27.09.2015   Nycomed 3.3  
10/399689   06.11.2001   2005/0080063           Nycomed 3.4   10/549631  
26.03.2004   2006/0128954           Nycomed 3.5   10/513598   03.05.2003  
2005/0222193           Nycomed 3.6   10/524821   29.08.2003   2005/0245493      
    Nycomed 3.7   10/570986   15.09.2004   2006/0211668           Nycomed 3.8  
10/572316   22.09.2004   2007/0023034           Nycomed 3.9   10/589871  
25.02.2005   2007/0185067           Nycomed 3.10   11/661150   08.09.2005   not
yet published           Nycomed

Patent Term Extensions

No.


--------------------------------------------------------------------------------

  Application Number

--------------------------------------------------------------------------------

  Filing Date

--------------------------------------------------------------------------------

  Publication or Patent Number

--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Expiry Date

--------------------------------------------------------------------------------

  Assignee

--------------------------------------------------------------------------------

Nycomed Core Patents         1.1   08/278112   15.12.2006   5482934          
Nycomed

[**]

99

--------------------------------------------------------------------------------



SCHEDULE 1.7

        to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------

        Within 10 Business Days after the Effective Date, whether or not prior
to the finalization of the Quality Agreement, the Parties will attach the
relevant Product Specifications for Omnaris AQ, which shall be based on the
regulatory specifications approved by the FDA, and upon which Nycomed will
consider any reasonable suggestions of Sepracor.

Product Specifications of Omnaris® AQ Product

        [See Appendix 1 Section 1.1 and Appendix 2 Section 3.1 of the Quality
Agreement attached hereto]

Product Specifications of Omnaris® HFA Nasal Spray

        [See Appendix 1 Section 1.2 and Appendix 2 Section 3.2 of the Quality
Agreement attached hereto]

Product Specifications of Alvesco® MDI Product

        [See Appendix 1 Section 1.3 and Appendix 2 Section 3.3 of the Quality
Agreement attached]

100

--------------------------------------------------------------------------------



SCHEDULE 1.8

        to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------

Trademarks

1.     Trademark for Omnaris® AQ and HFA Product

Country


--------------------------------------------------------------------------------

  Trademark

--------------------------------------------------------------------------------

  Registration No./
Application No.

--------------------------------------------------------------------------------

  Registration Date/
Application Date

--------------------------------------------------------------------------------

  Next Renewal

--------------------------------------------------------------------------------

USA   OMNARIS®   Registration No.:

Application No.:
78/949782   10 August 2006
(Notice of allowance issued)    

2.     Trademark for Alvesco® MDI Product

Country


--------------------------------------------------------------------------------

  Trademark

--------------------------------------------------------------------------------

  Registration No./ Application No

--------------------------------------------------------------------------------

  Registration Date/ Application Date

--------------------------------------------------------------------------------

  Next Renewal

--------------------------------------------------------------------------------

USA   ALVESCO®

ALVESCO*   Registration No.:
2860362

Application No.:
77/074621   06 July 2004

02 January 2007
(Notice of allowance issued)   06 July 2014

--------------------------------------------------------------------------------

*This trademark application is pending. It has been filed in addition to the
existing registered Trademark "Alvesco®" for the purposes of extending the
protection period in case of an eventual failure to use such originally
registered Trademark. The pertaining notice of allowance for registration has
been issued.

3.     Other Products

        To be determined at an appropriate time in accordance with Section 8.2.

101

--------------------------------------------------------------------------------



SCHEDULE 1.9

        to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------

3M Development Agreement
(Redacted Copy)

To be provided.

102

--------------------------------------------------------------------------------



SCHEDULE 1.10

        to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------

3M Supply Agreement
(Redacted Copy)

To be provided.

103

--------------------------------------------------------------------------------



SCHEDULE 9.6.1.1

        to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------

Minimum Marketing Investment Obligations

        [**].

104

--------------------------------------------------------------------------------



SCHEDULE 9.6.2.1

        to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------

Minimum Sales Obligations

        For the periods described below, minimum Net Sales of:

(a)with respect to the Alvesco MDI Product:

        [**] after the Launch Date for such Product: $[**]

        [**] after the Launch Date for such Product: $[**]

        [**] after the Launch Date for such Product: $[**]

(b)in the aggregate with respect to the Omnaris AQ and Omnaris HFA Products:

        [**] after the Launch Date for such Products: $[**]

        [**] after the Launch Date for such Products: $[**]

        [**] after the Launch Date for such Products: $[**]

105

--------------------------------------------------------------------------------



SCHEDULE 10.2.4

to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------


Quality Agreement

[To be attached at an appropriate time in accordance with Section 10.2.4.1]

106

--------------------------------------------------------------------------------



SCHEDULE 10.3.2

to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------


Format of Rolling Monthly Net Requirements Plan

[Nycomed to Propose]

107

--------------------------------------------------------------------------------



SCHEDULE 10.3.3

to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------


Minimum Batch Sizes

The minimum batch sizes shall be:

Omnaris AQ:

[**]

Alvesco:

[**]

Nycomed will consider any reasonable suggestions of Sepracor as to adjustment to
batch sizes.

108

--------------------------------------------------------------------------------



SCHEDULE 12.4

to the Distribution and Development Agreement on Ciclesonide between
Nycomed and Sepracor regarding the USA

--------------------------------------------------------------------------------


Ciclesonide Pre- and Post Marketing Surveillance (SOP)

[To be attached at an appropriate time in accordance with Section 12.4]

109

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.45

